Exhibit 10.1

 

EXECUTION  COPY

 

PURCHASE AND SALE AGREEMENT

 

among

 

TERRA-GEN FINANCE COMPANY, LLC AND

 

NTD AWAM HOLDINGS, LLC,

 

CHIPS ALTA WIND X HOLDING COMPANY, LLC AND

 

CHIPS ALTA WIND XI HOLDING COMPANY, LLC

 

as Sellers,

 

and

 

NRG YIELD, INC., and NRG YIELD OPERATING LLC,

 

as Buyers

 

Dated as of June 3, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

3

 

 

 

Section 1.1

Certain Definitions

3

Section 1.2

Terms Generally

18

 

 

 

ARTICLE II. PURCHASE AND SALE OF THE COMPANY INTERESTS

19

 

 

 

Section 2.1

Purchase and Sale of the Company Interests

19

Section 2.2

Purchase Price

19

Section 2.3

Purchase Price Allocation

19

Section 2.4

Purchase Price Adjustments

20

Section 2.5

Closing

22

Section 2.6

Closing Deliveries

22

Section 2.7

Satisfaction of Conditions

23

Section 2.8

Transfer Taxes

23

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY ENTITIES

23

 

 

 

Section 3.1

Organization of the Company Entities

23

Section 3.2

Noncontravention

24

Section 3.3

Capitalization

24

Section 3.4

Title to the Company Interests

24

Section 3.5

Government Authorizations

24

Section 3.6

Financial Statements

25

Section 3.7

Undisclosed Liabilities

25

Section 3.8

Absence of Certain Changes

25

Section 3.9

Tax Matters

26

Section 3.10

Property

26

Section 3.11

Environmental Matters

27

Section 3.12

Contracts

27

Section 3.13

Insurance

28

Section 3.14

Litigation

28

Section 3.15

Employee Matters

28

Section 3.16

Legal Compliance

28

Section 3.17

Brokers’ Fees

28

Section 3.18

Permits

28

Section 3.19

Regulatory Status

29

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES REGARDING EACH SELLER

29

 

 

 

Section 4.1

Organization

29

Section 4.2

Authorization

29

 

i

--------------------------------------------------------------------------------


 

Section 4.3

Noncontravention

29

Section 4.4

Litigation

30

Section 4.5

Brokers’ Fees

30

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES REGARDING BUYER

30

 

 

 

Section 5.1

Organization

30

Section 5.2

Authorization

30

Section 5.3

Noncontravention

30

Section 5.4

Government Authorizations

31

Section 5.5

Financial Capacity

31

Section 5.6

Investment

31

Section 5.7

Litigation

31

Section 5.8

Brokers’ Fees

32

Section 5.9

Information

32

Section 5.10

FPA/PUHCA

32

Section 5.11

Tax Representations

32

 

 

 

ARTICLE VI. COVENANTS

33

 

 

 

Section 6.1

Conduct of the Company

33

Section 6.2

Access to Information; Confidentiality

35

Section 6.3

Commercially Reasonable Efforts

36

Section 6.4

Regulatory Approvals

37

Section 6.5

Public Announcements

39

Section 6.6

Post-Closing Access; Preservation of Records

39

Section 6.7

Cash Grant Matters

40

Section 6.8

Tax Matters

42

Section 6.9

Further Assurances

43

Section 6.10

Assumption of Obligations

43

Section 6.11

Support Obligations

43

Section 6.12

Insurance

44

Section 6.13

Non-Solicitation

44

Section 6.14

Certain Assets and Liabilities

44

Section 6.15

Sale or Disposal of Company Interests

46

Section 6.16

Certain Agreements

46

Section 6.17

Post-Closing Commercially Reasonable Efforts

47

Section 6.18

Risk of Loss

47

Section 6.19

Additional Post-Closing Covenants

48

Section 6.20

Release of Certain Liens

50

Section 6.21

Buyer Registration Statement

50

 

 

 

ARTICLE VII. CONDITIONS TO CLOSING

52

 

 

 

Section 7.1

Conditions Precedent to Obligations of Buyers and Sellers

52

Section 7.2

Conditions Precedent to Obligations of Sellers

52

Section 7.3

Conditions Precedent to Obligations of Buyer

53

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII. LIMITATIONS

53

 

 

 

Section 8.1

Remedies

53

Section 8.2

Environmental Waiver and Release

54

 

 

 

ARTICLE IX. SURVIVAL, INDEMNIFICATION AND REMEDIES

54

 

 

 

Section 9.1

Survival

54

Section 9.2

Indemnification

55

Section 9.3

Method of Asserting Claims

56

Section 9.4

Limitations on Remedies

58

Section 9.5

Exclusive Remedies

59

Section 9.6

Tax Characterization

59

 

 

 

ARTICLE X. TERMINATION

59

 

 

 

Section 10.1

Termination Events

59

Section 10.2

Effect of Termination

60

 

 

 

ARTICLE XI. MISCELLANEOUS

61

 

 

 

Section 11.1

Parties in Interest

61

Section 11.2

Assignment

61

Section 11.3

Notices

61

Section 11.4

Amendments and Waivers

62

Section 11.5

Exhibits and Schedules

62

Section 11.6

Headings

63

Section 11.7

Construction

63

Section 11.8

No Other Representations or Warranties

63

Section 11.9

Entire Agreement

63

Section 11.10

Severability

63

Section 11.11

Expenses

64

Section 11.12

Legal Representation

64

Section 11.13

Governing Law

66

Section 11.14

Consent to Jurisdiction; Waiver of Jury Trial

66

Section 11.15

Counterparts

66

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule A

Illustrative Adjusted Working Capital Calculation

Schedule B

Support Obligations

Schedule C

TGOC Contracts

Schedule D

Required Consents

Schedule E

Participation, Accession and Facility Lease Agreements

Schedule F

Retained Property Tax Disputes

 

 

Buyers Disclosure Schedule

Sellers Disclosure Schedule

 

EXHIBITS

 

Exhibit A

Form of Seller Parent Guaranty

Exhibit B

Form of Conservation Easements

Exhibit C

Form of Subordination

Exhibit D-1

Form of Amendment to Shared Facilities Agreement No. 3

Exhibit D-2

Form of Amendment to Shared Facilities Agreement No. 4

Exhibit E-1

Form of Bill of Sale and Assignment (ReCon System)

Exhibit E-2

Form of Avian Monitoring Data License Agreement

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement, is entered into as of June 3, 2014, by and
among Terra-Gen Finance Company, LLC, a Delaware limited liability company (“TG
Finance”), NTD AWAM Holdings, LLC, a Delaware limited liability company (“NTD
AWAM Holdings”), CHIPS Alta Wind X Holding Company, LLC, a Delaware limited
liability company (“CHIPS Alta Wind X”), CHIPS Alta Wind XI Holding Company,
LLC, a Delaware limited liability company (“CHIPS Alta Wind XI,” and, together
with TG Finance, NTD AWAM Holdings and CHIPS Alta Wind X, “Sellers”), on the one
hand, and NRG Yield, Inc., a Delaware corporation (“NRG YieldCo”), and NRG Yield
Operating LLC, a Delaware limited liability company (“NRG Yield OpCo,” together
with NRG YieldCo, “Buyers”), on the other hand.  Each of Sellers and Buyers is,
individually, a “Party,” and, collectively, the “Parties.” Except to the extent
expressly provided otherwise herein, the obligations of the Buyers hereunder
shall be joint and several.

 

W I T N E S S E T H :

 

WHEREAS, TG Finance owns all of the outstanding membership interests (the
“Interests”) of Alta Wind Company, LLC, a Delaware limited liability company
(“Alta Wind”);

 

WHEREAS, Alta Wind owns all of the Interests of Alta Wind 1-5 Holding Company,
LLC, a Delaware limited liability company (“Alta Wind 1-5 Holdings”), and Alta
Realty Holdings LLC, a Delaware limited liability company (“Alta Realty
Holdings”);

 

WHEREAS, Alta Realty Holdings owns all of the Interests of Alta Realty
Investments, LLC, a Delaware limited liability company (“Alta Realty”);

 

WHEREAS, Alta Wind 1-5 Holdings owns all of the Interests of Alta Wind Holdings,
LLC, a Delaware limited liability company (“Alta Wind Holdings”), and Alta Wind
I Holding Company, LLC, a Delaware limited liability company (“Alta Wind I
Holdings”);

 

WHEREAS, Alta Wind I Holdings owns all of the Interests of Alta Wind I, LLC, a
Delaware limited liability company (“Alta Wind I”);

 

WHEREAS, Alta Wind Holdings owns all of the Interests of Alta Wind II Holding
Company, LLC, a Delaware limited liability company (“Alta Wind II Holdings”),
Alta Wind III Holding Company, LLC, a Delaware limited liability company (“Alta
Wind III Holdings”), Alta Wind IV Holding Company, LLC, a Delaware limited
liability company (“Alta Wind IV Holdings”), and Alta Wind V Holding Company,
LLC, a Delaware limited liability company (“Alta Wind V Holdings”);

 

WHEREAS, Alta Wind II Holdings owns all of the Interests of Alta Wind II, LLC, a
Delaware limited liability company (“Alta Wind II”);

 

WHEREAS, Alta Wind III Holdings owns all of the Interests of Alta Wind III, LLC,
a Delaware limited liability company (“Alta Wind III”);

 

--------------------------------------------------------------------------------


 

WHEREAS, Alta Wind IV Holdings owns all of the Interests of Alta Wind IV, LLC, a
Delaware limited liability company (“Alta Wind IV”);

 

WHEREAS, Alta Wind V Holdings owns all of the Interests of Alta Wind V, LLC, a
Delaware limited liability company (“Alta Wind V”);

 

WHEREAS, NTD AWAM Holdings owns all of the Interests of Alta Wind Asset
Management Holdings, LLC, a Delaware limited liability company (“AWAM
Holdings”);

 

WHEREAS, AWAM Holdings owns all of the Interests of Alta Wind Asset Management,
LLC, a Delaware limited liability company (“AWAM”);

 

WHEREAS, CHIPS Alta Wind X owns all of the Interests of Alta Wind X Holding
Company, LLC, a Delaware limited liability company (“Alta Wind X Holdings”);

 

WHEREAS, Alta Wind X Holdings owns all of the Interests of Alta Wind X, LLC, a
Delaware limited liability company (“Alta Wind X”);

 

WHEREAS, CHIPS Alta Wind XI owns all of the Interests of Alta Wind XI Holding
Company, LLC, a Delaware limited liability company (“Alta Wind XI Holdings”);

 

WHEREAS, Alta Wind XI Holdings owns all of the Interests of Alta Wind XI, LLC, a
Delaware limited liability company (“Alta Wind XI”);

 

WHEREAS, Alta Wind I, Alta Wind II, and Alta Wind III collectively own a portion
of the Interests of Alta Interconnection Management, LLC, a Delaware limited
liability company;

 

WHEREAS, Alta Wind IV and Alta Wind V collectively own a portion of the
Interests of Alta Interconnection Management II, LLC, a Delaware limited
liability company;

 

WHEREAS, Alta Wind X and Alta Wind XI collectively own a portion of the
Interests of Alta Interconnection Management III, LLC, a Delaware limited
liability company;

 

WHEREAS, each of Alta Wind I, Alta Wind II, Alta Wind III, Alta Wind IV, and
Alta Wind V leased a wind-powered electricity generating project pursuant to a
lease agreement entered into with the owners of such projects, and each of Alta
Wind X and Alta Wind XI own a wind-powered electricity generating project (each,
a “Project” and, collectively, the “Projects”);

 

WHEREAS, Alta Realty and AWAM own a portfolio of lease royalty rights pertaining
to certain of the Projects and certain other wind projects; and

 

WHEREAS, Sellers desire to sell to Buyers, and Buyers desire to purchase from
Sellers, all of the Interests of AWAM Holdings, Alta Wind, Alta Wind X Holdings,
and Alta Wind XI Holdings (collectively, the “Company Interests”), on the terms
and subject to conditions set forth herein.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises herein made, and in consideration of the representations and warranties
herein contained, and for other good and valuable consideration the adequacy of
which is hereby acknowledged, the Parties, intending to become legally bound,
hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1                                    Certain Definitions.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Action” means any action, suit or proceeding by or before any court or other
Governmental Authority.

 

“Additional Cash Grant Amount” means an additional amount of Cash Grant awarded
with respect to a Cash Grant Project as a result of any petition, law suit or
other request or demand to increase the amount of any Cash Grant previously
received by, or pay a supplemental Cash Grant to, the Owner Lessors with respect
to a Cash Grant Project.

 

“Additional Cash Grant Amount Directions” means each of the following
agreements: (a) the four Directions in respect of Excess Cash Grant Amounts and
Basis Adjustment Amount to be issued by Alta Wind I and acknowledged by Alta CGR
I, LLC and certain other parties; (b) the Direction in respect of Excess Cash
Grant Amounts to be issued by Alta Wind II and acknowledged by Alta CGR II, LLC
and U.S. Bank National Association, as Depositary; (c) the Direction in respect
of Excess Cash Grant Amounts to be issued by Alta Wind III and acknowledged by
Alta CGR III, LLC and U.S. Bank National Association, as Depositary; (d) the
Direction in respect of Excess Cash Grant Amounts to be issued by Alta Wind IV
and acknowledged by Alta CGR IV, LLC and U.S. National Bank Association, as
Depositary; and (e) the Direction in respect of Excess Cash Grant Amounts to be
issued by Alta Wind V and acknowledged by Alta CGR V, LLC and U.S. National Bank
Association, as Depositary, in the case of each of the foregoing clauses
(a) through (e), at or prior to the Closing.

 

“Adjusted Working Capital” means an amount, calculated as of 11:59 p.m. on the
Closing Effective Date in accordance with GAAP, except as described below, and
without duplication, equal to (a) the sum of all current assets of the Company
Entities, including all cash and cash equivalents (including restricted cash),
but excluding Retained Assets and all inventory, minus (b) the sum of all
current liabilities of the Company Entities, excluding Retained Liabilities and
all Indebtedness of the Company Entities, but including all accrued interest,
and fees on such Indebtedness and $1,674,775 of the principal on such
Indebtedness.  Schedule A sets forth an illustrative calculation of the Adjusted
Working Capital as of the Closing Effective Date.  For further clarification, in
case of any conflict or inconsistency between methodologies, principles and
adjustments for calculating Indebtedness, current asset or current liability
balances utilized under GAAP and the methodologies, principles and adjustments
utilized on Schedule A, the methodologies, principles and adjustments utilized
on Schedule A shall apply and control.

 

“Arbitrator” has the meaning set forth in Section 2.4(d).

 

3

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person.  For purposes of this definition,
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise.

 

“Affiliate Contract” means any Contract between any Seller or any of their
Affiliates (other than any Company Entity) on the one hand, and any Company
Entity, on the other hand.

 

“Agreement” means this Purchase and Sale Agreement, including all exhibits and
schedules hereto (including the Disclosure Schedules), as the same may be
amended, modified or supplemented from time to time in accordance with its
terms.

 

“Alta Realty” has the meaning set forth in the recitals to this Agreement.

 

“Alta Realty Holdings” has the meaning set forth in the recitals to this
Agreement.

 

“Alta Wind” has the meaning set forth in the recitals to this Agreement.

 

“Alta Wind 1-5 Holdings” has the meaning set forth in the recitals to this
Agreement.

 

“Alta Wind I” has the meaning set forth in the recitals to this Agreement.

 

“Alta Wind I Holdings” has the meaning set forth in the recitals to this
Agreement.

 

“Alta Wind II” has the meaning set forth in the recitals to this Agreement.

 

“Alta Wind II Holdings” has the meaning set forth in the recitals to this
Agreement.

 

“Alta Wind III” has the meaning set forth in the recitals to this Agreement.

 

“Alta Wind III Holdings” has the meaning set forth in the recitals to this
Agreement.

 

“Alta Wind IV” has the meaning set forth in the recitals to this Agreement.

 

“Alta Wind IV Holdings” has the meaning set forth in the recitals to this
Agreement.

 

“Alta Wind V” has the meaning set forth in the recitals to this Agreement.

 

“Alta Wind V Holdings” has the meaning set forth in the recitals to this
Agreement.

 

“Alta Wind X” has the meaning set forth in the recitals to this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Alta Wind X Depositary Agreement” means that certain Depositary Agreement among
Alta Wind X, Union Bank, N.A., and U.S. Bank National Association, dated as of
June 3, 2013.

 

“Alta Wind X Holdings” has the meaning set forth in the recitals to this
Agreement.

 

“Alta Wind XI” has the meaning set forth in the recitals to this Agreement.

 

“Alta Wind XI Depositary Agreement” means that certain Depositary Agreement
among Alta Wind XI, Union Bank, N.A., and U.S. Bank National Association, dated
as of June 3, 2013.

 

“Alta Wind XI Holdings” has the meaning set forth in the recitals to this
Agreement.

 

“Alta Wind Holdings” has the meaning set forth in the recitals to this
Agreement.

 

“ARRA” means the American Recovery and Reinvestment Act of 2009, as amended from
time to time.

 

“Assignment and Assumption Agreements” means each of the following agreements:
(a) the Assignment and Assumption Agreement to be entered into by and between
Alta Wind I, Alta CGR I, LLC and solely for purposes of Section 3 thereof,
Seller Parent; (b) the Assignment and Assumption Agreement to be entered into by
and between Alta Wind II, Alta CGR II, LLC and solely for purposes of Section 3
thereof, Seller Parent; (c) the Assignment and Assumption Agreement to be
entered into by and between Alta Wind III, Alta CGR III, LLC and solely for
purposes of Section 3 thereof, Seller Parent; (d) the Assignment and Assumption
Agreement to be entered into by and between Alta Wind IV, Alta CGR IV, LLC and
solely for purposes of Section 3 thereof, Seller Parent; and (e) the Assignment
and Assumption Agreement to be entered into by and between Alta Wind V, Alta CGR
V, LLC and solely for purposes of Section 3 thereof, Seller Parent, in the case
of each of the foregoing clauses (a) through (e), at or prior to the Closing.

 

“AWAM” has the meaning set forth in the recitals to this Agreement.

 

“AWAM Holdings” has the meaning set forth in the recitals to this Agreement.

 

“AWAM Secured Indebtedness” means the Indebtedness incurred by AWAM under that
certain Credit Agreement, dated May 22, 2013, among AWAM, the lenders thereto
from time to time, and OneWest Bank, FSB (as administrative agent and collateral
agent), pursuant to which, among other things, those lenders and OneWest Bank,
FSB, as collateral agent, acquired a security interest in the assets and
property of Alta Oak Realty Holdings, LLC.

 

“Balance Sheet Date” has the meaning set forth in Section 3.6.

 

“Base Purchase Price” means eight hundred seventy million dollars
($870,000,000).

 

5

--------------------------------------------------------------------------------


 

“Basis Adjustment Payment” means an amount paid to the Owner Participant of a
Cash Grant Project to compensate such Owner Participant for the cost associated
with the adjustment to such Owner Participant’s tax basis in the Cash Grant
Project caused by any previous indemnity payments made by a Facility Lessee of a
Cash Grant Project to such Owner Participant as a result of Treasury’s payment
of a Cash Grant that was less than the Cash Grant applied for by the relevant
Owner Lessor in its Cash Grant Application.

 

“Business” means the business and operations of the Company Entities as
currently conducted.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which banking institutions in New York are not open for the transaction of
normal banking business.

 

“Business Financial Statements” has the meaning set forth in Section 3.6.

 

“Buyer Common Stock” means the Class A common stock of NRG YieldCo, par value
$0.01 per share.

 

“Buyer Indemnified Parties” means Buyers, any Affiliate of Buyers (including,
from and after the Closing, any Company Entity), and any officer, director,
employee, agent and representative of Buyers or any Affiliate of Buyers.

 

“Buyers” has the meaning set forth in the parties clause to this Agreement.

 

“Buyers Disclosure Schedule” means the disclosure schedule delivered by Buyers
to Sellers on the date hereof and attached hereto.

 

“Cap” has the meaning set forth in Section 9.2(d).

 

“Cash Grant” means any cash grant from Treasury made pursuant to Section 1603 of
the ARRA.

 

“Cash Grant Application” means an “Application for Section 1603: Payments for
Specified Energy Property in Lieu of Tax Credits” filed by an Owner Lessor with
respect to a Cash Grant Project.

 

“Cash Grant Correspondence” means any notice, demand or other correspondence
received from Treasury or any other Governmental Authority related to Cash Grant
matters with respect to a Cash Grant Project.

 

“Cash Grant Guidance” shall include, but not be limited to, the guidance issued
by Treasury regarding Payments for Specified Energy Property in Lieu of Tax
Credits under the American Recovery and Reinvestment Act of 2009, dated
July 2009, as updated and revised in March 2010 and April 2011; the Frequently
Asked Questions and Answers issued by Treasury in January 2010, July 2010,
April 2011, June 2011 and December 2011; the terms and conditions to which an
applicant must agree in order to receive a Treasury Cash Grant; and any other
guidance (including any clarification, addition or supplement to any of the
foregoing documents)

 

6

--------------------------------------------------------------------------------


 

published or issued by the Treasury or any other Governmental Authority related
to the Cash Grant.

 

“Cash Grant Litigation” means each of the lawsuits filed, whether prior to, on
or following the date hereof, in the United States Court of Federal Claims (and
any appeal to a court of higher jurisdiction) by the Owner Lessors of the Cash
Grant Projects asserting claims under Section 1603 of the ARRA.

 

“Cash Grant Proceeds” means (a) any amounts awarded or otherwise paid by the
Treasury to or for the benefit of the Owner Lessors with respect to a Cash Grant
Project pursuant to Section 1603 of the ARRA in connection with a Cash Grant
Application, (b) any Additional Cash Grant Amounts awarded or otherwise paid by
the Treasury or any other Governmental Authority to or for the benefit of the
Owner Lessors with respect to a Cash Grant Project, (c) any Additional Cash
Grant Amounts paid by any Owner Lessor, Owner Participant or other third party
to or for the benefit of a Company Entity or Seller Parent with respect to a
Cash Grant Project, (d) any amount paid to or for the benefit of a Company
Entity or Seller Parent with respect to a Cash Grant Project that is a refund of
any Basis Adjustment Payment made by such Company Entity or Seller Parent,
(e) any amount paid by the Owner Participant or Owner Lessor of a Cash Grant
Project to a Company Entity or Seller Parent attributable to a breach of a
covenant or representation by the Owner Participant or Owner Lessor that causes
a recapture or reduction in the Cash Grant that was awarded for such Cash Grant
Project and (f) any other amounts payable to or for the benefit of any Company
Entity or Seller Parent with respect to a Cash Grant Project by Treasury, any
other Governmental Authority, an Owner Lessor, Owner Participant or other third
party in connection with a petition, lawsuit or other proceeding for Additional
Cash Grant Amounts.

 

“Cash Grant Project” means each of the Projects leased by Alta Wind I, Alta Wind
II, Alta Wind III, Alta Wind IV and Alta Wind V.

 

“Cash Grant Report” includes any annual certification and all reports (including
attachments) required to be filed with Treasury or any Governmental Authority
related to Cash Grant matters with respect to a Cash Grant Project.

 

“CDFW” has the meaning set forth in Section 6.14(c)(ii).

 

“CHIPS Alta Wind X” has the meaning set forth in the parties clause to this
Agreement.

 

“CHIPS Alta Wind XI” has the meaning set forth in the parties clause to this
Agreement.

 

“Claim Notice” means written notification pursuant to Section 9.3(a) of a Third
Party Claim as to which indemnity under Section 9.2 is sought by an Indemnified
Party, specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party’s claim against the Indemnifying Party under Section 9.2,
together with the amount or, if not then reasonably determinable, the estimated
amount, determined in good faith, of the Damages arising from such Third Party
Claim.

 

7

--------------------------------------------------------------------------------


 

“Closing” has the meaning set forth in Section 2.5.

 

“Closing Adjustment Certificate” means a certificate signed by an executive
officer of TG Finance setting forth Sellers’ calculation of the Adjusted Working
Capital plus the Closing Intercompany Transfer Amount and any asserted Excess
Payment or Shortfall Payment, together with reasonable supporting calculations
and documentation.

 

“Closing Date” means the date the Closing occurs pursuant to Section 2.5.

 

“Closing Date Schedule Supplement” has the meaning set forth in Section 11.5(c).

 

“Closing Effective Date” means July 31, 2014.

 

“Closing Intercompany Transfer Amount” means the Intercompany Transfer Amount
calculated as of 11:59 p.m. on the day immediately prior to the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Entities” means AWAM Holdings, Alta Wind, Alta Wind X Holdings, and
Alta Wind XI Holdings and any Subsidiary of any of the foregoing (including, for
this purpose, Alta Interconnection Management II, LLC and Alta Interconnection
Management III, LLC).

 

“Company Interests” has the meaning set forth in the recitals to this Agreement.

 

“Condemnation Value” has the meaning set forth in Section 6.18(a).

 

“Confidentiality Agreement” means that certain Non-Disclosure Agreement, dated
as of January 14, 2014, between NRG Energy, Inc. and Seller Parent.

 

“Consents” means consents, approvals, exemptions, waivers, authorizations,
filings, registrations and notifications.

 

“Contract” means any written agreement, contract, subcontract, lease, license,
sublicense or other legally binding commitment or undertaking.

 

“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or ownership
interests, by contract or otherwise.

 

“Damages” means all losses, damages, payments, costs and expenses (including
costs and expenses of Actions, amounts paid in connection with any assessments,
judgments or settlements relating thereto, and out-of pocket expenses and
reasonable attorneys’ fees and expenses reasonably incurred in defending against
any such Actions).

 

“Depositary” has the meaning set forth in the Depositary Agreements.

 

8

--------------------------------------------------------------------------------


 

“Depositary Agreements” has the meaning set forth in the Additional Cash Grant
Amount Directions.

 

“Deductible” has the meaning set forth in Section 9.2(c).

 

“Disclosure Schedules” means the Buyers Disclosure Schedule and the Sellers
Disclosure Schedule.

 

“Dispute Period” has the meaning set forth in Section 9.3(b).

 

“Environmental Law” means any applicable Law existing on the date hereof related
to pollution or protection of the environment; provided, however, that the term
“Environmental Law” shall not include any Law relating to worker health or
safety matters solely to the extent not related to human exposure to hazardous
or toxic materials, wastes or substances.

 

“Environmental Liabilities” means any and all liabilities, claims, costs,
penalties or damages incurred or imposed (a) pursuant to any order, notice of
responsibility, directive, injunction, judgment or similar act (including
settlements) by any Governmental Authority to the extent arising out of a
violation of Environmental Law or (b) pursuant to any claim or cause of action
by a Governmental Authority or other third Person for personal injury, property
damage, damage to natural resources or remediation or response costs or
penalties to the extent arising out of or attributable to any violation of, or
any remedial obligation under, any Environmental Law.

 

“Estimated Adjusted Working Capital” means the estimated Adjusted Working
Capital set forth on the Estimated Adjustment Certificate.

 

“Estimated Adjustment Certificate” means a certificate signed by an executive
officer of TG Finance setting forth Sellers’ good faith estimate of the Adjusted
Working Capital plus the Closing Intercompany Transfer Amount, together with
reasonable supporting calculations and documentation.

 

“Estimated Intercompany Transfer Amount” means the estimated Closing
Intercompany Transfer Amount set forth on the Estimated Adjustment Certificate.

 

“Event of Loss” has the meaning set forth in Section 6.18.

 

“Excess Payment” has the meaning set forth in Section 2.4(e)(i).

 

“Exempt Wholesale Generator” means an “exempt wholesale generator” under PUHCA
and applicable FERC regulations, as amended from time to time.

 

“Facility Lessee” has the meaning set forth in each of the participation
agreements, accession agreements and facility lease agreements set forth on
Schedule E.

 

“FERC” means the Federal Energy Regulatory Commission, or its successor.

 

“Final Adjustment Certificate” has the meaning set forth in Section 2.4(d).

 

9

--------------------------------------------------------------------------------


 

“Final Allocation” has the meaning set forth in Section 2.3.

 

“Final Cash Grant Determination” means, with respect to each Cash Grant
Litigation, a decision, judgment, decree or other order by any court of
competent jurisdiction, which decision, judgment, decree or other order has
become final after all appeals allowable by Law have been exhausted or the time
for filing such appeals has expired, provided if such decision, judgment, decree
or other order provides for Additional Cash Grant Amounts to be paid, the Final
Cash Grant Determination shall be no earlier than the date on which Sellers or
the assignees under the Assignment and Assumption Agreements have received such
Additional Cash Grant Amounts.

 

“Final Settlement Date” has the meaning set forth in Section 2.4(c).

 

“FPA” means the Federal Power Act, as amended, and FERC’s implementing
regulations promulgated thereunder.

 

“Fundamental Representation” has the meaning set forth in Section 9.1.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governing Documents” means, (a) with respect to any corporation, its articles
or certificate of incorporation and bylaws, (b) with respect to any limited
liability company, its articles or certificate of organization or formation and
its operating agreement or limited liability company agreement or documents of
similar substance, (c) with respect to any limited partnership, its certificate
of limited partnership and partnership agreement or governing or organizational
documents of similar substance and (d) with respect to any other entity,
governing or organizational documents of similar substance to any of the
foregoing.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, court of competent jurisdiction,
administrative agency or commission or other governmental or regulatory
authority or instrumentality.

 

“Governmental Order” means any binding order, writ, judgment, injunction,
decree, stipulation, determination or award of any Governmental Authority.

 

“Grant Distribution Account” has the meaning set forth in the Depositary
Agreements.

 

“Hazardous Material” means (a) asbestos, polychlorinated biphenyls, petroleum,
petroleum by-products or wastes, and (b) any material, waste or substance that
is defined, listed or identified as “hazardous” or “toxic” under any
Environmental Law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“In-Development Projects” has the meaning set forth in Section 6.19(c).

 

10

--------------------------------------------------------------------------------


 

“Indebtedness” means (without duplication) the aggregate amount of the following
obligations, other than the Support Obligations: (a) any indebtedness for
borrowed money, (b) any obligations evidenced by bonds, debentures, notes or
other similar instruments, (c) any obligations in the nature of accrued fees,
interest, premiums or penalties in respect of any of the foregoing, (d) any
swap, collar, cap or other Contracts the principal purpose of which is to
benefit from or reduce or eliminate the risk of fluctuations in interest rates
or currencies, (e) any obligations, contingent or otherwise, under acceptance
credit, letters of credit or similar facilities other than trade payables,
(f) any capital lease obligations, and (g) any guaranty of any of the foregoing.

 

“Indemnified Party” means a Buyer Indemnified Party or a Seller Indemnified
Party.

 

“Indemnifying Party” means a Person from whom indemnification is being sought
pursuant to ARTICLE IX hereof.

 

“Indemnity Notice” means written notification pursuant to Section 9.3(b) of a
claim for indemnity under Section 9.2 by an Indemnified Party, specifying in
reasonable detail, together with supporting documentation to the extent
available, the nature of and basis for such claim, together with the amount or,
if not then reasonably determinable, the estimated amount, determined in good
faith, of the Damages arising from such claim.

 

“Indemnity Reduction Amounts” has the meaning set forth in Section 9.2(e).

 

“Intercompany Downstream Transfer Amount” means, for the period commencing on
and including the day immediately after the Closing Effective Date to but
excluding the Closing Date, an amount equal to the total value of all cash,
property and other assets transferred to any Company Entity pursuant to a
Permitted Intercompany Transfer.

 

“Intercompany Transfer” means (a) any dividend or other distribution of cash or
other property on or in respect of any equity interest, (b) any payment,
repayment or prepayment on or in respect of any indebtedness, capital lease,
note, bond, letter of credit reimbursement obligation, deferred purchase price
obligation, derivative obligation or related guaranty, (c) any loan or advance
and (d) any transfer, lease or license of any property or asset.

 

“Intercompany Transfer Amount” means the (a) the Intercompany Downstream
Transfer Amount minus (b) the Intercompany Upstream Transfer Amount, which may
be a positive or negative amount.

 

“Intercompany Upstream Transfer Amount” means, for the period commencing on and
including the day immediately after the Closing Effective Date to but excluding
the Closing Date, an amount equal to the total value of all cash, property and
other assets transferred by any Company Entity pursuant to a Permitted
Intercompany Transfer.

 

“Interests” has the meaning set forth in the recitals to this Agreement.

 

“Knowledge” means, with respect to Sellers, the actual knowledge of any
individual set forth on Section 1.1(a) of the Sellers Disclosure Schedule, and,
with respect to

 

11

--------------------------------------------------------------------------------


 

Buyers, the actual knowledge of any individual set forth on Section 1.1(a) of
the Buyers Disclosure Schedule.

 

“Laws” means all applicable laws, statutes, constitutions, rules, regulations,
ordinances, codes, treaties, rulings or other pronouncements having the effect
of law of any Governmental Authority and all applicable Governmental Orders.

 

“LGIA Co-Tenancy” has the meaning set forth in Section 6.20(a).

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due).

 

“Lien” means any mortgage, pledge, lien, encumbrance, charge or other security
interest.

 

“Major Loss” has the meaning set forth in Section 6.18(b).

 

“Material Adverse Effect” means: (a) with respect to the Company Entities, any
change, event, occurrence or development that has, or would reasonably be
expected to have, a material adverse effect on the business, financial condition
or results of operations of the Company Entities, taken as a whole; provided,
however, that none of the following shall constitute or be deemed to contribute
to a Material Adverse Effect, or shall otherwise be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur: (i)  changes generally affecting the industries in which
the Company Entities operate (including the electric generating, transmission or
distribution industries), whether international, national, regional, state,
provincial or local, (ii) changes in international, national, regional, state,
provincial or local wholesale or retail markets for electric power, natural gas
or other fuel supply or transportation or related products and operations,
including those due to actions by competitors and regulators, (iii) changes in
general regulatory or political conditions, including any acts of war or
terrorist activities, (iv) changes in international, national, regional, state,
provincial or local electric transmission or distribution systems generally,
(v) changes in the markets for or costs of commodities or supplies, including
fuel, generally, (vi) changes in the markets for or costs of electricity,
generally, (vii) effects of weather, meteorological events or other natural
disasters, (viii)  changes in Law or regulatory policy or the interpretation or
enforcement thereof, (ix) changes or adverse conditions in the financial,
banking or securities markets, in each case, including any disruption thereof
and any decline in the price of any security or any market index, (x) the
announcement, negotiation, pendency, execution or delivery of this Agreement or
the consummation of the transactions contemplated hereby, including the identity
of, or the effect of any fact or circumstance relating to, Buyers or any of
their Affiliates or any communication by Buyers or any of their Affiliates
regarding plans, proposals or projections with respect to the Company Entities
(including any impact on the relationship of the Company Entities, contractual
or otherwise, with its customers, suppliers, distributors, vendors, lenders,
employees or partners), (xi) changes in accounting requirements or principles,
(xii) labor strikes, requests for representation, organizing campaigns, work
stoppages, slowdowns or other labor disputes, (xiii) new generating facilities
and their effect on pricing or transmission, (xiv) actions or omissions
expressly required to be taken or not taken by the

 

12

--------------------------------------------------------------------------------


 

Company Entities in accordance with this Agreement or the other Transaction
Documents or requested, or consented to, by Buyers or any of their Affiliates,
(xv) any breach, violation or non-performance of any provision of this Agreement
by Buyers or any of their Affiliates, (xvi) failure by Sellers or any Company
Entity to meet any projections or forecasts for any period occurring on or after
the date hereof, or (xvii) Events of Loss or Takings; (b) with respect to
Buyers, any event, occurrence or circumstance that would reasonably be expected
to prevent or materially delay the performance by Buyers or their Affiliates of
any obligation under, or the consummation of the transactions contemplated by,
this Agreement; and (c) with respect to Sellers, any event, occurrence or
circumstance that would reasonably be expected to prevent or materially delay
the performance by Sellers or their Affiliates of any obligation under, or the
consummation of the transactions contemplated by, this Agreement.

 

“Material Contracts” means the following Contracts listed on Section 3.12 of the
Sellers Disclosure Schedule to which any Company Entity is a party and which are
in effect on the date hereof: (a) each interconnection Contract; (b) each
Contract for the purchase, sale or delivery of energy, capacity or ancillary
services; (c) each Contract for the transmission of electricity; (d) each swap,
exchange, commodity option or hedging Contract; (e) each operation, maintenance
and management Contract that is material to the operation of any Project;
(f) each Contract which provides for aggregate future payments to or from any
Company Entity in excess of $500,000 in any calendar year, other than those that
can be terminated without material penalty by such Company Entity upon ninety
(90) days’ notice or less; (g) each Contract under which any Company Entity is
obligated to sell or lease real or personal property (other than sales of
electric energy in the ordinary course of business) having a value in excess of
$500,000; (h) each Contract which contains any covenant which materially
restricts any of the Company Entities from competing or engaging in any activity
or business that is material to the Company Entities, taken as a whole; (i) each
Contract under which any Company Entity has (i) created, incurred, assumed or
guaranteed any outstanding Indebtedness, (ii) granted a Lien on its assets,
whether tangible or intangible, to secure such Indebtedness or (iii) extended
credit to any Person in an amount in excess of $500,000 of committed credit;
(j) each material Affiliate Contract; (k) each Contract establishing any joint
venture, strategic alliance or other similar collaboration; (l) each Contract
providing for leveraged lease arrangements or tax indemnification arrangements;
and (m) each Contract providing for product warranty or repair obligations by a
manufacturer or vendor of equipment owned or leased by any Company Entity with a
fair market value of more than $1,000,000.

 

“Notice of Disagreement” has the meaning set forth in Section 2.4(c).

 

“NRG Yield OpCo,” has the meaning set forth in the parties clause to this
Agreement.

 

“NRG YieldCo” has the meaning set forth in the parties clause to this Agreement.

 

“NTD AWAM Holdings” has the meaning set forth in the parties clause to this
Agreement.

 

“Outside Date” has the meaning set forth in Section 10.1(b).

 

13

--------------------------------------------------------------------------------


 

“Owner Lessor” has the meaning set forth in each of the participation
agreements, accession agreements and facility lease agreements set forth on
Schedule E.

 

“Owner Participant” has the meaning set forth in each of the participation
agreements, accession agreements and facility lease agreements set forth on
Schedule E.

 

“Parties” has the meaning set forth in the parties clause to this Agreement.

 

“Permits” means permits, licenses, franchises, registrations, variances,
authorizations, consents and approvals obtained from any Governmental Authority,
but does not include any notices of self-certifications required to be filed
with any Governmental Authority.

 

“Permitted Intercompany Transfers” means any Intercompany Transfer, (a) by any
Company Entity, on the one hand, to any Seller or any of its Affiliates (other
than any Company Entity), on the other hand, or (b) by any Seller or any of its
Affiliates (other than any Company Entity), on the one hand, to any Company
Entity, on the other hand, required to remain unrestricted pursuant to the TG
Finance Credit and Guaranty Agreement.

 

“Permitted Liens” means any (a) mechanic’s, materialmen’s, laborer’s, workmen’s,
repairmen’s, carrier’s and similar Liens, including all statutory Liens, arising
or incurred in the ordinary course of business for amounts not yet due and
payable, or if due and payable, not delinquent or that are being contested in
good faith through appropriate proceedings and as to which adequate reserves
have been established in accordance with GAAP, (b) Liens for Taxes, assessments
and other governmental charges not yet due and payable or being contested in
good faith through appropriate proceedings, (c) purchase money Liens and Liens
securing rental payments under capital lease arrangements, (d) pledges or
deposits under workers’ compensation legislation, unemployment insurance Laws or
similar Laws, (e) good faith deposits in connection with bids, tenders, leases,
contracts or other agreements, including rent security deposits, (f) pledges or
deposits to secure public or statutory obligations or appeal bonds, (g) Liens
referred to in the Business Financial Statements, (h) other Liens securing
Indebtedness of the Sellers or their Affiliates which will be released at or
prior to the Closing and Liens securing Indebtedness of the Company Entities
existing as of the date of this Agreement, in each case, which have been
disclosed in writing to Buyers, (i) with respect to the Real Property,
easements, covenants, rights of way, zoning ordinances and similar encumbrances
which do not materially impair the current use, occupancy or value of the
property subject thereto, (j) Liens arising under or created by any Material
Contract or Transaction Document (other than as a result of a breach or default
under such Material Contract or Transaction Document), (k) Liens or other
imperfections of title, if any, that do not have, individually or in the
aggregate, a Material Adverse Effect on the Company Entities and (l) Liens
listed on Section 1.1(b) of the Sellers Disclosure Schedule.

 

“Person” means an individual, partnership, limited liability partnership,
corporation, limited liability company, association, joint stock company, trust,
estate, joint venture, unincorporated organization, or Governmental Authority.

 

“Potential Conflict Dispute” has the meaning set forth in Section 11.12(a).

 

14

--------------------------------------------------------------------------------


 

“Preliminary Purchase Price” means the Base Purchase Price, plus the Estimated
Adjusted Working Capital, plus the Estimated Intercompany Transfer Amount (if
any).

 

“Project” has the meaning set forth in the recitals to this Agreement.

 

“Project Companies” means, collectively, Alta Wind I, Alta Wind II, Alta Wind
III, Alta Wind IV, Alta Wind V, Alta Wind X, and Alta Wind XI.

 

“Project Site Agreements” has the meaning set forth in Section 3.10.

 

“Proposed Allocation” has the meaning set forth in Section 2.3.

 

“PUHCA” means the Public Utility Holding Company Act of 2005 and FERC’s
implementing regulations promulgated thereunder.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“QF” means a “qualifying facility” within the meaning of the Public Utility
Regulatory Policies Act of 1978, as amended and FERC’s implementing regulations
promulgated thereunder.

 

“Real Property” has the meaning set forth in Section 3.10.

 

“Recapture Liability” means any payment required to be made to Treasury (or any
other Governmental Authority) resulting from all or any portion of a Cash Grant
being recaptured or disallowed, including any interest and penalties related
thereto.

 

“Recapture Period” means the period commencing on the date a Cash Grant Project
has been “placed in service” by the applicable Owner Lessor in accordance with
the Cash Grant Guidance and ending on the first to occur of (a) the fifth
anniversary of such placed in service date and (b) the date on which all
Recapture Liability that could arise in respect of the Owner Lessor and the Cash
Grant Project has been incurred and has been paid or otherwise finally satisfied
in full by or on behalf of the Owner Lessor.

 

“Registration Statement” has the meaning set forth in Section 6.21(a).

 

“Remedies Exception” means (a) applicable bankruptcy, insolvency,
reorganization, moratorium, and other Laws of general application, heretofore or
hereafter enacted or in effect, affecting the rights and remedies of creditors
generally, and (b) the exercise of judicial or administrative discretion in
accordance with general equitable principles, particularly as to the
availability of the remedy of specific performance or other injunctive relief.

 

“Required Consents” has the meaning set forth in Section 7.1(c).

 

“Required Financial Statements” has the meaning set forth in Section 6.21(d).

 

“Restoration Costs” has the meaning set forth in Section 6.18(a).

 

“Retained Assets” has the meaning set forth in Section 6.14(a).

 

15

--------------------------------------------------------------------------------


 

“Retained Claims” means the following claims, allegations and disputed matters,
including control thereof (including all causes of action, counterclaims,
defenses, and subsequent or related proceedings arising therefrom or relating
thereto and control and direction of any negotiation, litigation, arbitration,
settlement or other compromise thereof):

 

(i)                                     any actual or potential claim by any
Project Company pursuant to the terms of its respective power purchase
agreements or large generator interconnection agreements, alleging that such
Project Company incurred Damages resulting from curtailments or lost production
prior to the Closing Effective Date and is entitled to receive payment therefor;

 

(ii)                                  any actual or potential claim by Alta Wind
X relating to a loss of a turbine blade on October 29, 2013, under the following
insurance policies: B0621053072 (London), NEWENG000050817 (Liberty) and
PRP0002942 (Ironshore); and

 

(iii)                               the property tax disputes described on
Schedule F.

 

“Retained Liabilities” has the meaning set forth in Section 6.14(c).

 

“Right” means any option, warrant, convertible or exchangeable security or other
right, however denominated, to subscribe for, purchase or otherwise acquire any
equity interest or other security of any class, with or without payment of
additional consideration in cash or property, either immediately or upon the
occurrence of a specified date or a specified event or the satisfaction or
happening of any other condition or contingency.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SCE” means Southern California Edison Company.

 

“Secondary Projects” has the meaning set forth in Section 6.19(c).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Seller Indemnified Parties” means each Seller and any officer, director,
employee, agent, representative and Affiliate of each Seller (including, prior
to the Closing, any Company Entity).

 

“Seller Parent” means Terra-Gen Power, LLC.

 

“Seller Parent Guaranty” means that certain guaranty provided by Seller Parent
for the benefit of Buyers, dated as of the Closing Date, substantially in the
form attached hereto as Exhibit A, pursuant to which Seller Parent shall
guarantee the payment obligations of Sellers under ARTICLE IX of this Agreement.

 

“Seller Parties” has the meaning set forth in Section 8.2.

 

16

--------------------------------------------------------------------------------


 

“Sellers” has the meaning set forth in the parties clause to this Agreement.

 

“Sellers’ Counsel” has the meaning set forth in Section 11.12(a).

 

“Sellers Disclosure Schedule” means the disclosure schedule (together with all
attachments and appendices thereto) delivered by Sellers to Buyers on the date
hereof and attached hereto, as may be supplemented in accordance with the terms
hereof.

 

“Shortfall Payment” has the meaning set forth in Section 2.4(e).

 

“Specified Company Entities” has the meaning set forth in Section 6.8(a).

 

“Subsidiary,” when used with respect to any Person, means any other Person of
which more than fifty percent (50%) of the outstanding voting securities or
ownership interests are owned or Controlled, directly or indirectly, by such
first Person, by any one or more of its Subsidiaries, or by such first Person
and one or more of its Subsidiaries.

 

“Support Obligations” means any and all obligations or Liabilities relating to
the guaranties, letters of credit, bonds and other credit assurances of a
comparable nature made or issued by or on behalf of any Seller or any of their
Affiliates (other than any Company Entity) for the benefit of the Company
Entities, as listed or described on Schedule B.

 

“Surviving Covenant” has the meaning set forth in Section 9.1.

 

“Taking” has the meaning set forth in Section 6.18.

 

“Tax” means any federal, state, local, or foreign tax, charge, duty, fee, levy,
escheat and other unclaimed property obligations or other assessment, including
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, imposed by any Governmental Authority, and including
any interest, penalty, or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, required to be filed
with any Governmental Authority.

 

“TG Finance” has the meaning set forth in the parties clause to this Agreement.

 

“TG Finance Credit and Guaranty Agreement” means that certain Credit and
Guaranty Agreement, dated as of June 22, 2011, among TG Finance, certain
subsidiaries thereof, the lenders thereto from time to time, and Goldman Sachs
Lending Partners, LLC, Credit Suisse Securities (USA) LLC and Citigroup Global
Markets Inc. (as joint lead arrangers, joint bookrunners and syndication
agents), Goldman Sachs Lending Partners, LLC (as administrative agent and
collateral agent) and Union Bank, N.A. and UBS Securities LLC (as
co-documentation agents).

 

17

--------------------------------------------------------------------------------


 

“TGEM Amendments” means, collectively, the following amendments to be entered
into by the parties thereto prior to the Closing: (a) the amendment to the
Master Power Purchase and Sale Agreement Confirmation Letter by and between Alta
Wind X and TGP Energy Management, LLC, dated as of June 3, 2013, and (b) the
amendment to the Master Power Purchase and Sale Agreement Confirmation Letter by
and between Alta Wind XI and TGP Energy Management, LLC, dated as of June 3,
2013

 

“TGOC” means Terra-Gen Operating Company, LLC.

 

“TGOC Contracts” means the Contracts set forth on Schedule C.

 

“Third Party Claim” has the meaning set forth in Section 9.3(a).

 

“Transaction Documents” means this Agreement, the Seller Parent Guaranty and all
other documents delivered or required to be delivered by any Party at the
Closing pursuant to this Agreement.

 

“Transfer Taxes” means all transfer Taxes (excluding Taxes measured by net
income), including sales, real property, use, excise, stock, stamp, documentary,
filing, recording, permit, license, authorization and similar Taxes, filing fees
and similar charges.

 

“Treasury” means the United States Department of the Treasury.

 

“Treasury Regulations” means the United States Treasury Regulations promulgated
under the Code.

 

Section 1.2                                    Terms Generally.

 

(a)                                 The definitions in Section 1.1 shall apply
equally to both the singular and plural forms and to correlative forms of the
terms defined.

 

(b)                                 Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.

 

(c)                                  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”

 

(d)                                 The words “hereby,” “herewith,” “hereto,”
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement (including the Exhibits and Schedules to this Agreement and the
Disclosure Schedules) in its entirety and not to any part hereof unless the
context shall otherwise require.

 

(e)                                  The word “or” has the inclusive meaning
represented by the phrase “and/or.”

 

(f)                                   Unless the context shall otherwise
require, all references herein to Articles, Sections, Exhibits, Schedules and
the Disclosure Schedules shall be deemed references to Articles, Sections and
Exhibits of, and Schedules and the Disclosure Schedules to, this

 

18

--------------------------------------------------------------------------------


 

Agreement and references to “paragraphs” or “clauses” shall be to separate
paragraphs or clauses of the section or subsection in which the reference
occurs.

 

(g)                                  Unless the context shall otherwise require,
any references to any Contract (including this Agreement) or Law shall be deemed
to be references to such Contract or Law as amended, supplemented or modified
from time to time in accordance with its terms and the terms hereof, as
applicable, and in effect at any given time (and, in the case of any Law, to any
successor provisions).

 

(h)                                 Unless the context shall otherwise require,
references to any Person include references to such Person’s successors and
permitted assigns, and in the case of any Governmental Authority, to any
Person(s) succeeding to its functions and capacities.

 

(i)                                     Any reference to any federal, state,
local, or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context shall otherwise require.

 

(j)                                    Any reference in this Agreement to a
“day” or a number of “days” (without explicit reference to “Business Days”)
shall be interpreted as a reference to a calendar day or number of calendar
days.  If any action is to be taken or given on or by a particular calendar day,
and such calendar day is not a Business Day, then such action may be deferred
until the next Business Day.

 

(k)                                 All monetary figures shall be in United
States dollars unless otherwise specified.

 

ARTICLE II.

 

PURCHASE AND SALE OF THE COMPANY INTERESTS

 

Section 2.1                                    Purchase and Sale of the Company
Interests.  Upon the terms and subject to the conditions of this Agreement,
Buyers agree to purchase from Sellers, and Sellers agree to sell to Buyers, all
of the Company Interests at the Closing, for the consideration specified in
Section 2.2.

 

Section 2.2                                    Purchase Price.  At Closing,
Buyers shall pay the Preliminary Purchase Price in immediately available funds
by wire transfer to an account or accounts that have been designated by Sellers
to Buyers in writing prior to the Closing, which amount shall be adjusted in
accordance with Section 2.4 and Section 9.6 (as so adjusted, the “Purchase
Price”).

 

Section 2.3                                    Purchase Price Allocation.  The
Parties agree to treat the purchase of the Company Interests contemplated by
this Agreement as a sale of assets for U.S. federal income tax purposes.  No
later than ninety (90) days after the Final Settlement Date, Buyers shall
prepare and deliver to Sellers a proposed allocation (the “Proposed Allocation”)
of the purchase price (as determined for U.S. federal income tax purposes) among
the separate classes of assets of each of the Company Entities consistent with
Section 1060 of the Code and the Treasury Regulations promulgated thereunder
(and any similar provision of state, local or foreign Law, as appropriate).  If
Sellers disagree with any items reflected in the Proposed Allocation, then
Sellers

 

19

--------------------------------------------------------------------------------


 

shall notify Buyers in writing of such disputed items within thirty (30) days
after receipt thereof, and, thereafter, Sellers and Buyers shall cooperate in
good faith for a period of thirty (30) days (or such longer period as mutually
agreed by the parties).  To the extent that Sellers and Buyers are unable to
resolve any disputed items, the Parties shall jointly submit any remaining
disputed items for resolution to an independent “Big Four” accounting firm or
other nationally recognized accounting firm mutually agreed upon by the Parties
in writing, and shall instruct such accounting firm to render its decision with
respect to such remaining disputed items within thirty (30) days after such firm
is retained, which decision shall be final and binding on the Parties.  Sellers,
on the one hand, and Buyers, on the other hand, shall each bear fifty percent
(50%) of the costs of employing such accounting firm.  The purchase price
allocation as finally agreed or determined pursuant to this Section 2.3 shall be
the “Final Allocation.”  The Final Allocation shall be binding on the Buyers,
the Company Entities and the Sellers and their Affiliates for all purposes,
including for Tax and financial accounting purposes.  The Buyers, the Company
Entities and the Sellers and their Affiliates shall report, act, and file Tax
Returns (including Internal Revenue Service Form 8594) in all respects and for
all purposes consistent with the Final Allocation and shall not take any
position contrary thereto; provided, however, that nothing contained herein
shall be construed so as to prevent any Party from settling, or require any
Party to commence or participate in any litigation or administrative process
challenging any determination made by any Governmental Authority based upon or
arising out of the Final Allocation.

 

Section 2.4                                    Purchase Price Adjustments.

 

(a)                                 Estimated Adjustment Certificate.  TG
Finance shall deliver the Estimated Adjustment Certificate to Buyers no later
than two (2) Business Days prior to the Closing Date.

 

(b)                                 Closing Adjustment Certificate.  Within
thirty (30) days after the Closing, TG Finance shall prepare and deliver to
Buyers the Closing Adjustment Certificate; provided, that if Sellers do not
deliver the Closing Adjustment Certificate within such time period, then the
Estimated Adjustment Certificate shall be deemed to be the Closing Adjustment
Certificate.  Buyers and Sellers shall provide to each other such data and
information as the other Party may reasonably request in connection with the
preparation and review of the Closing Adjustment Certificate.

 

(c)                                  Notice of Disagreement.  The Closing
Adjustment Certificate shall become final and binding upon the Parties on the
earlier of the date that is (i) fifteen (15) days after receipt thereof by
Buyers and (ii) ten (10) days after the expiration of the thirty (30)-day time
period specified in Section 2.4(b) in the event Sellers do not deliver a Closing
Adjustment Certificate within such time period (the “Final Settlement Date”)
unless Buyers give written notice of its disagreement (“Notice of Disagreement”)
to Sellers prior to such date.  Any Notice of Disagreement shall specify in
reasonable detail the dollar amount, nature and basis of any such disagreement. 
If a Notice of Disagreement is received by Sellers, then the Closing Adjustment
Certificate (as revised in accordance with paragraph (d) below, if applicable)
shall become final and binding on the Parties on, and the Final Settlement Date
shall be, the earlier of (i) the date upon which Sellers and Buyers agree in
writing with respect to all matters specified in the Closing Adjustment
Certificate and (ii) the date upon which the Final Adjustment Certificate is
issued by the Arbitrator.

 

20

--------------------------------------------------------------------------------


 

(d)                                 Final Adjustment Certificate.  During the
first twenty (20) days after the date upon which Sellers receive a Notice of
Disagreement, the Parties shall attempt to resolve in writing any differences
that they may have with respect to all matters specified in the Notice of
Disagreement.  If at the end of such twenty (20)-day period (or earlier by
mutual agreement to arbitrate) the Parties have not reached agreement, the
matters that remain in dispute may be submitted to an arbitrator with experience
in accounting matters (the “Arbitrator”) by either Sellers or Buyers for review
and resolution.  The Arbitrator shall be a nationally recognized independent
public accounting firm agreed upon by the Parties in writing.  The hearing date
shall be scheduled by the Arbitrator as soon as reasonably practicable, and
shall be conducted on a confidential basis.  Sellers and Buyers shall, not later
than seven (7) days prior to the hearing date set by the Arbitrator, submit a
brief (to include their respective calculations with regard to amounts in
dispute on the Closing Adjustment Certificate) for settlement of any amounts set
forth in the Notice of Disagreement that remain in dispute.  The Parties shall
instruct the Arbitrator to render a decision (which decision shall include a
written statement of findings and conclusions) resolving the matters in dispute
in accordance with this Section 2.4, within three (3) Business Days after the
conclusion of the hearing, unless the Parties reach agreement prior thereto and
withdraw the dispute from arbitration. The Parties shall instruct the Arbitrator
to provide to the Parties explanations in writing of the reasons for its
decisions regarding the Adjusted Working Capital and shall issue the Final
Adjustment Certificate reflecting such decisions.  The Arbitrator shall (i) act
as an arbitrator and not as an expert, (ii) address only those items in dispute
and, (iii) for each item, not assign a value greater than the greatest value for
such item claimed by either Sellers or Buyers or smaller than the smallest value
for such item claimed by either Sellers or Buyers.  The decision of the
Arbitrator shall be final and binding on the Parties.  Sellers, on the one hand,
and Buyers, on the other hand, shall each bear fifty percent (50%) of the fees
and expenses of the Arbitrator pursuant to this Section 2.4(d).  As used in this
Agreement, the term “Final Adjustment Certificate” shall mean (i) the Closing
Adjustment Certificate delivered pursuant to Section 2.4(b), as subsequently
adjusted, if applicable, pursuant to this Section 2.4(d) to reflect any
subsequent written agreement between the Parties with respect thereto and, if
submitted to the Arbitrator, any amendments or modifications to the Closing
Adjustment Certificate decided by the Arbitrator or (ii) if the Closing
Adjustment Certificate is not delivered within the time period specified in
Section 2.4(b), the Estimated Adjustment Certificate.

 

(e)                                  Final Settlement and Adjustment to Purchase
Price; Payment.

 

(i)                                     (x) If the Adjusted Working Capital plus
the Closing Intercompany Transfer Amount set forth on the Final Adjustment
Certificate is less than the Estimated Adjusted Working Capital plus the
Estimated Intercompany Transfer Amount, then the Purchase Price shall equal the
Preliminary Purchase Price decreased by an amount equal to such excess of the
Estimated Adjusted Working Capital plus the Estimated Intercompany Transfer
Amount over the Adjusted Working Capital plus the Closing Intercompany Transfer
Amount set forth on the Final Adjustment Certificate (a “Shortfall Payment”) and
(y) if the Adjusted Working Capital plus the Closing Intercompany Transfer
Amount set forth on the Final Adjustment Certificate is greater than the
Estimated Adjusted Working Capital plus the Estimated Intercompany Transfer
Amount, then the Purchase Price shall equal the Preliminary Purchase Price
increased by an amount equal to such excess of the Adjusted Working Capital plus
the Closing

 

21

--------------------------------------------------------------------------------


 

Intercompany Transfer Amount set forth on the Final Adjustment Certificate over
the Estimated Adjusted Working Capital plus the Estimated Intercompany Transfer
Amount (an “Excess Payment”).

 

(ii)                                  Any Shortfall Payment or Excess Payment
shall be paid by Sellers to Buyers or Buyers to Sellers, respectively, not later
than three (3) Business Days after the Final Settlement Date by wire transfer of
immediately available funds to an account or accounts specified by Buyers or
Sellers, as applicable.  The amount of any payment to be made after the Closing
Date pursuant to this Section 2.4(e)(ii) shall bear interest from and including
the Closing Date to but excluding the date of payment at a rate per annum
(calculated daily on the basis of a year of 365 days and the actual number of
days elapsed) equal to the prime rate as published in the Wall Street Journal,
Eastern Edition, (the “Prime Rate”) in effect on the Closing Date.  Such
interest shall be payable at the same time as the payment to which it relates.

 

Section 2.5                                    Closing.  Subject to the
satisfaction or, when permissible, waiver of the conditions set forth in
ARTICLE VII, the closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Latham & Watkins LLP, 885 Third
Avenue, New York, New York 10022, commencing at 10:00 a.m. local time (a) on the
day that is two (2) Business Days after the date on which the last of the
conditions set forth in ARTICLE VII (other than any such conditions which by
their terms are not capable of being satisfied until the Closing Date) is
satisfied or, when permissible, waived, or (b) on such other date and/or at such
other time and/or place as the Parties may mutually agree upon in writing,
provided, that in no event shall Buyers be obligated to consummate the Closing
prior to the expiration of a sixty (60)-day period commencing on the date of
completion of delivery by Sellers or their Affiliates of the Required Financial
Statements, subject to any applicable extension of such sixty (60)-day period,
in each case, pursuant to and in accordance with Section 6.21(d); provided,
further, that in no event shall the Closing take place prior to the Closing
Effective Date.  The Closing shall be effective for all purposes at 11:59 p.m.
local time on the Closing Date.

 

Section 2.6                                    Closing Deliveries.

 

(a)                                 At the Closing, Sellers shall deliver, or
cause to be delivered, to Buyers the following:

 

(i)                                     membership interest powers endorsed in
blank necessary to transfer the certificate(s) representing the Company
Interests to Buyers;

 

(ii)                                  a copy of the Seller Parent Guaranty duly
executed by Seller Parent;

 

(iii)                               resignations or removals of the directors
and managers of each Company Entity appointed or designated by Sellers or their
respective Affiliates to such positions from their status as directors and
managers effective as of the Closing;

 

(iv)                              a certificate of Seller Parent’s non-foreign
status (reasonably acceptable to Buyers) in accordance with Treasury Regulations
section 1.1445-2(b)(2), provided, that Buyers’ sole right if Seller Parent fails
to provide such certificate shall be to make an appropriate withholding under
sections 897 and 1445 of the Code;

 

22

--------------------------------------------------------------------------------


 

(v)                                 written confirmation in customary form from
the agent or other applicable holders of all Indebtedness of TG Finance under
the TG Finance Credit and Guaranty Agreement that all Liens on the equity
interests, assets and properties of Alta Wind and Alta Wind 1-5 Holdings that
were granted pursuant to the TG Finance Credit and Guaranty Agreement have been,
or concurrent with the Closing will be, terminated and released; and

 

(vi)                              a copy of the TGEM Amendments duly executed by
TGP Energy Management, LLC, Alta Wind X and Alta Wind XI;

 

(vii)                           copies of the most recent (as of the Closing)
compliance certificates delivered to project lenders or tax equity participants
of any of the Company Entities in respect of any project or tax equity financing
arrangements; and

 

(viii)                        the certificates referred to in Section 7.3(a) and
Section 7.3(b).

 

(b)                                 At the Closing, Buyers shall deliver, or
cause to be delivered, to Sellers the certificates referred to in
Section 7.2(a) and Section 7.2(b).

 

Section 2.7                                    Satisfaction of Conditions.  All
conditions to the obligations of Sellers and Buyers to proceed with the Closing
under this Agreement shall be deemed to have been fully and completely satisfied
or waived for all purposes upon the Closing.

 

Section 2.8                                    Transfer Taxes.  Notwithstanding
anything herein to the contrary, Sellers, on the one hand, and the Buyers, on
the other hand, shall each bear fifty percent (50%) of any Transfer Taxes
imposed as a result of the purchase and sale of the Company Interests
contemplated by this Agreement.  Such Transfer Taxes shall be paid by the Party
legally responsible to pay such Taxes and the other Party shall pay to the first
Party its share of such Taxes at least three (3) Business Days prior to the Tax
payment due date.  The Parties will cooperate and use commercially reasonable
efforts to mitigate any Transfer Taxes imposed in connection with the
transactions contemplated by this Agreement and shall join in the execution of
any such Tax Returns and other documentation as required by Law.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY ENTITIES

 

Sellers represent and warrant to Buyers, except as set forth in the Sellers
Disclosure Schedule, as follows:

 

Section 3.1                                    Organization of the Company
Entities.

 

(a)                                 Each Company Entity (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and (ii) has all requisite organizational power and authority to
carry on its respective business as it is currently conducted and to own, lease
and operate its properties where such properties are now owned, leased or
operated.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Each Company Entity is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification or licensure necessary, except in such
jurisdictions where the failure to be so duly qualified or licensed or in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect on the Company Entities.

 

Section 3.2                                    Noncontravention.  Except as set
forth on Section 3.2 of the Sellers Disclosure Schedule, neither the execution
and delivery of this Agreement by Sellers, nor the consummation by Sellers of
the transactions contemplated hereby (a) conflicts with any provision of the
respective Governing Documents of the Company Entities, (b) violates or results
in a breach of any Material Contract, or (c) assuming receipt of the Consents of
Governmental Authorities described in Section 3.5, violates any Law to which any
Company Entity is subject, except, in the case of each of clauses (b) and (c),
for such violations or breaches as would not, individually or in the aggregate,
have a Material Adverse Effect on the Company Entities.

 

Section 3.3                                    Capitalization.  Section 3.3 of
the Sellers Disclosure Schedule sets forth a list of the Company Entities, and
with respect to each Company Entity, (a) its name and jurisdiction of
organization, (b) its form of organization and (c) the Interests of such Company
Entity owned, directly or indirectly, by each applicable Seller.  Except for
this Agreement, no Seller is a party to any Rights or contracts, agreements or
commitments that would require such Seller to sell, transfer or otherwise
dispose of such Interests.  No Seller is a party to any voting trust, proxy or
other agreement or understanding with respect to the voting of such Interests.

 

Section 3.4                                    Title to the Company Interests. 
Each Seller owns, directly or indirectly, beneficially and of record, the
Interests of the Company Entities reflected to be owned, directly or indirectly,
by such Seller on Section 3.3 of the Sellers Disclosure Schedule, free and clear
of all Liens, except (a) as may be created by this Agreement, (b) as may be set
forth in the Governing Documents of the applicable Company Entity, (c) for any
restrictions on sales of securities under applicable securities Laws and (d) as
set forth on Section 3.4 of the Sellers Disclosure Schedule.  The Interests set
forth on Section 3.3 of the Sellers Disclosure Schedule constitute 100% of the
issued and outstanding membership interests of the Company Entity to which such
Interests relate (except as otherwise indicated on Section 3.3 of the Sellers
Disclosure Schedule) and have been duly authorized and validly issued.

 

Section 3.5                                    Government Authorizations.  No
Consent of, with or to any Governmental Authority is required to be obtained or
made by any Seller or any Company Entity in connection with the execution and
delivery of this Agreement or the other Transaction Documents or the
consummation of the transactions contemplated hereby or thereby, other than
(a) required filings under the HSR Act, (b) requirements of any applicable
provisions of the Securities Act or any other applicable securities Laws,
(c) Consents required pursuant to the FPA as described in Section 7.1(c),
(d) Consents set forth on Section 3.5 of the Sellers Disclosure Schedule,
(e) Consents that, if not obtained or made, would not be material to the
Business, taken as a whole, (f) Consents not required to be made or given until
after the Closing, or (g) requirements applicable as a result of the specific
legal or regulatory status of Buyers or any of its Affiliates or as a result of
any other facts that specifically relate to the business or activities in which
Buyers or any of their Affiliates are or propose to be engaged, other than the
Business.

 

24

--------------------------------------------------------------------------------


 

Section 3.6                                    Financial Statements. 
Section 3.6 of the Sellers Disclosure Schedule sets forth the unaudited combined
balance sheet for the Business as of March 31, 2014 (“Balance Sheet Date”), and
the related combined statements of operations and cash flows for the three
(3)-month period then-ended (the “Business Financial Statements”).  The Business
Financial Statements present fairly, in all material respects, the financial
condition, results of operations and cash flows of the Business, as of the date
set forth therein and for the period covered thereby, and were prepared in
accordance with GAAP (subject to the absence of footnotes and any year-end
adjustments), applied consistently with past practices, except as otherwise
noted therein.  The Business Financial Statements have been derived from the
books and records of Sellers and their Affiliates using the historical results
of operations and the historical basis of assets and liabilities of the Business
and may not necessarily be indicative of the conditions that would have existed
or the results of operations if the Business were operated as an unaffiliated,
stand-alone entity.  The Business Financial Statements include allocations of
certain expenses for services and other costs of Sellers and their Affiliates
attributable to the Business that are in accordance with existing Affiliate
contracts, are considered to be reasonable and applied consistent with past
practice.

 

Section 3.7                                    Undisclosed Liabilities.  The
Company Entities have no Liabilities that would be required under GAAP to be
reflected or reserved against in a balance sheet of the Company Entities and
that are material to the financial position of the Company Entities, except for
(a) Liabilities set forth, reflected in, reserved against or disclosed in the
Business Financial Statements, (b) Liabilities incurred in the ordinary course
of business consistent with past practice since the Balance Sheet Date,
(c) Retained Liabilities, (d) Liabilities that are the subject matter of any
other representation or warranty in this ARTICLE III, including Liabilities
disclosed in the Sellers Disclosure Schedule, (e) Liabilities under Contracts of
the Company Entities (other than as a result of a breach thereof by such Company
Entity), (f) Liabilities incurred in connection with the transactions
contemplated hereby and (g) such other Liabilities as would not, individually or
in the aggregate, be material to the Business, taken as a whole.

 

Section 3.8                                    Absence of Certain Changes.

 

(a)                                 Since the Balance Sheet Date, and until the
date hereof, each Company Entity has conducted its respective business in the
ordinary course, and there has not been, (i) to Sellers’ Knowledge, any damage,
destruction or loss, whether or not covered by insurance, that would reasonably
be expected to, individually or in the aggregate, result in a payment by the
Company Entities of an amount in excess of thirteen million fifty thousand
dollars ($13,050,000), (ii) any declaration, setting aside or payment of any
non-cash or in-kind dividend or other distribution of Interests or property
other than cash or cash equivalents with respect to the Company Interests or
(iii) any change in accounting methods, principles or practices affecting the
Company Entities, except as required or permitted by GAAP.

 

(b)                                 Since the Balance Sheet Date, except as
contemplated by this Agreement there has not been any event or development that
would reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect on the Company Entities.

 

25

--------------------------------------------------------------------------------


 

Section 3.9                                    Tax Matters.

 

(a)                                 Except as set forth on Section 3.9 of the
Sellers Disclosure Schedule:

 

(i)                                     Each Company Entity has (A) filed, or
caused to be filed, all income Tax Returns and other material Tax Returns that
it was required to file on or prior to the date hereof and (B) paid or caused to
be paid all Taxes shown to be due and payable on such Tax Returns.  All such Tax
Returns were correct and complete in all material respects, except as otherwise
set forth, reflected in, reserved against or disclosed in the Business Financial
Statements.  There are no Liens for Taxes on any of the assets of any Company
Entity other than Permitted Liens.

 

(ii)                                  There are no outstanding agreements or
waivers extending the statutory period of limitations applicable to the
assessment of any Tax against the Company Entities (other than automatic
extensions arising from an extension of the due date for filing a Tax Return). 
As of the date hereof, there are no audits, written claims for assessments or
collection of Taxes, or examinations pending or, to Sellers’ Knowledge
threatened, with respect to any material Taxes of the Company Entities.  None of
the Company Entities is a party to any Tax allocation, Tax sharing or similar
agreement (other than any such agreement or obligation that is not primarily
related to Taxes) and none of the Company Entities is liable for Taxes of
another Person (other than another Company Entity) as a transferee or a
successor.

 

(iii)                               Each Company Entity has been treated as a
disregarded entity or partnership for U.S. federal income tax purposes at all
times since its formation, and no election has ever been filed to treat any
Company Entity as an association taxable as a corporation for U.S. federal
income Tax purposes.

 

(b)                                 No representation is being made about the
income tax characteristics of any Project (including eligibility for tax
credits, Cash Grants or depreciation allowances for which the Project
qualifies). The representations and warranties set forth in this Section 3.9
(i) are made only with respect to Tax periods ending on or prior to the Closing
Date and (ii) shall not be construed as a representation or warranty, and shall
not be relied upon for any claim of indemnification with respect to, any Taxes
attributable to any Tax period (or portion thereof) beginning after the Closing
Date, or any Tax positions taken by the Buyers or their Affiliates (including
the Company Entities) in any Tax period (or portion thereof) beginning after the
Closing Date.

 

Section 3.10                             Property.  All real property owned or
leased by each Company Entity (the “Real Property”) or to which such Company
Entity has rights under leases, easements, rights of way, licenses, common use
agreements or similar agreements is described in Section 3.10 of the Sellers
Disclosure Schedule.  The agreements listed on Section 3.10 of the Sellers
Disclosure Schedule are all the leases, easements, rights of way, licenses,
common use agreements or similar agreements under which the Company Entities
have rights to the Real Property (the “Project Site Agreements”).  Each Project
Site Agreement is in full force and effect and is the legal, valid and binding
obligation of the Company Entity which is a party to such Project Site Agreement
(subject to the Remedies Exception) and, to Sellers’ Knowledge, the

 

26

--------------------------------------------------------------------------------


 

other parties thereto.  Sellers have provided Buyers with true, correct and
complete copies of all Project Site Agreements.  The Real Property is sufficient
to enable the Company Entities to conduct the Business.  As of the date hereof,
none of Sellers or Company Entities have been informed in writing by any other
party to any Project Site Agreement that the respective Company Entity is in
breach of its obligations with respect to such Project Site Agreement and, to
Sellers’ Knowledge, there is no breach under any Project Site Agreement, nor is
there any event or circumstance which (with the passage of time or notice) would
constitute a breach under any Project Site Agreement.

 

Section 3.11                             Environmental Matters.  This
Section 3.11 shall constitute the sole representations of Sellers with respect
to environmental matters.

 

(a)                                 Except as would not, individually or in the
aggregate, be material to the Business, taken as a whole:

 

(i)                                     to Sellers’ Knowledge, within the last
five (5) years, no Company Entity has either been in violation of any
Environmental Law or received any written notice, which remains uncured, from
any Governmental Authority alleging that any Company Entity or Project is in
violation of any Environmental Law;

 

(ii)                                  except for the eagle take permit under the
Bald and Golden Eagle Protection Act, 16 U.S.C. §§ 668-668d, for Alta Wind X,
the Company Entities possess all Permits presently required under applicable
Environmental Laws to conduct the Business as currently conducted and operated
on the date hereof and each such Permit is in full force and effect and the
applicable Company Entity is in compliance in all material respects with all its
obligations with respect thereto; and

 

(iii)                               to Sellers’ Knowledge, neither any Company
Entity nor any Project is subject to any outstanding Governmental Order pursuant
to any Environmental Law, nor is in receipt of any written notice, pending
complaint or claim seeking to impose an Environmental Liability against any
Company Entity, which arises from the operation of any Project.

 

(b)                                 Except as would not, individually or in the
aggregate, have a Material Adverse Effect on the Company Entities, no Company
Entity has arranged for, consented to the disposal of or released any Hazardous
Material as a result of the operation of any Project in a manner that would
reasonably be expected to give rise to Environmental Liability for any Company
Entity.

 

Section 3.12                             Contracts.  Section 3.12 of the Sellers
Disclosure Schedule sets forth all Material Contracts to which any Company
Entity is a party as of the date hereof, true and correct copies of which have
been made available to Buyers.  Each Material Contract is in full force and
effect and is the legal, valid and binding obligation of the Company Entity
which is a party to such Material Contract, subject to the Remedies Exception
and, to Sellers’ Knowledge, the other parties thereto.  No Company Entity, nor
to Sellers’ Knowledge, any of the other parties thereto is in breach, violation
or default, and, to Sellers’ Knowledge, no event has occurred which with notice
or lapse of time or both would constitute any such a breach, violation

 

27

--------------------------------------------------------------------------------


 

or default, or permit termination, modification, or acceleration by such other
parties, under such Material Contract, except (a) for breaches, violations or
defaults as would not, individually or in the aggregate, constitute an “Event of
Default,” as defined under any of the material financing arrangements entered
into by any of the Company Entities, taking into account all applicable notice
and cure periods, and (b) that, in order to avoid a default, violation or breach
under any Material Contract, the Consent of such other parties set forth in
Section 3.2 of the Sellers Disclosure Schedule may be required in connection
with the transactions contemplated hereby.

 

Section 3.13                             Insurance.  Section 3.13 of the Sellers
Disclosure Schedule contains a summary description of all material insurance
policies maintained as of the date hereof by or on behalf of the Business.  None
of Sellers or any Company Entity has, with respect to the Business, received any
notice from the insurer under any such insurance policy disclaiming coverage,
reserving rights with respect to a particular claim or such policy in general or
canceling or materially amending any such policy.  There is no claim, suit or
other matter currently pending in respect of which any Company Entity has
received such a notice.  All premiums due and payable for such insurance
policies have been duly paid, and such policies or extensions, renewals or
replacements thereof in the amounts described shall be outstanding and duly in
full force without interruption until the Closing Date.

 

Section 3.14                             Litigation.  In each case, as of the
date hereof, (a) there are no Actions pending or, to Sellers’ Knowledge,
threatened in law or in equity or before any Governmental Authority against any
Company Entity which are reasonably likely to result in any Liability for any
Company Entity that would, individually or in the aggregate, have a Material
Adverse Effect on the Company Entities and, (b) other than Permits, there are no
outstanding Governmental Orders to which any Company Entity is a party or by
which it is bound that are, individually or in the aggregate, material to the
Business, taken as a whole.

 

Section 3.15                             Employee Matters.  No Company Entity
has any employees or sponsors or maintains any employee benefits plans.

 

Section 3.16                             Legal Compliance.  Except for
Environmental Laws (which are addressed exclusively in Section 3.11), Laws
relating to Taxes (which are addressed exclusively in Section 3.9), Laws
relating to employee matters (which are addressed exclusively in Section 3.15),
Permits (which are addressed exclusively in Section 3.18), and Laws relating to
regulatory status (which are addressed exclusively in Section 3.19), no Company
Entity is in violation of any Law, permit or license or other authorization or
approval of any Governmental Authority applicable to its business or operations,
except for violations as would not, individually or in the aggregate, materially
impair the operations of the Company Entities, taken as a whole.

 

Section 3.17                             Brokers’ Fees.  No Company Entity has
entered into any contract or other arrangement or understanding (written or
oral, express or implied) with any Person which may result in the obligation of
Buyers or any of their Affiliates to pay any fees or commissions to any broker
or finder as a result of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.

 

Section 3.18                             Permits.  The Company Entities have all
Permits required to conduct the Business as currently conducted and operated on
the date hereof, except where the

 

28

--------------------------------------------------------------------------------


 

failure to have or obtain such Permits would not, individually or in the
aggregate, materially impair the operations of the Company Entities, taken as a
whole.  To Sellers’ Knowledge, each such Permit is in full force and effect and
the applicable Company Entity is in compliance in all material respects with all
its obligations with respect thereto. There are no proceedings pending or, to
Sellers’ Knowledge, threatened which would reasonably be expected to result in
the revocation or termination of any material Permit of any Company Entity. 
Sellers make no representation or warranty in this Section 3.18 with respect to
Permits required under any Environmental Law, which Permits are addressed in
Section 3.11(a)(ii).

 

Section 3.19                             Regulatory Status.  None of the Company
Entities is subject to the federal access to books and records provisions under
PUHCA.  Each of Alta Wind I, Alta Wind II, Alta Wind III, Alta Wind IV, Alta
Wind V, Alta Wind X, and Alta Wind XI is an Exempt Wholesale Generator.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES
REGARDING EACH SELLER

 

Sellers represent and warrant to Buyers, except as set forth in the Sellers
Disclosure Schedule, as follows:

 

Section 4.1                                    Organization.  Each Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of Delaware.

 

Section 4.2                                    Authorization.  Each Seller has
all requisite limited liability company power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is or
will be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance by Sellers of this Agreement and such other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary limited liability company
action on the part of such Sellers.  This Agreement has been duly executed and
delivered by Sellers and constitutes a legal, valid and binding obligation of
Sellers, enforceable against such Seller in accordance with its terms, subject
to the Remedies Exception.

 

Section 4.3                                    Noncontravention.  Except as set
forth on Section 4.3 of the Sellers Disclosure Schedule, neither the execution
and delivery by Sellers of this Agreement nor the other Transaction Documents to
which they are or will be a party, nor the consummation by Sellers of the
transactions contemplated hereby or thereby (a) conflicts with any provision of
the respective Governing Documents of Sellers, (b) violates or result in a
breach of any material Contract to which Sellers are party or by which any of
their respective properties are bound or (c) assuming receipt of the Consents
specified in Section 3.5 and compliance with the HSR Act, to Sellers’ Knowledge,
violates any Law to which Sellers are subject, except for such violations as
would not, individually or in the aggregate, have a Material Adverse Effect on
Sellers.

 

29

--------------------------------------------------------------------------------


 

Section 4.4                                    Litigation.  In each case, as of
the date hereof, there are no Actions pending or, to Sellers’ Knowledge,
threatened in law or in equity or before any Governmental Authority against any
Seller or any of its Affiliates which would, individually or in the aggregate,
have a Material Adverse Effect on such Seller, and, other than Permits, there
are no outstanding Governmental Orders to which any Seller or any of its
Affiliates is a party or by which it is bound by or with any Governmental
Authority which would, individually or in the aggregate, have a Material Adverse
Effect on Sellers.

 

Section 4.5                                    Brokers’ Fees.  Except as set
forth on Section 4.5 of the Sellers Disclosure Schedule, no Seller has entered
into any contract or other arrangement or understanding (written or oral,
express or implied) with any Person which may result in the obligation of Buyers
or any of their Affiliates to pay any fees or commissions to any broker or
finder as a result of the execution and delivery of this Agreement or the other
Transaction Documents to which such Seller is or will be a party or the
consummation of the transactions contemplated hereby or thereby.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES REGARDING BUYER

 

Buyers represent and warrant to Sellers as follows:

 

Section 5.1                                    Organization.  Each Buyer is a
corporation or limited liability company, as applicable, duly organized, validly
existing, and in good standing under the laws of Delaware, and such Buyer has
all requisite limited liability company or corporate, as applicable, power and
authority to carry on its business as it is currently conducted and to own,
lease and operate its properties where such properties are now owned, leased or
operated.  Each Buyer is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification or licensure necessary, except in such jurisdictions where the
failure to be so duly qualified or licensed or in good standing would not,
individually or in the aggregate, have a Material Adverse Effect on Buyers.

 

Section 5.2                                    Authorization.  Each Buyer has
all requisite corporate power and authority to execute and deliver this
Agreement and the other Transaction Documents to which it is or will be a party,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by each Buyer of this Agreement and such other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action on the part of such
Buyer.  This Agreement has been duly executed and delivered by each Buyer and
constitutes a legal, valid and binding obligation of such Buyer, enforceable
against such Buyer in accordance with its terms, subject to the Remedies
Exception.

 

Section 5.3                                    Noncontravention.  Except as set
forth on Section 5.3 of the Buyers Disclosure Schedule, neither the execution
and delivery of this Agreement or the other Transaction Documents to which it is
or will be a party by each Buyer, nor the consummation by such Buyer of the
transactions contemplated hereby or thereby (a) conflicts with any provision of

 

30

--------------------------------------------------------------------------------


 

the Governing Documents of such Buyer, or (b) violates or result in a breach of
any material agreement, contract, lease, license, instrument or other
arrangement to which such Buyer or any of its Subsidiaries is a party or by
which any of their respective properties are bound or (c) assuming receipt of
the Consents described in Section 5.4 below and compliance with the HSR Act,
violates any Law to which such Buyer or any of its Subsidiaries is subject,
except, in the case of clauses (b) and (c), for such violations or breaches as
would not, individually or in the aggregate, have a Material Adverse Effect on
Buyers.

 

Section 5.4                                    Government Authorizations.  No
Consent of, with or to any Governmental Authority is required to be obtained or
made by or with respect to any Buyer or any of its Affiliates in connection with
the execution and delivery of this Agreement and the other Transaction Documents
by such Buyer or the consummation by such Buyer of the transactions contemplated
hereby and thereby, except for (a) required filings under the HSR Act, (b) as
set forth on Section 5.4 of the Buyers Disclosure Schedule and (c) Consents not
required to be made or given until after Closing.

 

Section 5.5                                    Financial Capacity. Prior to the
Closing, Buyers will have sufficient cash or other sources of immediately
available funds to pay in cash the Purchase Price in accordance with the terms
of ARTICLE II and for all other actions necessary for Buyers to consummate the
transactions contemplated in this Agreement and perform its obligations
hereunder.  Buyers acknowledge that receipt or availability of funds or
financing by Buyers or any of their Affiliates shall not be a condition to
Buyers’ obligations hereunder.  Buyers represent and warrant that all funds paid
to Sellers shall not have been derived from, or constitute, either directly or
indirectly, the proceeds of any criminal activity under the anti-money
laundering laws of the United States.

 

Section 5.6                                    Investment.  Buyers are aware
that the Company Interests being acquired by Buyers pursuant to the transactions
contemplated hereby have not been registered under the Securities Act or under
any state securities Laws.  None of the Buyers is an underwriter, as such term
is defined under the Securities Act, and Buyers are purchasing the Company
Interests solely for investment and not with a view toward, or for sale in
connection with, any distribution thereof within the meaning of the Securities
Act, nor with any present intention of distributing or selling any of the
Company Interests.  Buyers and their Affiliates acknowledge that none of them
may sell or otherwise dispose of the Company Interests except in compliance with
the registration requirements or exemption provisions under the Securities Act
and the rules and regulations promulgated thereunder, or any other applicable
securities Laws.  Each Buyer is an “accredited investor” as defined under
Rule 501 promulgated under the Securities Act.

 

Section 5.7                                    Litigation.  There are no Actions
pending or, to Buyers’ Knowledge, threatened in law or in equity or before any
Governmental Authority against any Buyer or any of its Affiliates which would,
individually or in the aggregate, have a Material Adverse Effect on Buyers, and
there are no outstanding injunctions, judgments, orders, decrees, rulings, or
charges to which any Buyer or any of its Affiliates is a party or by which it is
bound by or with any Governmental Authority which would, individually or in the
aggregate, have a Material Adverse Effect on Buyers.

 

31

--------------------------------------------------------------------------------


 

Section 5.8                                    Brokers’ Fees.  None of the
Buyers or any of its Affiliates has any contract or other arrangement or
understanding (written or oral, express or implied) with any Person which may
result in the obligation of Sellers, the Company Entities or any of their
Affiliates to pay any fees or commissions to any broker or finder as a result of
the execution and delivery of this Agreement or the other Transaction Documents
to which such Buyer is or will be a party or the consummation of the
transactions contemplated hereby or thereby.

 

Section 5.9                                    Information.

 

(a)                                 Sellers and the Company Entities have
provided Buyers with such access to the facilities, books, records and personnel
of the Company Entities as Buyers has deemed necessary and appropriate in order
for Buyers to investigate to their satisfaction the Business and properties of
the Company Entities sufficiently to make an informed investment decision to
purchase the Company Interests and to enter into this Agreement.  Buyers (either
alone or together with its advisors) have such knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its purchase of the Company Interests and is capable of bearing the
economic risks of such purchase.  Buyers’ acceptance of the Company Interests on
the Closing Date shall be based upon their own investigation, examination and
determination with respect thereto as to all matters and without reliance upon
any express or implied representations or warranties of any nature made by or on
behalf of or imputed to Sellers, except as expressly set forth in this
Agreement.

 

(b)                                 Buyers have relied solely on their own
legal, tax and financial advisers for their evaluation of their investment
decision to purchase the Company Interests and to enter into this Agreement and
not on the advice of Sellers or their respective legal, tax or financial
advisers.  Buyers acknowledges that any financial projections that may have been
provided to them are based on assumptions of future operating results based on
assumptions about certain events (many of which are beyond the control of
Sellers).  Buyers understand that no assurances or representations can be given
that the actual results of the operations of any Company Entity will conform to
the projected results for any period.  Except with respect to any representation
or warranty expressly set forth in this Agreement or any Transaction Document,
Buyers specifically acknowledge that no representation or warranty has been
made, and that Buyers have not relied on any representation or warranty, as to
the accuracy of any projections, estimates or budgets, future revenues, future
results from operations, future cash flows, the future condition of the Project
or any assets of any Company Entity, the future financial condition of such
Company Entity, or any other information or documents made available to Buyers,
their Affiliates or their or their respective attorneys, accountants,
consultants, advisors and other representatives.

 

Section 5.10                             FPA/PUHCA.  Neither Buyer is a holding
company under PUHCA, except with respect to one or more “public-utility
companies” within the United States each of which is an Exempt Wholesale
Generator or a QF.

 

Section 5.11                             Tax Representations.  Neither Buyer is
a tax-exempt entity within the meaning of Section 168(h)(2)(A) of the Code and
no portion of any Cash Grant Project will become tax-exempt use property within
the meaning of Section 168(g)(1)(B) of the Code as a result of the status of
either Buyer or any Affiliate of such Buyer as a tax-exempt entity.

 

32

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

COVENANTS

 

Section 6.1                                    Conduct of the Company.

 

(a)                                 Sellers covenant and agree that, except
(i) with respect to the Retained Assets and Retained Liabilities (in each case,
subject to Section 6.1(b)(ii)), (ii) as otherwise expressly contemplated by this
Agreement (including as described on Section 6.1 of the Sellers Disclosure
Schedule and the other matters contemplated by the other Schedules and Exhibits
hereto) and the other Transaction Documents, (iii) for the effect of the
announcement and consummation of the transactions contemplated hereby or (iv) as
otherwise approved in writing by Buyers (which approval shall not be
unreasonably withheld, conditioned or delayed), during the period commencing on
the date hereof and ending on the Closing Date, Sellers shall cause the Company
Entities to be operated in the ordinary course of business consistent with past
practice, and shall use commercially reasonable efforts to preserve, maintain
and protect the assets and properties of the Company Entities and the Business;
provided, that such efforts shall not include any requirement or obligation to
make any payment or assume any Liability not otherwise required to be paid or
assumed by the terms of an existing Contract or offer or grant any financial
accommodation or other benefit not otherwise required to be made by the terms of
an existing Contract.  Until the Closing, except (A) with respect to the
Retained Assets and Retained Liabilities (in each case, subject to
Section 6.1(b)(ii)), (B) as otherwise contemplated by this Agreement (including
as described on Section 6.1 of the Sellers Disclosure Schedule and the other
matters contemplated by the other Schedules and Exhibits hereto) and the other
Transaction Documents, (C) as required by applicable Law, or (D) as otherwise
approved in writing by Buyers (which approval shall not be unreasonably
withheld, conditioned or delayed), Sellers shall not, with respect to the
Company Entities or the Business, and shall cause the Company Entities not to,
take any of the following actions:

 

(i)                                     amend the Governing Documents of any
Company Entity;

 

(ii)                                  authorize for issuance, issue, grant,
sell, deliver, dispose of, pledge or otherwise encumber any Interests of any
Company Entity, or issue any Rights to subscribe for or acquire any shares of
Interests of any Company Entity;

 

(iii)                               declare, set aside, make or pay any dividend
or other distribution, in respect of the Company Interests to Sellers, other
than any dividend or other distribution of cash or cash equivalents declared,
set aside, made or paid on or prior to the Closing Effective Date;

 

(iv)                              except as required or permitted by GAAP,
change any accounting methods, principles or practices;

 

(v)                                 sell, transfer or otherwise dispose of any
of the material assets pertaining to the Business to any Person (other than to
any Company Entity) or encumber any such assets, in each case, other than in the
ordinary course of business;

 

33

--------------------------------------------------------------------------------


 

(vi)                              except in the ordinary course of business,
permit any Company Entity to (x) create, incur or assume any long-term debt,
(y) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for any material obligations of
any Person (other than any Company Entity) or (z) make any loans, advances or
capital contributions to or investments in any Person (other than any Company
Entity);

 

(vii)                           cancel any material third party indebtedness
owed to any Company Entity;

 

(viii)                        enter into or materially amend or waive any
material provision of any material Affiliate Contract other than (x) in the
ordinary course of business or (y) the Assignment and Assumption Agreements or
the Additional Cash Grant Amount Directions;

 

(ix)                              fail to maintain its existence or consolidate
or merge with any other Person or acquire all or substantially all of the assets
of any other Person;

 

(x)                                 liquidate, dissolve, recapitalize,
reorganize or otherwise wind up its business or operations;

 

(xi)                              purchase any securities of any Person, except
for short-term investments made in the ordinary course of business;

 

(xii)                           enter into, amend or modify in any material
respect, grant a waiver in respect of any material term of, cancel, terminate or
consent to the termination of (x) any material Permit (other than amendments in
connection with routine renewals), (y) any Material Contract or (z) any Contract
involving total consideration throughout its term in excess of $500,000 (other
than Contracts entered into in the ordinary course of business);

 

(xiii)                        waive any claims or cancel any debts having a
value in excess of $250,000, individually, or $500,000, in the aggregate;

 

(xiv)                       make any material election with respect to Taxes,
change an annual accounting period, adopt or change any accounting method with
respect to Taxes, file any amended Tax Return with respect to any material
Taxes, enter into any closing agreement, settle or compromise any proceeding
with respect to any material Tax claim or assessment, surrender any right to
claim a refund of material Taxes, consent to any extension or waiver of the
limitation period applicable to any material Tax claim or relating to the filing
of any Tax Return (other than automatic extensions arising from an extension of
the due date for filing a Tax Return) or the payment of any material Tax, in
each case, to the extent that such election, change, filing or other action
could increase the Taxes of a Company Entity that is due in a period that ends
after the Closing Date;

 

(xv)                          except as may be permitted by a lender or tax
equity investor pursuant to a written financing arrangement entered into by a
Company Entity in respect of spare parts, purchase any equipment involving total
consideration in excess of $100,000, individually, or in excess of $500,000, in
the aggregate, except for such purchases that

 

34

--------------------------------------------------------------------------------


 

are contemplated in any Material Contract or otherwise made in the ordinary
course of business;

 

(xvi)                       fail to maintain insurance coverage on substantially
the same terms as, or on more favorable terms than, the insurance coverage in
effect on the Effective Date; or

 

(xvii)                    agree, whether in writing or otherwise, to do any of
the foregoing.

 

(b)                                 Notwithstanding the foregoing or anything in
this Agreement to the contrary, (i) Sellers and the Company Entities may take
(or not take, as the case may be) any of the actions described in
Section 6.1(a) above (A) if reasonably necessary under emergency circumstances
(or as required pursuant to applicable Law) or (B) in connection with Permitted
Intercompany Transfers and (ii) except as otherwise approved in writing by
Buyers (which approval shall not be unreasonably withheld, conditioned or
delayed), during the period commencing on the date hereof and ending on the
Closing Date, Sellers and the Company Entities shall not take any action in
furtherance of the prosecution of the claims described in clause (i) of the
definition of “Retained Claims.”

 

Section 6.2                                    Access to Information;
Confidentiality.

 

(a)                                 Prior to the Closing Date, or, if earlier,
the date this Agreement is terminated pursuant to Section 10.1, Buyers may make
or cause to be made such review of the Business and of its respective financial
and legal condition as Buyers deem reasonably necessary or advisable.  Sellers
shall, and shall cause the Company Entities to, permit Buyers and their
authorized agents or representatives, including its independent accountants, to
have reasonable access to the properties, books and records of the Company
Entities during normal business hours to review information and documentation
relative to the properties, books, contracts, commitments and other records of
the Company Entities; provided, that such investigation shall only be upon
reasonable notice and shall not disrupt personnel and operations of the Business
and shall be at Buyers’ sole cost and expense; provided, further, that none of
Buyers, their Affiliates or their respective representatives, shall conduct any
environmental site assessment, compliance evaluation or investigation with
respect to any Project or Company Entity without the prior written consent of
Sellers (it being understood and agreed that Sellers may have no such authority,
whether contractual or otherwise, to consent to such undertakings with respect
to certain Projects) and without ongoing consultation with Sellers with respect
to any such activity (it being understood and agreed that in no event shall any
subsurface investigation or testing of any environmental media be conducted);
provided, further, that, for the avoidance of doubt, none of Buyers, their
Affiliates or their respective representatives shall have any right to access or
review any Tax Return of Seller Parent or any of its Affiliates (including any
consolidated, combined or unitary Tax Return including any such entity), except
for separate Tax Returns of the Company Entities.  All requests for access to
the offices, properties, books and records of the Company Entities shall be made
to such representatives of Sellers as Sellers shall designate, who shall be
solely responsible for coordinating all such requests and all access permitted
hereunder.  It is further agreed that none of Buyers, their Affiliates or their
respective representatives shall, prior to the Closing Date, contact any of the
employees, customers, suppliers, parties that have business relationships with
the Company Entities, or any Governmental Authority or representatives thereof,
in connection with the transactions contemplated hereby, whether in

 

35

--------------------------------------------------------------------------------


 

person or by telephone, mail or other means of communication, without the
specific prior authorization of Sellers or their representatives (other than the
required filings specified in Section 3.5).  Any access to the offices,
properties, books and records of the Company Entities shall be subject to the
following additional limitations: (i) Buyers, their Affiliates, and their
respective representatives, as applicable, shall give Sellers notice of at least
two (2) Business Days prior to conducting any inspections or communicating with
any third party relating to any property of the Company Entities, and a
representative of Sellers shall have the right to be present when Buyers, their
Affiliates or their respective representatives conducts its or their
investigations on such property; (ii) none of Buyers, their Affiliates or their
respective representatives shall damage the property of the Company Entities or
any portion thereof; and (iii) Buyers, their Affiliates, and their respective
representatives, as applicable shall (A) use reasonable best efforts to perform
all on-site reviews and all communications with any Person in an expeditious and
efficient manner; and (B) indemnify, defend and hold harmless Sellers, the
members of the Company Entities, their respective Affiliates, and each of their
respective employees, directors and officers from and against all Damages
resulting from or relating to the activities of Buyers, their Affiliates and
their respective representatives under this paragraph.  The foregoing
indemnification obligation shall survive the Closing or termination of this
Agreement.  Notwithstanding anything herein to the contrary, prior to the
Closing Date, Sellers shall not be required to provide any access or information
to Buyers, their Affiliates or any of their respective representatives which any
Sellers reasonably believe they or the Company Entities are prohibited from
providing to Buyers, their Affiliates or their respective representatives by
reason of applicable Law, which constitutes or allows access to information
protected by attorney-client privilege, or which Sellers or the Company Entities
are required to keep confidential or prevent access to by reason of any Contract
with a third party or which would otherwise expose any Seller or any of its
Affiliates to a material risk of Liability.

 

(b)                                 Buyers, their Affiliates and their
respective representatives shall hold in confidence all confidential information
obtained from Sellers, the Company Entities or their respective Affiliates,
officers, agents, representatives or employees, whether or not relating to the
Business, in accordance with the provisions of the Confidentiality Agreement
which, notwithstanding anything contained therein, shall remain in full force
and effect following the execution of this Agreement and shall survive any
termination of this Agreement in accordance with its terms.  After the Closing
Date, Sellers, their Affiliates and their respective representatives shall hold
in confidence all information provided to Buyers, their Affiliates or their
respective officers, agents, representatives or employees, relating to the
Business (other than the Retained Assets and the Retained Liabilities), in
accordance with the provisions of the Confidentiality Agreement to the same
extent that would be required if Sellers were a “Receiving Party” pursuant to
the Confidentiality Agreement.  Notwithstanding anything contained in this
Agreement or the Confidentiality Agreement, the obligations of Sellers set forth
in the immediately preceding sentence shall remain in full force and effect
following the execution of this Agreement and shall survive any termination of
this Agreement in accordance with its terms.

 

Section 6.3                                    Commercially Reasonable Efforts. 
Subject to the terms and conditions of this Agreement and applicable Law, the
Parties shall use their respective commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under applicable Laws and regulations
or otherwise to consummate and make effective the transactions contemplated by
this

 

36

--------------------------------------------------------------------------------


 

Agreement as soon as practicable, including such actions or things as any other
Party may reasonably request in order to cause any of the conditions to such
other Party’s obligation to consummate such transactions specified in
ARTICLE VII to be fully satisfied.  Buyers and their Affiliates shall not enter
into any agreement or complete any transactions that would reasonably be
expected to delay, hinder or prohibit the consummation of the transactions
contemplated hereby, including causing the failure of the closing conditions set
forth in ARTICLE VII to be satisfied.  Buyers acknowledge that, for purposes of
Section 6.4 only, for purposes of using its “commercially reasonable efforts,”
Buyers shall, and shall cause their respective directors, officers, Affiliates,
employees, agents, attorneys, accountants and representatives to consult and
fully cooperate with and provide reasonable assistance to Sellers in
(a) obtaining all necessary Consents or other permission or action by, and
giving all necessary notices to and making all necessary filings with and
applications and submissions to, any Governmental Authority or other Person,
(b) defending against all Actions challenging this Agreement or the consummation
of the transactions contemplated hereby, (c) lifting any permanent or
preliminary injunction or restraining order or other similar order issued or
entered by any court or Governmental Authority (an “Injunction”) of any type
referred to in Section 7.1(a) and Section 7.1(c) in general, and
(d) consummating and making effective the transactions contemplated hereby.

 

Section 6.4                                    Regulatory Approvals.

 

(a)                                 Each Party shall, and shall cause its
respective Affiliates to, prepare, as soon as is practical following the date of
this Agreement, all necessary filings in connection with the transactions
contemplated by this Agreement that may be required under the HSR Act or any
other federal, state or local laws prior to the Closing Date (except pursuant to
section 203 of the FPA, which is subject to Section 6.4(e) below).  Each Party
shall, and shall cause its respective Affiliates to, submit the required filings
as soon as practicable, but, with respect to filings under the HSR Act, in no
event later than five (5) Business Days after the date of this Agreement.  The
Parties shall, and shall cause their respective Affiliates to, request expedited
treatment of any such filings, promptly make any appropriate or necessary
subsequent or supplemental filings, and cooperate with one another in the
preparation of such filings in such manner as is reasonably necessary and
appropriate.  The Parties shall consult with one another and shall agree in good
faith upon the timing of such filings.

 

(b)                                 Buyers shall not, and shall cause their
Affiliates not to, take any action that could reasonably be expected to
adversely affect or materially delay or impair the approval of any Governmental
Authority of any of the aforementioned filings.

 

(c)                                  Subject to applicable confidentiality
restrictions or restrictions required by law, Buyers and Sellers will notify the
other promptly upon the receipt by such Party or its Affiliates of (i) any
comments or questions from any officials of any Governmental Authority in
connection with any filings made pursuant to this Section 6.4 or the
transactions contemplated by this Agreement and (ii) any request by any
officials of any Governmental Authority for amendments or supplements to any
filings made pursuant to any laws of any Governmental Authority or answers to
any questions, or the production of any documents, relating to an investigation
of the transactions contemplated by this Agreement by any Governmental
Authority.  Whenever any event occurs that is required to be set forth in an
amendment or supplement to any filing made pursuant to this Section 6.4, each
Party shall promptly inform the

 

37

--------------------------------------------------------------------------------


 

other Party of such occurrence and cooperate in filing promptly with the
applicable Governmental Authority such amendment or supplement.  Without
limiting the generality of the foregoing, each Party shall provide to the other
Party (or its advisors), upon request, copies of all correspondence between such
Party and any Governmental Authority relating to the transactions contemplated
by this Agreement or the Transaction Documents.  The Parties may, as they deem
advisable and necessary, designate any competitively sensitive materials
provided to the others under this Section 6.4 as “outside counsel only.”  Such
materials and the information contained therein shall be given only to outside
counsel of the recipient and shall not be disclosed by such outside counsel to
employees, officers, or directors of the recipient without the advance written
consent of the Party providing such materials.  In addition, to the extent
reasonably practicable, all discussions, telephone calls, and meetings with a
Governmental Authority regarding the transactions contemplated by this Agreement
shall include representatives of both Buyers and Sellers.  Subject to applicable
Law, the Parties shall consult and cooperate with each other in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, and
proposals made or submitted to any Governmental Authority regarding the
transactions contemplated by this Agreement or the Transaction Documents by or
on behalf of any Party.

 

(d)                                 Buyers shall, and shall cause their
Affiliates to, promptly take, in order to consummate the transactions
contemplated by this Agreement, all actions reasonably necessary to (i) secure
the expiration or termination of any applicable waiting period from a
Governmental Authority and (ii) resolve any objections asserted with respect to
the transactions contemplated by this Agreement and the Transaction Documents
raised by any Governmental Authority, and to prevent the entry of any court
order and to have vacated, lifted, reversed or overturned any decree, judgment,
injunction or other order that would prevent, prohibit, restrict, or delay the
consummation of the transactions contemplated by this Agreement or the
Transaction Documents; provided, however, that absent Buyers’ prior written
consent (which may be withheld in Buyers’ sole discretion) in no event shall
Buyers or their Affiliates be required to (A) execute settlements, undertakings,
consent decrees, stipulations, or other agreements with any Governmental
Authority, (B) sell, divest, or otherwise convey particular assets or categories
of assets or businesses of Buyers or the Company Entities, (C) agree to sell,
divest or otherwise convey any particular assets or categories of assets or
businesses of Buyers or the Company Entities contemporaneously with or
subsequent to the Closing, or (D) permit Sellers to sell, divest, or otherwise
convey any particular assets or categories of assets or businesses of the
Company Entities prior to the Closing.  Buyers shall, and shall cause their
Affiliates to, respond to and seek to resolve as promptly as reasonably
practicable any objections asserted by any Governmental Authority with respect
to the transactions contemplated by this Agreement or the Transaction Documents.

 

(e)                                  Sellers shall take all commercially
reasonable steps to obtain Consents from FERC pursuant to section 203 of the FPA
in order to consummate the transactions contemplated hereby.  Buyers and their
Affiliates shall reasonably cooperate with Sellers in such efforts, including
the execution of, or consenting to, FPA section 203-related applications or
submissions with FERC, including any inquiries from staff, which applications or
submissions shall be made as soon as practicable, but in no event later than
five (5) Business Days after the date of this Agreement.

 

38

--------------------------------------------------------------------------------


 

Section 6.5                                    Public Announcements.  Subject to
advice of counsel that it is otherwise required by Law or by the rules of a
national securities exchange to make such disclosure, each Party shall, and
shall cause its Affiliates (as applicable), to (a) consult with the other Party
regarding the timing and content of all announcements regarding this Agreement,
the Closing and the other transactions contemplated by this Agreement or any of
the other Transaction Documents to any Governmental Authority, any of its
customers or suppliers or the general public and (b) use its commercially
reasonable efforts to agree upon the text of any such announcement with the
other Party prior to its release.

 

Section 6.6                                    Post-Closing Access; Preservation
of Records.

 

(a)                                 From and after the Closing, Buyers and their
Affiliates shall (i) make or cause to be made available to Sellers all books,
records, Tax Returns and documents of the Company Entities (and the assistance
of employees responsible for such books, records and documents) during regular
business hours as may be reasonably necessary for (A) investigating, settling,
preparing for the defense or prosecution of, defending or prosecuting any
Action, (B) preparing reports to stockholders and Government Authorities or
(C) such other purposes for which access to such documents is determined by
Sellers to be reasonably necessary, including preparing and delivering any
accounting or other statement provided for under this Agreement or otherwise,
preparing Tax Returns, pursuing Tax refunds or responding to or disputing any
Tax audit, or the determination of any matter relating to the rights and
obligations of Sellers or any of their Affiliates under any Transaction
Documents (including relating to any Retained Assets or Retained Liabilities)
and (ii) use commercially reasonable efforts to facilitate, and not impede or
prevent, access to the financing counterparties for any Indebtedness of the
Company Entities to the extent reasonably necessary to pursue recovery of any
Cash Grant Proceeds; provided, however, that access to such books, records,
documents and employees shall not interfere with the normal operations of
Buyers, their Affiliates or the Company Entities and the reasonable
out-of-pocket expenses of the Buyers, their Affiliates and the Company Entities
incurred in connection therewith shall be paid by Sellers; provided, further,
that, notwithstanding anything herein to the contrary, Buyers and their
Affiliates shall be obligated to provide Sellers and their Affiliates with all
books, records and other documents relating to the Retained Assets and Retained
Liabilities, including copies of all Cash Grant Correspondence and Cash Grant
Reports (or, to the extent any such books, records or other documents contain
information other than information relating to Retained Assets or Retained
Liabilities, copies thereof).  Buyers shall cause each Company Entity to
maintain and preserve all such Tax Returns, books, records and other documents
for the greater of (A) ten (10) years after the Closing Date and (B) any
applicable statutory or regulatory retention period, as the same may be extended
and, in each case, shall offer to transfer such records to Sellers at the end of
any such period.  Notwithstanding anything herein to the contrary, Buyers shall
not be required to provide any access or information (other than relating to any
Retained Assets or Retained Liabilities) to Sellers, their Affiliates or any of
their respective representatives which Buyers reasonably believes they or the
Company Entities are prohibited from providing to Sellers, their Affiliates or
their respective representatives by reason of applicable Law, which constitutes
or allows access to information protected by attorney-client privilege, or which
Buyers or the Company Entities are required to keep confidential or prevent
access to by reason of any Contract with a third party or which would otherwise
expose any Buyers or any of their Affiliates (including the Company Entities) to
a material risk of Liability.

 

39

--------------------------------------------------------------------------------


 

(b)                                 From and after the Closing, Sellers shall
make or cause to be made available to Buyers all books, records and documents of
such Sellers relating to the Business (and the assistance of employees
responsible for such books, records and documents) during regular business hours
for the same purposes, to the extent applicable, as set forth in Section 6.6(a);
provided, however, that access to such books, records, documents and employees
shall not interfere with the normal operations of Sellers and the reasonable
out-of-pocket expenses of Sellers incurred in connection therewith shall be paid
by Buyers; provided, further, that none of Buyers, their Affiliates or their
representatives shall have any right to access or review any Tax Return of
Seller Parent or any of its Affiliates (including any consolidated, combined or
unitary Tax Return including any such entity); provided, for the avoidance of
doubt, that the foregoing limitation shall not limit Buyers’ right to receive
information from the Sellers, including Tax Returns filed by the Sellers (but
not any Tax Return of Seller Parent or any of its Affiliates (other than the
Sellers)) to the extent that such information or Tax Return is necessary for
Buyers to contest a Tax claim relating to the Company Entities for which Buyers
are liable.  Notwithstanding anything herein to the contrary, Sellers shall not
be required to provide any access or information to Buyers, their Affiliates or
any of their respective representatives which any Sellers reasonably believe
they are prohibited from providing to Buyers, their Affiliates or their
respective representatives by reason of applicable Law, which constitutes or
allows access to information protected by attorney-client privilege, or which
Sellers are required to keep confidential or prevent access to by reason of any
Contract with a third party or which would otherwise expose any Seller or any of
its Affiliates to a material risk of Liability.

 

Section 6.7                                    Cash Grant Matters.

 

(a)                                 Buyers shall comply with, and to cause the
Company Entities to comply with, the Assignment and Assumption Agreements and
the Additional Cash Grant Amount Directions.

 

(b)                                 Buyers agree to provide to the Sellers a
copy of any Cash Grant Correspondence that it receives promptly, and in no event
later than five (5) Business Days after receipt.

 

(c)                                  Sellers shall be responsible for
(i) preparing and filing (or supplying the applicable Owner Lessor or its agent
with) the Cash Grant Reports and any response to any Cash Grant Correspondence
and (ii) maintaining registration for each Owner Lessor on the System for Award
Management (formerly the Central Contractor Registration).  Buyers shall provide
Sellers with all information necessary to (x) complete the Cash Grant Reports
and any response to any Cash Grant Correspondence, no later than fifteen (15)
days before the due date of such Cash Grant Report or such response (subject to
reasonable extensions and subject to acceleration if an immediate response is
required), and (y) maintain registration on the System for Award Management,
upon request of Sellers from time to time.  Sellers shall keep Buyers reasonably
informed of the form and content of any Cash Grant Report and response to any
Cash Grant Correspondence, shall consider Buyers’ reasonable comments thereto
and shall provide Buyers with a copy of such Cash Grant Report and response to
Cash Grant Correspondence.

 

(d)                                 Buyers agree not to prepare any Cash Grant
Report or response to any Cash Grant Correspondence or otherwise correspond in
any manner with Treasury, any other

 

40

--------------------------------------------------------------------------------


 

Governmental Authority or with the Owner Participants or Owner Lessors of a Cash
Grant Project with respect to Cash Grant matters without the prior written
consent of Sellers.

 

(e)                                  Buyers agree to use commercially reasonable
good faith efforts in pursuing any claim or enforcing any rights available to
the Company Entities with respect to any Cash Grant Proceeds that are owed by
the Owner Participants or Owner Lessors to the Company Entities.

 

(f)                                   Buyers agree that they shall not, and
shall not cause or permit any other Person to, (i) revoke the request,
authorization and direction made by any Facility Lessee to a Depositary, Owner
Participant or Owner Lessor as set forth in any Additional Cash Grant Amount
Direction, (ii) deliver any request, authorization or direction to any
Depositary, Owner Participant or Owner Lessor with respect to withdrawals and
transfers of any Additional Cash Grant Amounts from a Grant Distribution Account
or otherwise with respect to the payment of any Additional Cash Grant Amounts
which conflicts with the request, authorization and direction made by any
Facility Lessee to any Depositary, Owner Participant or Owner Lessor as set
forth in any Additional Cash Grant Amount Direction, (iii) deliver any request,
authorization or direction which interferes with or conflicts with the
assignments made in the Assignment and Assumption Agreements and (iv) it shall
not, and shall not cause any other Person to, deliver any request, authorization
or direction or otherwise take any other action intended to reduce the amount
of, or which would reasonably be expected to have the effect of reducing the
amount of, or otherwise delay or prevent the payment by Treasury or any other
Governmental Authority of any Cash Grant Proceeds, whether such amount is
payable into a Grant Distribution Account or to an Owner Participant, Owner
Lessor or Facility Lessee or any Affiliate of the foregoing.

 

(g)                                  Buyers agree to provide all documents
reasonably requested by, and to provide reasonable assistance to, Sellers in
connection with the Cash Grant Litigation.  Sellers shall reimburse Buyers for
all reasonable out-of-pocket costs and expenses incurred by Buyers or any of
their Affiliates (including the Company Entities) in connection with its
compliance with any such requests by Sellers.

 

(h)                                 Buyers agree that no portion of a Cash Grant
Project will cease to be “specified energy property” within the meaning of the
Cash Grant Guidance as a result of an act, omission or a breach of a
representation, warranty or covenant of Buyers or any of their Affiliates
(including any Company Entity) from and after the Closing and up to the end of
the Recapture Period.

 

(i)                                     Buyers agree to promptly provide Sellers
with copies of all notices, reports and other correspondence that it or any
Affiliate (including any Company Entity) receives pursuant to, or in connection
with, any of the Assigned Agreements (as defined in the Assignment and
Assumption Agreements).  Sellers shall be responsible for preparing any response
to such notices, reports and other correspondence.  Buyers agree to provide
Sellers with all requested information that is reasonably necessary to complete
any such response no later than fifteen (15) days before the due date of such
response (subject to reasonable extensions and subject to acceleration if an
immediate response is required).  Sellers will keep the Buyers reasonably
informed of the form and content of any such response, will consider Buyers’
reasonable comments thereto and will provide the Buyers with a copy of such
response.

 

41

--------------------------------------------------------------------------------


 

(j)                                    Buyers agree to promptly remit to Sellers
any Cash Grant Proceeds that are directly or indirectly payable to, credited to
or received by, Buyers or any of their Affiliates (including any Company Entity)
to the extent not remitted to Sellers pursuant to Section 6.14(b).

 

(k)                                 Seller Parent shall comply with its
obligations under each Assignment and Assumption Agreement, and agrees to cause
the relevant assignee under each such Assignment and Assumption Agreement to
comply with its obligations thereunder.

 

(l)                                     Sellers and Buyers agree that they shall
execute and deliver or cause their respective Affiliates (including, with
respect to Buyers, causing the Company Entities) to execute and deliver such
further instruments, and take (or cause their respective Affiliates, including,
with respect to Buyers, causing the Company Entities to take) such other action,
as may be reasonably necessary to comply with the Cash Grant Guidance, exercise
rights or fulfill obligations under the Assignment and Assumption Agreements or
the Additional Cash Grant Amount Directions, pursue the Cash Grant Litigation or
otherwise seek or obtain Additional Cash Grant Amounts.

 

Section 6.8                                    Tax Matters.

 

(a)                                 To the maximum extent permitted by Law, the
Parties shall treat the Tax period of each Company Entity treated as a
partnership for U.S. federal income tax purposes (the “Specified Company
Entities”) as ending as of the end of the Closing Date for U.S. federal income
and applicable state and local income tax purposes.  In any case in which a
closing of the current Tax period is not required or permitted, all items of
income, gain, loss, deduction and credit of any Specified Company Entity shall
be allocated between the portion of the Tax period ending on the Closing Date
and the portion of the Tax period beginning after the Closing Date based on an
interim closing of the books as of the end of the Closing Date.  All Tax Returns
of the Specified Company Entities for which the Tax period ends on or prior to
the Closing Date shall be prepared (on a basis consistent with the elections,
accounting methods, conventions and principles of taxation used in past
practice) and filed by Sellers.  Except for the Tax Returns of the Specified
Company Entities for the Tax period that ends on or prior to the Closing Date,
which are prepared by the Sellers pursuant to the preceding sentence, all Tax
Returns of the Company Entities for which the Tax period includes but does not
end on the Closing Date and all Tax Returns for any Company Entity that are
filed after the Closing for any Tax period that ends on or prior to the Closing
Date shall be prepared (on a basis consistent with the elections, accounting
methods, conventions and principles of taxation used in past practice) and filed
by Buyers.  Buyers shall permit Sellers a reasonable time to review and comment
on each such Tax Return described in the preceding sentence prior to filing and
Buyers shall make any changes to such Tax Returns reasonably requested by
Sellers to the extent that such changes relate to Taxes for which Sellers (or
the beneficial owners of Sellers) are liable.  Sellers agree to reimburse Buyer
for the reasonable third-party out-of-pocket expenses incurred by Buyer in
connection with making any such changes.  From and after the Closing Date,
Buyers shall not amend any Tax Returns of the Company Entities for any tax
period ending on or prior to the Closing Date or which includes the Closing Date
without Sellers’ consent, which shall not be unreasonably withheld, conditioned
or delayed.  Buyers shall, at Sellers’ reasonable request, cause any Company
Entity to file for and use commercially reasonable efforts to obtain any Tax
refund of a Company Entity that is a Retained Asset.

 

42

--------------------------------------------------------------------------------


 

(b)                                 Buyers shall promptly notify Sellers in
writing upon receipt of notice of any pending or threatened audits of any Tax
Return of the Company Entities for any Tax period that ends on or prior to, or
includes the Closing Date.  Such notice shall include a copy of the relevant
portion of any correspondence received from the relevant Governmental Authority
and describe in reasonable detail the nature of such claim.  Sellers shall have
the sole and exclusive right to control the conduct of any audit or other
administrative or judicial proceeding relating to Tax Returns of any Company
Entities for any Tax period that ends on or prior to the Closing Date.  Sellers
and Buyers shall jointly control the conduct of any audit or other
administrative or judicial proceeding relating to any Tax Return of any Company
Entity for any Tax period that includes but does not end on the Closing Date,
and neither Party shall settle or compromise any such matter without the other
Party’s consent.  In the event of any conflict between the provisions of this
Section 6.8(b) and Section 9.3 (to the extent applicable), this
Section 6.8(b) shall control.

 

Section 6.9                                    Further Assurances.  Sellers and
Buyers agree that from time to time after the Closing Date, they shall execute
and deliver or cause their respective Affiliates (including, with respect to
Buyers, causing the Company Entities) to execute and deliver such further
instruments, and take (or cause their respective Affiliates, including, with
respect to Buyers, causing the Company Entities to take) such other action, as
may be reasonably necessary to carry out the purposes and intents of this
Agreement and the other Transaction Documents.

 

Section 6.10                             Assumption of Obligations.  Subject to
Section 6.14, from and after the Closing, Buyers shall, or shall cause each of
the Company Entities to, fully perform and fulfill all of its obligations and
commitments, whether existing as of the Closing Date or arising or incurred
thereafter.

 

Section 6.11                             Support Obligations.  In each case, at
Buyers’ sole risk, cost and expense: (a) Buyers shall take all steps reasonably
necessary, including offering substitute guarantees of Buyers’ Affiliates, and
Sellers shall cooperate (it being understood that such cooperation shall not
include any requirement to pay any consideration or offer or grant any financial
accommodation) in all reasonable respects with Buyers, to endeavor to ensure
that, effective as of the Closing Date, (i) Sellers and their Affiliates (other
than any Company Entity) shall be released from one hundred percent (100%) of
any and all obligations or Liabilities relating to or arising under or out of or
in connection with each Support Obligation, and (ii) substitute arrangements, if
required by a beneficiary of any Support Obligation, of Buyers or their
Affiliates (other than Sellers and any Company Entity) shall be in effect,
including by providing (or causing to be provided) letters of credit or similar
support, and (b), without limiting the foregoing, in the event that the
requirements set forth in clause (a) of this Section 6.11 are not met as of the
Closing Date, and subject to acceptance by Sellers in their reasonable
discretion, Buyers or their Affiliates shall, in lieu of providing substitute
arrangements in respect of Support Obligations pursuant to clause (a)(ii) of
this Section 6.11, enter into such indemnification and reimbursement agreements
with Sellers or any of their Affiliates as reasonably necessary to provide
Sellers and such Affiliates with an effective release or full indemnification
with respect to all obligations and Liabilities of Sellers and such Affiliates
to be released pursuant to in clause (a) of this Section 6.11.

 

43

--------------------------------------------------------------------------------


 

Section 6.12                             Insurance.

 

(a)                                 From and after the Closing Date, the Company
Entities shall cease to be insured by, have access or availability to, be
entitled to make claims on, be entitled to claim benefits or seek coverage
under, any of Sellers’ or their Affiliates insurance policies or any of their
self-insured programs in respect of any claims arising from an event or
occurrence after the Closing Date; provided, however, that in respect of any
claims commenced after the Closing Date arising from for an event or occurrence
prior to the Closing Date, the Company Entities, subject to the terms and
conditions of the applicable policies, may make claims on any of Sellers’ or
their Affiliates’ occurrence-based insurance policies covering the Company
Entities at the time of such event or occurrence, and Sellers and their
Affiliates shall use commercially reasonable efforts to assist Buyer and the
Company Entities in asserting any such claims; provided, further, that Buyer
shall be solely liable for, and Sellers shall have no obligation to repay or
reimburse Buyer or the Company Entities for, all deductibles and retentions and
all uninsured, uncovered, unavailable or uncollectable amounts relating to or
associated with such claims, whether made by the Company Entities, their
respective employees or third parties.  Buyer shall be solely responsible for
obtaining or providing insurance coverage for the Company Entities for any event
or occurrence after the Closing, including insurance sufficient to comply with
any and all of the contractual and statutory obligations of the Company Entities
after the Closing.

 

(b)                                 Prior to the Closing Date, Buyers may
procure date down endorsements of the title insurance policies covering the Real
Property and Sellers shall reasonably cooperate with Buyers in their efforts to
procure such endorsements; provided, that Buyers shall be responsible for all
costs and expenses relating thereto, including all reasonable out-of-pocket
costs and expenses incurred by Sellers in connection therewith.

 

Section 6.13                             Non-Solicitation.  Until the second
(2nd) anniversary of the date hereof, neither Buyers nor any of their Affiliates
shall (a) induce, solicit or encourage, or attempt to induce, solicit or
encourage, whether directly or indirectly, any individual who provides services
to the Company Entities pursuant to the TGOC Contracts or any director, manager,
officer or employee of Seller Parent or any of its Controlled Affiliates, to
terminate his or her employment or other relationship with any such Person, or
(b) hire any such individual, director, manager, officer or employee; provided,
however, that the foregoing provision shall not prevent Buyers or their
Affiliates from employing any such individual who contacts Buyers or such
Affiliates in response to a general solicitation of employment made by Buyers or
such Affiliates in a trade journal, newspaper or other publication (including
any internet job posting site) not specifically targeted at any such individual.

 

Section 6.14                             Certain Assets and Liabilities.

 

(a)                                 Notwithstanding anything herein to the
contrary, the following assets shall be excluded from the transactions
contemplated hereby (the “Retained Assets”), and Sellers shall have the right at
any time at or prior to the Closing to distribute, transfer, dispose of,
extinguish, or otherwise exclude from the Company Entities such assets:

 

(i)                                     all Cash Grant Proceeds;

 

44

--------------------------------------------------------------------------------


 

(ii)                                  all Retained Claims and all refunds and
other amounts awarded or otherwise paid or recovered in connection therewith;

 

(iii)                               all amounts refunded or reimbursed from
advances made to SCE in connection with the construction of the large generator
interconnection facilities under the large generator interconnection agreements
listed on Section 6.16 of the Sellers Disclosure Schedule;

 

(iv)                              with respect to each of Alta Wind X and Alta
Wind XI, the full amount of any excess on deposit in the Construction Completion
Subaccount upon Final Completion under the terms of the Alta X Depositary
Agreement or the Alta Wind XI Depositary Agreement, as the case may be, (as each
of the foregoing capitalized terms not defined herein is defined in the Alta X
Depositary Agreement or the Alta Wind XI Depositary Agreement, as the case may
be);

 

(v)                                 all amounts reimbursed or otherwise paid to
any Project Company on account of such Project Company funding any (i) “TO
Construction Costs” (as defined in any Large Generator Interconnection Agreement
Co-Tenancy Agreement by and among the Project Companies and Alta Windpower
Development, LLC, an “LGIA Co-Tenancy”) or (ii) “Construction Costs” (as defined
in the Shared Facilities Agreement and the Shared Facilities Agreement No. 2,
including Section 4.5, Section 6.15 and Exhibit C-1 thereof) under such LGIA
CO-Tenancy, the Shared Facilities Agreement or the Shared Facilities Agreement
No. 2;

 

(vi)                              all refunds of Taxes of the Company Entities
for periods ending on or prior to the Closing Date, except to the extent taken
into account in determining the Adjusted Working Capital in the Final Adjustment
Certificate; and

 

(vii)                           all rights (contingent or otherwise), benefits,
causes of actions (including counterclaims and the right to control and direct
any negotiation, litigation, arbitration settlement or other action) and
defenses against any Person relating to any of the Retained Assets, and any
books, records and privileged information relating thereto.

 

(b)                                 To the extent that any proceeds relating to
the Retained Assets are directly or indirectly payable to, credited to or
received by Buyers or any of their Affiliates (including any Company Entity)
after the Closing, Buyers shall promptly remit such proceeds (without
duplication) to Sellers, and in any event, within five (5) Business Days after
receipt thereof by Buyers or their Affiliates (including any Company Entity).

 

(c)                                  Sellers shall retain, and agree to pay,
perform and discharge, the following Liabilities (the “Retained Liabilities”):

 

(i)                                     all Liabilities directly relating to or
arising out of or in connection with the Retained Assets, including all
Liabilities directly relating to or arising out of or in connection with the
Sellers’ or any of their Affiliates’ collection, pursuit of recovery, or
enforcement of the Retained Assets (including, in connection with any Cash Grant
Project, any Liabilities that may arise from a Facility Lessee’s obligation to
indemnify an Owner Lessor or Owner Participant for Cash Grant Proceeds, but
excluding, in

 

45

--------------------------------------------------------------------------------


 

connection with the Retained Claims, any fees and expenses relating to or
arising out of retention of co-counsel by Buyers, if any, which shall be at
Buyers’ sole cost and expense);

 

(ii)                                  all Liabilities of Alta Wind I, Alta Wind
II, Alta Wind III, Alta Wind IV, Alta Wind V, Alta Wind X and Alta Wind XI under
the project incidental take permits issued by the California Department of Fish
and Wildlife (together with its designated recipient or manager for the
conservation easements, “CDFW”) solely to the extent relating to the completion
by the applicable Project Company of any conservation easement and any
associated requirements to carry out mitigation measures; provided, however,
that, upon recordation of such conservation easements and satisfaction of the
mitigation standard as determined by the CDFW, Sellers shall have no further
obligations under such incidental take permits;

 

(iii)                               all Taxes of the Company Entities for
periods ending on or prior to the Closing Date, except to the extent taken into
account in determining the Adjusted Working Capital in the Final Adjustment
Certificate or to the extent that any Buyer is expressly liable for such Taxes
hereunder; and

 

(iv)                              all Liabilities of any Company Entity in
respect of any unpermitted bald eagle and golden eagle take occurring prior to
the earlier to occur of (A) final issuance to such Company Entity of an eagle
take permit under the Bald and Golden Eagle Protection Act, 16 U.S.C. §§
668-668d and (B) the Closing.

 

(d)                                 For the avoidance of doubt, Buyers shall
assume, and agree to pay, perform and discharge, all Liabilities of the Company
Entities, whether arising before, on, or after the Closing Date, from and after
the Closing, other than the Retained Liabilities.

 

Section 6.15                             Sale or Disposal of Company Interests. 
Buyers shall not, and shall cause their Affiliates not to, sell or otherwise
dispose of the Company Interests except in compliance with the registration
requirements or exemption provisions under the Securities Act, or any other
applicable securities Laws.

 

Section 6.16                             Certain Agreements.

 

(a)                                 Buyers shall refrain from voting to replace
TGOC as manager under (a) the construction management agreements set forth on
Section 6.16 of the Sellers Disclosure Schedule for so long as TGOC has
obligations outstanding under such agreement, (b) the shared facilities
agreements set forth on Section 6.16 of the Sellers Disclosure Schedule for so
long as Alta Windpower Development, LLC has an ownership interest in any of the
shared facilities that are the subject of such agreements and (c) the large
generator interconnection agreement and the interconnection management
agreements set forth on Section 6.16 of the Sellers Disclosure Schedule so long
as TGOC is the operator pursuant to any operations and maintenance agreement
with any Company Entity.

 

(b)                                 At or prior to the Closing (i) Alta Wind X,
Alta Windpower Development, LLC, and TGOC will enter into a Second Amendment to
Alta Energy Center Shared Facilities Agreement No. 3, in the form attached
hereto as Exhibit D-1; (ii) Alta Wind XI, Alta Windpower

 

46

--------------------------------------------------------------------------------


 

Development, LLC and TGOC will enter into a Second Amendment to Alta Energy
Center Shared Facilities Agreement No. 4, in the form attached hereto as
Exhibit D-2; (iii) Alta Wind X will enter into a Bill of Sale and Assignment
(ReCon System) and Avian Monitoring Data License Agreement, in the forms
attached hereto as Exhibit E1 and Exhibit E-2, respectively, with such
modifications as may be reasonably required to obtain the consent of the lenders
of Alta Wind X.

 

Section 6.17                             Post-Closing Commercially Reasonable
Efforts.  From and after the Closing, no Party shall, and each Party shall cause
its Affiliates not to, take any actions that would restrict or prevent its or
their ability to perform its or their post-Closing covenants and agreements
hereunder, including any action that would make its or their “commercially
reasonable efforts” materially less likely to produce the intended result for
the other Parties.  Further, as part of each Party’s “commercially reasonable
efforts,” such Party shall, and shall cause its Affiliates to, enforce its and
their rights under any agreements that would reasonably be expected to yield the
intended results.

 

Section 6.18                             Risk of Loss.  Except as otherwise
provided in this Section 6.18, during the period commencing on the date hereof
and ending on the Closing Date, all risk of loss or damage to the property or
assets of the Company Entities shall, as between Buyers and Sellers, be borne by
Sellers unless such loss is caused or created by Buyers.  If during the period
commencing on the date hereof and ending on the Closing Date, the property or
assets of the Company Entities are damaged by fire or other casualty (each such
event, an “Event of Loss”), or are taken by a Governmental Authority by exercise
of the power of eminent domain (each, a “Taking”), then the following provisions
of this Section 6.18 shall apply:

 

(a)                                 Following the occurrence of (i) any one or
more Events of Loss, if the aggregate costs to restore, repair or replace the
property or assets of the Company Entities subject to such Event of Loss to a
condition reasonably comparable to its or their condition prior to such Event of
Loss, plus the amount of any lost profits reasonably expected to accrue after
Closing as a direct result of such Event of Loss, such amount pursuant to this
clause (i) to be determined by an independent third party appraiser mutually
selected by the Parties (collectively, “Restoration Costs”) and/or (ii) any one
or more Takings, if the value of the property subject to such Taking plus the
amount of any lost profits reasonably expected to accrue after Closing as a
direct result of such Taking, less any condemnation award received by Buyers
(provided, that any such condemnation award is made available to Buyer), such
amount pursuant to this clause (ii) to be determined by an independent third
party appraiser mutually selected by the Parties (collectively, the
“Condemnation Value”), is, in the aggregate, less than or equal to twenty-six
million one hundred thousand dollars ($26,100,000), in the case of each of
clauses (i) and (ii), net of and after giving effect to (A) any insurance,
condemnation award or other third party proceeds reasonably expected to be
available to the applicable Company Entities of Sellers for such event, (B) any
tax benefits related thereto, (C) any amounts expended by the applicable Project
Company or Sellers prior to Closing to restore damage caused by such casualty
event and (D) adjustments relating to such casualty event or condemnation that
are to be included in Adjusted Working Capital, there shall be no effect on the
transactions contemplated hereby.

 

(b)                                 Subject to the termination right of Buyers
and Sellers set forth in clause (d) below, upon the occurrence of any one or
more Events of Loss and/or Takings involving

 

47

--------------------------------------------------------------------------------


 

aggregate Restoration Costs and Condemnation Value in excess of twenty-six
million one hundred thousand dollars ($26,100,000) (a “Major Loss”), Sellers
shall have, in the case of a Major Loss relating solely to one or more Events of
Loss, the option, exercised by notice to Buyers, to restore, repair or replace
the damaged assets or properties prior to Closing to a condition reasonably
comparable to their condition prior to such Event of Loss or Taking, as the case
may be.  If Sellers elect to so restore, repair or replace the assets or
properties relating to a Major Loss, which election shall be made by notice to
Buyers prior to the Closing Date and as soon as practicable following the
occurrence of the Major Loss, Sellers will complete or cause to be completed the
repair, replacement or restoration of the damaged assets or property prior to
the Closing and the Closing Date shall be postponed for the amount of time
reasonably necessary to complete the restoration, repair or replacement of such
property or assets as reasonably agreed among Buyers and Sellers (including, if
necessary, the extension of the date contemplated by Section 10.1(b) to allow
for the restoration, repair or replacement of such assets or properties).  If
Sellers elect not to cause the restoration, repair or replacement of the
property or assets affected by a Major Loss, or such Major Loss is the result in
whole or in part of one or more Takings or is otherwise not capable of being
restored, repaired or replaced, the provisions of Section 6.18(c) will apply.

 

(c)                                  Subject to the termination right of Buyers
and Sellers set forth in clause (d) below, in the event that Sellers elect not
to cause the restoration, repair or replacement of a Major Loss, or in the event
that Sellers, having elected to cause repair, replacement or restoration of the
Major Loss, fail to cause its completion within the period of time agreed upon
by the Parties pursuant to Section 6.18(b) (subject to extension for up to
ninety (90) days for causes beyond Sellers’ control), or in the event that a
Major Loss is the result in whole or in part of one or more Takings or is
otherwise not capable of being restored, repaired or replaced, then the Parties
shall, within thirty (30) days following Sellers’ election not to cause the
restoration, repair or replacement, failure to complete, or the occurrence of
such Major Loss, as the case may be, adjust the Base Purchase Price downward by
the aggregate Restoration Cost and Condemnation Value, and proceed to Closing. 
To assist Buyers in their evaluation of any and all Events of Loss, Sellers
shall provide Buyers such access to the properties and assets and such
information as Buyers may reasonably request in connection therewith.

 

(d)                                 In the event that the aggregate Restoration
Costs and Condemnation Value with respect to one or more Events of Loss and/or
Takings equals an amount in excess of eighty-seven million dollars
($87,000,000), then either Buyers or Sellers shall have the right to terminate
this Agreement.

 

Section 6.19                             Additional Post-Closing Covenants. 
Following the Closing, and subject to reimbursement by Sellers for any and all
reasonable costs and expenses incurred by Buyers in connection therewith, Buyers
shall, and shall cause the applicable Project Companies to, carry out and comply
with the following additional covenants, all of which shall survive the Closing
indefinitely:

 

(a)                                 The applicable Project Companies shall
execute the conservation easements and subordinations in the forms attached
hereto as Exhibit B and Exhibit C, respectively, with such modifications thereto
as may be reasonably requested by the CDFW, obtain subordinations of the
financing parties as may reasonably be requested by the CDFW, and

 

48

--------------------------------------------------------------------------------


 

fully cooperate with Sellers’ and their Affiliate’s efforts to consummate and
record such conservation easements and subordinations in the Kern County
Official Records and deliver them to CDFW.

 

(b)                                 The Project Companies and Buyers shall
cooperate in good faith with Alta Windpower Development, LLC to make such
filings and take such actions from time to time as may be required to protect
and preserve Alta Windpower Development, LLC’s firm priority rights to
transmission facilities it holds interests in pursuant to the shared facilities
agreements set forth on Section 6.16 of the Sellers Disclosure Schedule as
recognized by that certain Order Granting Petition for Declaratory Order, issued
February 17, 2011, FERC Document No. EL10-62-000.

 

(c)                                  The applicable Project Companies shall
cooperate in good faith and join in such amendments to the following documents
as are required to permit Alta Windpower Development, LLC or such other
Affiliate of Seller to use and fully realize its interests in the Shared
Facilities and Shared Premises (each as defined in applicable agreements
described below) for development and operation of solar powered electricity
production, fossil-fueled electricity generation, and electrical storage
projects (including battery and capacitor storage, compressed air, pumped
storage, hydrogen generation and/or fuel cells), either as new generators
(“In-Development Projects”) or as so-called “behind the meter” generators
(“Secondary Projects”):

 

(i)                                     the shared facilities agreements listed
on Section 6.16 of the Sellers Disclosure Schedule;

 

(ii)                                  the large generator interconnection
agreement and the interconnection management agreements listed on Section 6.16
of the Sellers Disclosure Schedule;

 

(iii)                               the Infrastructure Easement
Agreement, Infrastructure Easement Agreement No. 2 and Infrastructure Easement
Agreement No. 3, listed on Section 6.16 of the Sellers Disclosure Schedule; and

 

(iv)                              any other Project Site Agreements to which any
applicable Project Company and Alta Windpower Development, LLC or any other
Affiliate of Seller is a party as of the Closing Date.

 

(d)                                 The Project Companies shall reasonably
cooperate to modify other Contracts to which they are parties, from time to
time, to facilitate Alta Windpower Development, LLC’s and Sellers’ other
Affiliates’ In-Development Projects and Secondary Projects.  The Project
Companies’ cooperation obligations shall include taking additional actions as
are reasonably required to facilitate In-Development and Secondary Projects,
which may include obtaining the necessary authority and waivers from FERC to the
extent required to support the provision of transmission service by a co-tenant
to a Secondary Project without having material adverse effect on the regulatory
status of the Projects or the Project Companies.

 

(e)                                  The Project Companies shall cooperate with
Alta Windpower Development, LLC and Seller’s other Affiliates in their efforts
to dedicate and use “alternative energy corridors” provided for in the
mitigation measures to the Kern County environmental

 

49

--------------------------------------------------------------------------------


 

impact report for the Projects.  The Project Companies shall not grant use
rights (by lease, easement, license, or otherwise) or consent to the use of any
portions of the Project Sites by third parties for electrical transmission
purposes without the consent of Sellers or Alta Windpower Development, LLC.

 

Section 6.20                             Release of Certain Liens.  To the
extent that such Liens have not been terminated and released prior to Closing,
Buyers shall, and shall cause the applicable Project Companies to, use
commercially reasonable efforts, which efforts shall not require the payment of
any fees or expenses to third parties (unless reimbursed by Sellers), to take
all actions and execute all documents requested by Sellers to ensure that all
Liens on the assets and properties of Alta Oak Realty Holdings, LLC, and all
obligations of Alta Oak Realty Holdings, LLC and Alta Oak Realty, LLC, under the
AWAM Secured Indebtedness are terminated and released.

 

Section 6.21                             Buyer Registration Statement.

 

(a)                                 If Buyers intend to prepare and file with
the SEC a registration statement relating to an offering of Buyer Common Stock
(including the prospectus used in connection therewith and any amendments or
supplements to such registration statement and such prospectus, the
“Registration Statement”), then Buyers shall deliver written notice of such
intent to Sellers as promptly as reasonably practicable, and in no event later
than five (5) days, following the date of this Agreement.

 

(b)                                 Buyers shall prepare and file the
Registration Statement as soon as reasonable practicable after the delivery of
such notice and shall use commercially reasonable efforts to cause the SEC to
declare the Registration Statement effective under the Securities Act as
promptly as reasonably practicable after such filing.

 

(c)                                  Sellers and their Affiliates shall in good
faith cooperate with Buyers and their Affiliates to assist Buyers in preparing
and filing the Registration Statement and in timely responding to any inquiries
or comments from the SEC relating to information provided by Sellers or their
Affiliates; provided, that Buyers shall reimburse Sellers and their Affiliates
for all reasonable out-of-pocket costs and expenses incurred by them in
connection with the performance of their obligations under this Section 6.21. 
Such cooperation shall include delivery by Sellers to Buyers, as soon as
reasonable practicable, of:

 

(i)                                     the 2011, 2012 and 2013 audited
financial statements for each of: (a) AWAM; (b) Alta Realty; (c) Alta Wind I;
(d) Alta Wind Holdings; (e) Alta Wind X; and (f) Alta Wind XI, in the case of
each of the foregoing entities, on a consolidated basis with its Subsidiaries.

 

(ii)                                  the 2011, 2012 and 2013 combined audited
financials representing the combination of the audited financial statements
described in Section 6.21(c)(i);

 

(iii)                               the consent of KPMG LLP to include in the
Registration Statement the audited financial statements described in
Section 6.21(c)(i) and Section 6.21(c)(ii); and

 

50

--------------------------------------------------------------------------------


 

(iv)                              the March 31, 2014 quarterly unaudited
financial statements for each of: (a) AWAM; (b) Alta Realty; (c) Alta Wind I;
(d) Alta Wind Holdings; (e) Alta Wind X; and (f) Alta Wind XI, in the case of
each of the foregoing entities, on a consolidated basis with its Subsidiaries.

 

(d)                                 The requirement of Sellers and their
Affiliates to deliver the financial statements set forth in clauses (i),
(ii) and (iv) of Section 6.21(c) (the “Required Financial Statements”) will be
deemed to have been satisfied as of the date of delivery of the last of such
Required Financial Statements accompanied by a written notice from Sellers
and/or their Affiliates that delivery of the Required Financial Statements is
complete, unless Buyers in good faith reasonably believe that Sellers and/or
their Affiliates have not completed the delivery of the Required Financial
Statements and, within five (5) Business Days after receipt of notice from
Sellers and/or their Affiliates, delivers a written notice to the applicable
Sellers and/or its Affiliates specifying in reasonable detail the grounds for
Buyers’ assertion that delivery of such Required Financial Statements is not
complete; provided, that it is understood that the delivery of such written
notice from Buyers will not prejudice the Sellers’ right to assert that the
Required Financial Statements have in fact been delivered in accordance with
this Section 6.21; and provided, further, that in the event that it is
determined that notwithstanding the delivery of such written notice the Required
Financial Statements have in fact been delivered, the sixty (60) day-period
described in Section 2.5 shall not be deemed extended thereby.  In no event
shall completion of delivery of the Required Financial Statements for any
purpose hereof (including for purposes of Section 2.5 and this Section 6.21)
require delivery of any opinion of KPMG LLP or the consent of KPMG LLP otherwise
required to be delivered pursuant to Section 6.21(c)(iii) with respect to any
such Required Financial Statements, which opinion and consent may be delivered
after delivery of the Required Financial Statements so long as they are
delivered on or prior to the date of filing of the Registration Statement.  If,
at any time following delivery of the Required Financial Statements and prior to
the filing of the Registration Statement, Sellers discover (or are made aware by
KPMG LLP of) any error in or omission from the Required Financial Statements,
then Sellers shall promptly provide written notice thereof to Buyers setting
forth such information and/or documentation as may be necessary to correct such
error or omission.  If such error or omission described in the notice provided
pursuant to the preceding sentence is reasonably expected then to delay Buyers’
ability to file the Registration Statement, then Buyers may extend, by giving
written notice thereof to Sellers, the sixty (60) day-period described in
Section 2.5 to the extent reasonably necessary to permit Buyers to make changes
to the Registration Statement, in each case, to the extent required as a result
of the error or omission in the Required Financial Statements with respect to
which Sellers have notified Buyers, but in no event shall such extension exceed
ten (10) Business Days.

 

(e)                                  None of the information provided by Sellers
or their Affiliates to Buyers for inclusion or incorporation by reference in the
Registration Statement will, at the time provided, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading.

 

(f)                                   Notwithstanding anything to the contrary,
the condition set forth in Section 7.3(b), as it applies to the obligations of
Sellers under this Section 6.21, shall be deemed satisfied unless Sellers’
willful breach of their respective obligations under this Section 6.21 is the
direct and proximate cause of the Buyers’ failure to consummate the Closing.

 

51

--------------------------------------------------------------------------------


 

ARTICLE VII.

 

CONDITIONS TO CLOSING

 

Section 7.1                                    Conditions Precedent to
Obligations of Buyers and Sellers.  The respective obligations of each Party to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction (or, where legally permissible, waiver by such Party) at or prior
to the Closing Date of each of the following conditions:

 

(a)                                 No Adverse Order.  There shall be no
Governmental Order that is in effect that restrains or prohibits the
consummation of the transactions contemplated hereby.

 

(b)                                 Antitrust Authorizations.  All applicable
waiting periods (and any extensions thereof) under the HSR Act shall have
expired or been terminated.

 

(c)                                  FPA Matters. FERC authorization under
section 203 of the FPA required to consummate the transactions contemplated
hereby shall have been obtained.

 

(d)                                 Required Consents.  All Consents listed in
Schedule D (the “Required Consents”) shall have been obtained.

 

Section 7.2                                    Conditions Precedent to
Obligations of Sellers.  The obligation of Sellers to consummate the
transactions contemplated by this Agreement is subject to the satisfaction (or
waiver by Sellers) at or prior to the Closing Date of each of the following
additional conditions:

 

(a)                                 Accuracy of Buyers’ Representations and
Warranties.  The representations and warranties of Buyers contained in this
Agreement, disregarding all qualifications contained herein relating to
materiality or Material Adverse Effect, shall be true and correct in each case
on and as of the Closing Date with the same force and effect as though such
representations and warranties had been made on the Closing Date (except, in
either case, for such representations and warranties which by their express
provisions are made as of an earlier date, in which case, as of such earlier
date), except to the extent that the failure of such representations and
warranties to be true and correct would not, individually or in the aggregate,
have a Material Adverse Effect on Buyers. Sellers shall have received a
certificate signed by a duly authorized officer of Buyers confirming the
foregoing as of the Closing Date.

 

(b)                                 Covenants and Agreements of Buyers.  Buyers
shall have performed and complied in all material respects with all of the
covenants and agreements hereunder required to be performed and complied with by
it prior to the Closing; and Sellers shall have received a certificate signed by
a duly authorized officer of Buyers confirming the foregoing as of the Closing
Date.

 

(c)                                  Preliminary Purchase Price.  Buyers shall
have delivered the Preliminary Purchase Price to Sellers pursuant to
Section 2.2.

 

(d)                                 Closing Documents.  Buyers shall have
delivered all agreements, instruments and documents required to be delivered by
Buyers under Section 2.6(b).

 

52

--------------------------------------------------------------------------------


 

(e)                                  Support Obligations.  The Support
Obligations shall be released as to Sellers and their Affiliates (other than any
Company Entity) or, if requested by Sellers pursuant to Section 6.11, substitute
arrangements of Buyers or their Affiliates reasonably satisfactory to Seller in
accordance with Section 6.11 shall be in effect.

 

Section 7.3                                    Conditions Precedent to
Obligations of Buyer.  The obligation of Buyers to consummate the transactions
contemplated by this Agreement is subject to the satisfaction (or waiver by
Buyer) at or prior to the Closing Date of each of the following additional
conditions:

 

(a)                                 Accuracy of Sellers’ Representations and
Warranties.  The representations and warranties of Sellers contained in this
Agreement, disregarding all qualifications contained herein relating to
materiality or Material Adverse Effect (other than with respect to
Section 3.8(b)), shall be true and correct, in each case on and as of the
Closing Date (except, in either case, for such representations and warranties
which by their express provisions are made as of an earlier date, in which case,
as of such earlier date) with the same force and effect as though such
representations and warranties had been made on the Closing Date, except to the
extent that the failure of such representations and warranties to be true and
correct would not, individually or in the aggregate, have a Material Adverse
Effect on the Company Entities; provided, that the representations and
warranties set forth in Section 3.8(b) shall be true and correct in all respects
and the Fundamental Representations of Sellers shall be true and correct in all
material respects.  Buyers shall have received a certificate from Sellers signed
by a duly authorized officer of each Seller confirming the foregoing as of the
Closing Date.

 

(b)                                 Covenants and Agreements of Sellers. 
Sellers shall have performed and complied in all material respects with all of
the covenants and agreements hereunder required to be performed and complied
with by Sellers prior to the Closing; and Buyers shall have received a
certificate from Sellers signed by a duly authorized officer of each Seller
confirming the foregoing as of the Closing Date.

 

(c)                                  Closing Documents.  On or prior to the
Closing Date, Sellers shall have delivered all agreements, instruments and
documents required to be delivered by Sellers pursuant to Section 2.6(a).

 

(d)                                 Termination of Affiliate Contracts.  Except
as set forth in Section 7.3(d) of the Sellers Disclosure Schedule, the Affiliate
Contracts shall be terminated without any further force or effect.

 

ARTICLE VIII.

 

LIMITATIONS

 

Section 8.1                                    Remedies.  Notwithstanding
anything in this Agreement to the contrary, (a) each Party recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement shall cause the other Party to sustain irreparable harm for which
it would not have an adequate remedy at Law, and therefore in the event of any
such breach the aggrieved Party shall, without the posting of bond or other
security (any requirement

 

53

--------------------------------------------------------------------------------


 

for which the Parties hereby waive), be entitled to the remedy of specific
performance of such covenants and agreements, including injunctive and other
equitable relief, in addition to any other remedy to which it might be entitled,
(b) a Party shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement, and (c) in the event that any action is brought in
equity to enforce the provisions of this Agreement, no Party shall allege, and
each Party hereby waives the defense or counterclaim, that there is an adequate
remedy at law.

 

Section 8.2                                    Environmental Waiver and
Release.  From and after the Closing, except to the extent provided under
ARTICLE IX, all rights or remedies that Buyers may have against Sellers and each
of their respective employees, directors, partners, agents, representatives,
managers and officers (collectively, the “Seller Parties”) at or under
Environmental Laws or with respect to any Environmental Liabilities or any other
environmental matters relating to the Company Entities or any Project are
waived.  From and after the Closing, except as provided in this Agreement,
Buyers hereby agree, warrant and covenant to (and shall cause the Company
Entities to) release, acquit, forever discharge and hold harmless Seller Parties
from any and all Damages, including all claims, demands and causes of action for
contribution and indemnity under statute or common law, that could be asserted
now or in the future and that relate to or in any way arise pursuant to
Environmental Laws or out of Environmental Liabilities or any other
environmental matters of the Company Entities or any Project.

 

ARTICLE IX.

 

SURVIVAL, INDEMNIFICATION AND REMEDIES

 

Section 9.1                                    Survival.  Each and every
representation and warranty of Sellers and Buyers contained in this Agreement
and in any certificate delivered pursuant to this Agreement, other than the
representations and warranties set forth in Section 3.1(a), Section 3.3 (solely
as it relates to the Company Interests), Section 3.4 (solely as it relates to
the Company Interests), Section 3.17, Section 4.1, Section 4.2, Section 4.5,
Section 5.1, Section 5.2, Section 5.6, Section 5.8 and Section 5.9 (collectively
the “Fundamental Representations”) and the representations and warranties set
forth in Section 3.9, Section 3.11 and Section 5.11, shall only survive for a
period of fifteen (15) months following the Closing, each of the Fundamental
Representations and the representations and warranties set forth in Section 3.11
shall only survive for a period of twenty-four (24) months following Closing,
and each of the representations and warranties set forth in Section 3.9 and
Section 5.11 shall survive until the expiration of the applicable statute of
limitations with respect to the matters addressed by such representations and
warranties.  Subject to the proviso at the end of this Section 9.1, none of
Sellers, any Company Entity or Buyers shall have any Liability whatsoever with
respect to any such representations or warranties from and after the time such
representation or warranty ceases to survive hereunder.  Each and every covenant
contained in this Agreement (other than the covenants which by their terms are
to be performed by the Parties following the Closing and the covenants set forth
in Section 6.1 (collectively, the “Surviving Covenants”)) shall expire with the
consummation of the sale of the Company Interests and shall not survive the
Closing; and none of Sellers, any Company Entity or Buyers shall have any
Liability whatsoever with respect to any such covenant thereafter.  The
Surviving Covenants (other than the covenants set forth in Section 6.1,
Section 6.7, and Section 6.14(c)) shall survive the Closing Date until fully

 

54

--------------------------------------------------------------------------------


 

performed, the covenants set forth in Section 6.1 shall only survive for a
period of twelve (12) months following the Closing, the covenants set forth in
Section 6.7 shall survive until the later of (x) the end of the Recapture Period
and (y) the date of a Final Cash Grant Determination with respect to the Cash
Grant Litigation, and the covenants set forth in Section 6.14(c) shall survive
indefinitely, and none of Sellers, any Company Entity or Buyers shall have any
Liability whatsoever with respect to any such Surviving Covenant thereafter;
provided, that any representation, warranty, covenant or agreement that would
otherwise terminate in accordance with this Section 9.1 shall continue to
survive if a Claim Notice or Indemnity Notice (as applicable) shall have been
timely given under Section 9.3 on or prior to such termination date, until the
related claim for indemnification has been satisfied or otherwise resolved as
provided in Section 9.3.

 

Section 9.2                                    Indemnification.

 

(a)                                 Subject to the other provisions of this
ARTICLE IX, from and after the Closing, Sellers shall indemnify the Buyer
Indemnified Parties in respect of, and hold each of them harmless from and
against, any and all Damages suffered, incurred or sustained by any of them
resulting from, arising out of or relating to (i) any breach of any
representations and warranties made by Sellers, (ii) any nonfulfillment of or
failure to perform any Surviving Covenant on the part of Sellers contained in
this Agreement or (iii) any Retained Liability.

 

(b)                                 Subject to the other provisions of this
ARTICLE IX, from and after the Closing, Buyers shall indemnify the Seller
Indemnified Parties in respect of, and hold each of them harmless from and
against, any and all Damages suffered, incurred or sustained by any of them
resulting from, arising out of or relating to (i) any breach of any
representations and warranties made by Buyers, (ii) any nonfulfillment of or
failure to perform any Surviving Covenant on the part of Buyers contained in
this Agreement or (iii) any Liability with respect to any Company Entity,
whether arising prior to, on, or after the Closing Date, other than any Retained
Liability.

 

(c)                                  Sellers shall not be Liable for, and no
amounts of indemnity shall be payable in the case of, any claim by a Buyer
Indemnified Party for breaches by Sellers of representations and warranties,
other than the Fundamental Representations, unless and until the Buyer
Indemnified Parties have suffered, incurred or sustained otherwise indemnifiable
Damages hereunder (after giving effect to any Indemnity Reduction Amounts) in
excess of an amount equal to one percent (1%) of the Base Purchase Price in the
aggregate (the “Deductible”), in which event the Buyer Indemnified Parties shall
be entitled to claim indemnity for Damages only to the extent such Damages
exceed the Deductible.  Without limiting the generality of the foregoing,
Sellers shall not be Liable with respect to any individual claim hereunder
(other than any claim made pursuant to Section 9.2(a)(iii)) that results in
otherwise indemnifiable Damages (after giving effect to any Indemnity Reduction
Amounts), and such Damages shall not be counted toward satisfaction of the
Deductible, unless such Damages exceed an amount equal to five hundred thousand
dollars ($500,000).

 

(d)                                 Sellers’ Liability for indemnification of
Damages under this Agreement resulting from, arising out of, or relating to any
breach or failure of (i) any representation or warranty made by Sellers
(excluding any Fundamental Representation) shall be limited to, in the

 

55

--------------------------------------------------------------------------------


 

aggregate, an amount equal to fifteen percent (15%) of the Base Purchase Price
(the “Cap”) and (ii) any Fundamental Representation shall be limited to, in the
aggregate, an amount equal to the Purchase Price.  Sellers’ Liability with
respect to a claim made pursuant to Section 9.2(a)(iii) shall not be subject to
the Cap.

 

(e)                                  The amount which an Indemnifying Party is
or may be required to pay to an Indemnified Party in respect of Damages for
which indemnification is provided under this Agreement shall be reduced by any
amounts actually received (including amounts received under insurance policies)
by or on behalf of any Indemnified Party or its Affiliates from third parties
and any Tax benefit to the Indemnified Party or its Affiliates arising in
connection with the payment of any such Damages (such amounts and benefits are
collectively referred to herein as “Indemnity Reduction Amounts”).  If any
Company Entity or Indemnified Party or its Affiliates receives any Indemnity
Reduction Amounts in respect of a claim for which indemnification is provided
under this Agreement after the full amount of such claim has been paid by an
Indemnifying Party or after an Indemnifying Party has made a partial payment of
such claim and such Indemnity Reduction Amounts exceed the remaining unpaid
balance of such claim, then the Indemnified Party shall promptly remit to the
Indemnifying Party an amount equal to the excess (if any) of (i) the amount
theretofore paid by the Indemnifying Party in respect of such claim, less
(ii) the amount of the indemnity payment that would have been due if such
Indemnity Reduction Amounts in respect thereof had been received before the
indemnity payment was made.  An insurer or other third party who would otherwise
be obligated to pay any claim shall not be relieved of the responsibility with
respect thereto or, solely by virtue of the indemnification provisions hereof,
have any subrogation rights with respect thereto, it being expressly understood
and agreed that no insurer or any other third party shall be entitled to any
benefit they would not be entitled to receive in the absence of the
indemnification provisions by virtue of the indemnification provisions hereof. 
Each of Sellers and Buyers, as appropriate, shall, or shall cause each
Indemnified Party to, use its commercially reasonable efforts to pursue promptly
any claims or rights it may have against all third parties which would reduce
the amount of Damages for which indemnification is provided under this Agreement
and take all commercially reasonable actions to mitigate damages.  Tax benefits
under this Section 9.2(e) shall be determined assuming full utilization of any
resulting deduction or loss in the Tax period in which the Damage is sustained
and using the highest combined marginal Tax rate in effect for federal and
applicable state, local and foreign income Taxes for such Tax period.

 

Section 9.3                                    Method of Asserting Claims.  All
claims for indemnification by any Indemnified Party under Section 9.2 shall be
asserted and resolved as follows:

 

(a)                                 In the event any claim or demand in respect
of which an Indemnified Party might seek indemnity under Section 9.2 is asserted
against or sought to be collected from such Indemnified Party by a Person other
than a party hereto or any of its Affiliates (a “Third Party Claim”), then such
Indemnified Party shall deliver a Claim Notice promptly to the Indemnifying
Party in accordance with paragraph (b) below.  In case any such action is
brought against an Indemnified Party, the Indemnifying Party shall be entitled
to participate in and to assume and control the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party, and after notice from the
Indemnifying Party to such Indemnified Party of its election so to assume the
defense thereof, the Indemnifying Party shall not be Liable to such Indemnified
Party for any legal or other expenses subsequently incurred by the latter in
connection with the defense

 

56

--------------------------------------------------------------------------------


 

thereof; provided, that the Indemnified Party may participate in such defense at
the Indemnified Party’s expense.  If the Indemnifying Party does not elect to
assume the defense of a Third Party Claim, it shall not be obligated to pay the
fees and expenses of more than one counsel for the Indemnified Parties with
respect to such Third Party Claim, unless the Indemnified Parties shall have
been advised by counsel that representation of any such Indemnified Parties by
the same counsel would be inappropriate under applicable standards of
professional conduct due to actual or potential differing interests between
them, in which case such Indemnified Parties shall have the right to select
separate counsel the fees and expenses of which shall be paid by the
Indemnifying Party.  No Indemnifying Party shall consent to entry of any
judgment or enter into any settlement of any Third Party Claim of which it has
assumed the defense hereunder without the consent of the Indemnified Party,
which consent shall not be unreasonably withheld or delayed; provided, that such
consent shall not be required if (i) the settlement agreement contains a
complete and unconditional general release by the third party asserting the
claim to all Indemnified Parties affected by the claim and (ii) the settlement
is for money damages only.  No Indemnifying Party shall be subject to any
Liability for any settlement of a Third Party Claim made without its consent,
which consent shall not be unreasonably withheld or delayed.

 

(b)                                 In the event of any claim or demand,
including Third Party Claims, in respect of which an Indemnified Party might
seek indemnity hereunder, the Indemnified Party shall deliver an Indemnity
Notice promptly to the Indemnifying Party, provided, that the failure by any
Indemnified Party to give the Indemnity Notice shall not impair such party’s
rights hereunder except to the extent that an Indemnifying Party has been
prejudiced thereby, and then only to the extent of such prejudice.  The
Indemnifying Party shall notify the Indemnified Party within the thirty (30)-day
period after its receipt of such Indemnity Notice (the “Dispute Period”) as to
whether the Indemnifying Party disputes its liability to the Indemnified Party
hereunder.  If the Indemnifying Party notifies the Indemnified Party that it
does not dispute the claim described in such Indemnity Notice, or fails to
notify the Indemnified Party within the Dispute Period whether the Indemnifying
Party disputes the claim described in such Indemnity Notice, the Indemnifying
Party shall be deemed to be Liable hereunder for indemnifying the Indemnified
Party in respect of such claim, subject to the other provisions of this
ARTICLE IX, up to the amount of Damages specified in the Indemnity Notice, when
such Damages have been finally determined.  If the Indemnifying Party has timely
disputed its liability with respect to such claim, the Indemnifying Party and
the Indemnified Party shall proceed in good faith to negotiate a resolution of
such dispute.

 

(c)                                  The Parties shall cooperate with one
another with respect to resolving any claim or Liability with respect to which
one Party is obligated to provide indemnification hereunder.

 

(d)                                 Sellers shall not have any Liability for any
inaccuracy or breach of any representation, warranty or covenant of this
Agreement if Sellers can demonstrate Buyers’ Knowledge, or the actual knowledge
of any of Buyers’ representatives that have reviewed the materials made
available in the electronic data room or in any “Q&A logs,” of such inaccuracy
or breach prior to the date of this Agreement.

 

57

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything contained in this
Agreement, any amounts payable pursuant to the indemnification obligations under
this Agreement shall be paid without duplication.

 

Section 9.4                                    Limitations on Remedies.

 

(a)                                 EXCEPT FOR ANY REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III AND ARTICLE IV, THE COMPANY
INTERESTS ARE BEING ACQUIRED “AS IS, WHERE IS,” AND SELLERS AND THEIR AFFILIATES
DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, AS TO LIABILITIES, OPERATIONS OF THE PROJECTS, TITLE, CONDITION, VALUE
OR QUALITY OF THE ASSETS OF THE COMPANY ENTITIES OR THE PROSPECTS (FINANCIAL AND
OTHERWISE), RISKS AND OTHER INCIDENTS OF THE ASSETS OF THE COMPANY ENTITIES, AND
SELLERS AND THEIR AFFILIATES DISCLAIM ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, USAGE, OR SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE
WITH RESPECT TO THE ASSETS OF THE COMPANY ENTITIES, OR ANY PART THEREOF, OR AS
TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER
LATENT OR PATENT, OR COMPLIANCE WITH ENVIRONMENTAL REQUIREMENTS, OR AS TO THE
CONDITION OF THE ASSETS OF THE COMPANY ENTITIES, OR ANY PART THEREOF, INCLUDING
WHETHER THE COMPANY ENTITIES POSSESS SUFFICIENT REAL PROPERTY OR PERSONAL
PROPERTY TO OPERATE THE PROJECT, IN EACH CASE EXCEPT AS EXPRESSLY SET FORTH
HEREIN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, SELLERS AND THEIR AFFILIATES EXPRESSLY DISCLAIM ANY
REPRESENTATION OR WARRANTY OF ANY KIND REGARDING THE CONDITION OF THE ASSETS OF
THE COMPANY ENTITIES OR THE SUITABILITY OF THE PROJECTS FOR OPERATION OR AS
SITES FOR THE DEVELOPMENT OF ADDITIONAL OR REPLACEMENT GENERATION CAPACITY FOR
ANY PURPOSE, AND NO MATERIAL OR INFORMATION PROVIDED BY OR COMMUNICATIONS MADE
BY OR ON BEHALF OF SELLERS OR THEIR AFFILIATES OR BY ANY REPRESENTATIVE, AGENT,
ATTORNEY, ADVISOR, CONSULTANT, ACCOUNTANT, BROKER OR INVESTMENT
BANKER, INCLUDING ANY INFORMATION OR MATERIAL CONTAINED IN THE DESCRIPTIVE
MEMORANDUM OR MANAGEMENT PRESENTATION RECEIVED BY BUYERS, THEIR AFFILIATES OR
THEIR RESPECTIVE REPRESENTATIVES (INCLUDING ANY SUPPLEMENTS), INFORMATION
PROVIDED DURING DUE DILIGENCE, INCLUDING INFORMATION IN THE ELECTRONIC DATA
ROOM, AND ANY ORAL, WRITTEN OR ELECTRONIC RESPONSE TO ANY INFORMATION REQUEST
PROVIDED TO BUYERS, THEIR AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES, WILL
CAUSE OR CREATE ANY WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE, CONDITION,
VALUE OR QUALITY OF THE COMPANY INTERESTS AND THE ASSETS OF THE COMPANY ENTITIES
THAT IS NOT SET FORTH HEREIN.  NOTHING IN THIS SECTION 9.4(a) IS INTENDED TO
QUALIFY, LIMIT OR OTHERWISE AFFECT ANY REPRESENTATIONS, WARRANTIES, COVENANTS OR
OTHER AGREEMENTS CONTAINED IN THE TGOC CONTRACTS.

 

58

--------------------------------------------------------------------------------


 

(b)                                 Except for the obligations of Sellers under
this Agreement, for and in consideration of the Company Interests, effective as
of the Closing, Buyers shall and shall cause their Affiliates (including the
Company Entities) to absolutely and unconditionally release, acquit and forever
discharge Sellers and their respective Affiliates, each of Sellers’ and such
Affiliates’ present and former officers, directors, managers, employees, agents,
partners, members, equity holders and control persons, and each of the
respective heirs, executors, administrators, successors and assigns of any of
the foregoing, from any and all costs, expenses, damages, debts, or any other
obligations, liabilities and claims whatsoever, whether known or unknown, both
in law and in equity, in each case to the extent arising out of or resulting
from the ownership and/or operation of the Company Entities, or the assets,
business, operations, conduct, services, products and/or employees (including
former employees) of any of the Company Entities (and any predecessors), whether
related to any period of time before or after the Closing Date, including
liabilities under any Environmental Law.

 

(c)                                  Except to the extent and only to the extent
specifically contemplated by Section 6.18, none of the Seller Indemnified
Parties and none of the Buyer Indemnified Parties shall be entitled to any
recovery under this Agreement following Closing for any of its or its
Affiliates’ special, exemplary, punitive, consequential, incidental or indirect
damages, lost profits (including any damages on account of lost opportunities or
lost or delayed power generation) or losses based on diminution of value or
calculated by reference to any multiple of earnings or earnings before interest,
tax, depreciation or amortization (or any other valuation methodology);
provided, that the foregoing shall not apply to third-party claims for which any
Party is obligated to indemnify another Party hereunder.

 

Section 9.5                                    Exclusive Remedies.  From and
after Closing, the remedies set forth in Section 2.4 and ARTICLE IX shall be the
sole and exclusive remedy with respect to any and all claims relating, directly
or indirectly, to the subject matter of this Agreement.  Without limiting the
generality of the foregoing and subject to Section 8.1, this ARTICLE IX and
ARTICLE X, Buyers and Sellers hereby waive, to the fullest extent permitted
under applicable Law, any and all rights, claims and causes of action it or any
of their respective Affiliates may have against the other Party or any of its
Affiliates with respect to the subject matter of this Agreement, whether arising
under or based upon any Law.

 

Section 9.6                                    Tax Characterization.  The
Parties agree to treat any indemnification payment made pursuant to this
Agreement as an adjustment to the Purchase Price, unless otherwise required by
applicable Law.

 

ARTICLE X.

 

TERMINATION

 

Section 10.1                             Termination Events.  Without prejudice
to other remedies which may be available to the Parties by Law or this
Agreement, this Agreement may be terminated and the transactions contemplated
hereby may be abandoned at any time prior to the Closing:

 

(a)                                 by mutual written consent of Sellers and
Buyers;

 

59

--------------------------------------------------------------------------------


 

(b)                                 by either Sellers or Buyers by giving
written notice to the other Party if the Closing shall not have occurred by
October 31, 2014 (the “Outside Date”), unless extended by written agreement of
Sellers and Buyers; provided, that the Outside Date shall be automatically
extended on a day-for-day basis (but in no event beyond December 31, 2014), to
the extent that the sole reason that the Closing shall not have occurred is a
failure of either or both of the conditions set forth in Section 7.1(b) and
Section 7.1(c) (or Section 7.1(a), to the extent related thereto) to have been
satisfied by the Outside Date, and; provided further, that a Party shall not be
permitted to terminate pursuant to this subsection (b) if such Party is in
default or breach hereunder;

 

(c)                                  by either Sellers or Buyers by giving
written notice to the other Party if such other Party has breached its
covenants, agreements or other obligations hereunder in a manner that would
reasonably be expected to cause any condition of such Party giving notice set
forth in ARTICLE VII not to be satisfied and, except in the case of a breach of
Buyers’ obligation to effect the Closing and pay the Purchase Price in
accordance with the terms of ARTICLE II, such breach has not been cured within
thirty (30) days after written notification thereof by the Party seeking
termination hereunder;

 

(d)                                 by either Sellers or Buyers by giving
written notice to the other Party if any Governmental Authority shall have
issued an order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the consummation of any of the
transactions contemplated by this Agreement, and such order, decree, ruling or
other action shall not be subject to appeal or shall have become final and
unappealable; provided, that the right to terminate this Agreement under this
subsection (d) shall not be available to any Party whose default or breach
hereunder has resulted in such order, decree, ruling or other Action;

 

(e)                                  by the Sellers if (i) all the conditions
set forth in Section 7.1 and Section 7.3 and have been satisfied (and continue
to be satisfied) or irrevocably waived (other than any such conditions which by
their terms are not capable of being satisfied until the Closing Date) and
(ii) the Buyers do not consummate the transactions contemplated hereby within
three (3) Business Days of the day the Closing is required to occur pursuant to
Section 2.5; or

 

(f)                                   by either Sellers or Buyers pursuant to
Section 6.18(d).

 

Section 10.2                             Effect of Termination.  In the event of
any termination of this Agreement pursuant to Section 10.1, all rights and
obligations of the Parties hereunder shall terminate without any Liability on
the part of either Party or its Affiliates in respect thereof, except that
(i) provisions of, and the obligations of Buyers and Sellers under,
Section 6.2(b), Section 6.5, Section 8.1, this ARTICLE X and ARTICLE XI of this
Agreement shall remain in full force and effect and (ii) such termination shall
not relieve any Party of any Liability for any breach of this Agreement.

 

60

--------------------------------------------------------------------------------


 

ARTICLE XI.

 

MISCELLANEOUS

 

Section 11.1                             Parties in Interest.  Nothing in this
Agreement, whether express or implied, shall be construed to give any Person,
other than (a) the Parties and their respective successors and permitted
assigns, (b) the Buyer Indemnified Parties and (c) the Seller Indemnified
Parties, any legal or equitable right, remedy, claim or benefit under or in
respect of this Agreement.

 

Section 11.2                             Assignment.  This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.  No Party may assign (by contract, stock sale,
operation of Law or otherwise) either this Agreement or any of its rights,
interests, or obligations hereunder without the express prior written consent of
the other Parties, and any attempted assignment, without such consent, shall be
null and void.

 

Section 11.3                             Notices.  All notices and other
communications required or permitted to be given by any provision of this
Agreement shall be in writing and mailed (certified or registered mail, postage
prepaid, return receipt requested) or sent by hand or overnight courier, or by
facsimile transmission (with acknowledgment received), charges prepaid and
addressed to the intended recipient as follows, or to such other addresses or
numbers as may be specified by a Party from time to time by like notice to the
other Parties:

 

If to
Sellers:                                                                              
c/o Terra-Gen Power, LLC
1095 Avenue of the Americas
25th Floor, Suite A
New York, NY 10036
Attn.:  Charles Carroll
Facsimile:  (646) 829-3901

 

with a copy to:                                                              
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn.:  Edward Sonnenschein
Facsimile:  (212) 751-4864

 

If to
Buyers:                                                                          
NRG Yield, Inc.

c/o NRG Energy, Inc.

211 Carnegie Denter Drive

Princeton, NJ 08540

Attn.:  General Counsel

Facsimile: (609) 524-4501

 

NRG Yield Operating LLC

c/o NRG Energy, Inc.

211 Carnegie Center Drive

Princeton, NJ 08540

 

61

--------------------------------------------------------------------------------


 

Attn.:  General Counsel

Facsimile: (609) 524-4501

 

with a copy to:                                                              
Jones Day

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Attn.:  Gerald P. Farano

Facsimile: (202) 626-1700

 

All notices and other communications given in accordance with the provisions of
this Agreement shall be deemed to have been given and received when delivered by
hand or transmitted by facsimile (with acknowledgment received), three
(3) Business Days after the same are sent by certified or registered mail,
postage prepaid, return receipt requested or one (1) Business Day after the same
are sent by a reliable overnight courier service, with acknowledgment of
receipt.

 

Section 11.4                             Amendments and Waivers.  This Agreement
may not be amended, supplemented or otherwise modified except in a written
instrument executed by each of the Parties.  No waiver by any of the Parties of
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.  No waiver by any of the Parties of any of the provisions hereof
shall be effective unless explicitly set forth in writing and executed by the
Party sought to be charged with such waiver.

 

Section 11.5                             Exhibits and Schedules.

 

(a)                                 All Exhibits and Schedules and the
Disclosure Schedules attached hereto are hereby incorporated herein by reference
and made a part hereof.

 

(b)                                 Neither the specification of any dollar
amount in any representation nor the mere inclusion of any item in a Schedule or
in the Disclosure Schedules as an exception to a representation or warranty
shall be deemed an admission by a Party that such item represents a material
fact, event or circumstance or that such item is reasonably likely to result in
a Material Adverse Effect on the Company Entities or Buyer.

 

(c)                                  Sellers shall have the right (but not the
obligation) to deliver to Buyers, at any time prior to the Closing Date, a
supplement to the Sellers Disclosure Schedule (the “Closing Date Schedule
Supplement”) to disclose any matter arising or discovered after the date hereof,
that, if existing at, or arising or discovered prior to the date hereof, would
have been required to be set forth in the Sellers Disclosure Schedule for the
representations and warranties of Sellers set forth herein to be true and
correct as of the date hereof, and the Sellers Disclosure Schedule shall be
deemed to be modified, supplemented and amended to include the items listed in
the Closing Date Schedule Supplement for all purposes hereunder, other than to
cure any breach or inaccuracy of any representation or warranty of Seller
contained in this Agreement for purposes of ARTICLE IX.  If any item set forth
in the Closing Date Schedule Supplement discloses any event, circumstance or
development that, individually or in the aggregate when taken together

 

62

--------------------------------------------------------------------------------


 

with other previously disclosed events, circumstances or developments, would
prevent any of the conditions set forth in Section 7.3(a) to be satisfied, then
Buyers may terminate this Agreement by delivering notice of termination to
Sellers within ten (10) Business Days of its receipt of such Closing Date
Schedule Supplement; provided, that if Buyers do not deliver such notice within
such ten (10)-Business Day period, then Buyers shall be deemed to have
irrevocably waived their right to terminate this Agreement with respect to such
item and their right to not consummate the transactions contemplated hereby with
respect to such item, in each case, after giving effect to such item under any
of the conditions set forth in Section 7.3(a), but shall not be deemed to have
irrevocably waived their right to indemnification under Section 9.2 with respect
to such item.

 

Section 11.6                             Headings.  The table of contents and
section headings contained in this Agreement are for reference purposes only and
shall not be deemed a part of this Agreement or affect in any way the meaning or
interpretation of this Agreement.

 

Section 11.7                             Construction.  The Parties have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.

 

Section 11.8                             No Other Representations or
Warranties.  Except for the representations and warranties expressly set forth
in ARTICLE III and ARTICLE IV of this Agreement, Buyers acknowledge that none of
Sellers or any of their respective Affiliates or any other Person makes any
representation or warranty, express or implied, at law or in equity, with
respect to Sellers, the Company Entities, the Company Interests, the Business or
any of the assets or Liabilities of the Company Entities and its Affiliates, or
with respect to any other information provided to Buyers, whether on behalf of
Sellers, the Company Entities or such other Persons, including as to the
probable success or profitability of the Business after the Closing.  Neither
Sellers nor any of their Affiliates or representatives shall have or be subject
to any Liability or indemnification obligation to Buyers or any other Person
resulting from the distribution to Buyers, or Buyers’ use of, any such
information, including the confidential information memorandum, related to the
Business, and any information, document or material made available to Buyers in
certain “data rooms,” management presentations or in any other form in
expectation or contemplation of the transactions contemplated by this Agreement.

 

Section 11.9                             Entire Agreement.  This Agreement
(including the Schedules and the Exhibits hereto), the Transaction Documents and
the Confidentiality Agreement constitute the entire agreement among the Parties
with respect to the subject matter hereof and thereof and supersede any prior
understandings, negotiations, agreements, or representations among the Parties
of any nature, whether written or oral, to the extent they relate in any way to
the subject matter hereof or thereof.

 

Section 11.10                      Severability.  If any provision of this
Agreement or the application of any such provision to any Person or circumstance
shall be declared by any court of competent jurisdiction to be invalid, illegal,
void or unenforceable in any respect, all other provisions of this Agreement, or
the application of such provision to Persons or circumstances other than those
as

 

63

--------------------------------------------------------------------------------


 

to which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and shall in no way be affected,
impaired or invalidated thereby.  Upon such determination that any provision, or
the application of any such provision, is invalid, illegal, void or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
greatest extent possible.  Notwithstanding anything contained herein, under no
circumstance shall the obligation of Sellers to deliver the Company Interests be
enforceable absent enforceability of the obligation of Buyers to pay the
Purchase Price, and vice versa.

 

Section 11.11                      Expenses.

 

(a)                                 Buyers shall be obligated to pay any and all
costs of any audit of any Company Entity as may be required to enable Buyers to
complete and file any filing by Buyers or an Affiliate of Buyers with any
Governmental Authority or otherwise.  Buyers shall be obligated to pay any and
all costs of filing fees and expenses with respect to any filings required under
the HSR Act in connection with this Agreement.

 

(b)                                 Any fees, costs or expenses incurred in
connection with obtaining the Required Consents or any other Consent under the
Contracts of the Business required in connection with the consummation of the
transactions contemplated hereby shall be borne 50% by Buyers and 50% by
Sellers.

 

(c)                                  Unless otherwise provided herein, including
as provided in Section 2.2, each of Buyers and Sellers agrees to pay, without
right of reimbursement from the other, all costs and expenses incurred by it
incident to the performance of its obligations hereunder, including the fees and
disbursements of counsel, accountants, financial advisors, experts and
consultants employed by the respective Parties in connection with the
transactions contemplated hereby, whether or not the transactions contemplated
by this Agreement are consummated.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, this Section 11.11 shall survive the Closing and shall be
deemed to be a Surviving Covenant.

 

Section 11.12                      Legal Representation.

 

(a)                                 It is acknowledged by each of the Parties
that the Company Entities and Sellers have retained Latham & Watkins LLP, Akin
Gump Strauss Hauer & Feld LLP, Van Ness Feldman LLP, McDermott Will & Emery and
Chadbourne & Parke LLP (collectively, “Sellers’ Counsel”) to act as their
counsel in connection with the transactions contemplated hereby and that
Sellers’ Counsel has not acted as counsel for any other Party in connection with
the transactions contemplated hereby and that none of the other Parties has the
status of a client of any of Sellers’ Counsel for conflict of interest or any
other purposes as a result thereof.  It is likewise acknowledged by the Parties
that that Buyers or their Affiliates (for the avoidance of doubt, excluding the
Company Entities) may have the status of a client of Sellers’ Counsel for
conflict of interest or other purposes by virtue of representation thereby not
in connection with either (x) the transactions contemplated hereby or (y) the
representation by Sellers’ Counsel of the Company Entities prior to the
Closing.  Subject to the following sentence, Sellers and Buyers

 

64

--------------------------------------------------------------------------------


 

hereby agree that, in the event that any dispute arising out of this Agreement
or the other Transaction Documents or any other matter in which the interests of
Sellers and their Affiliates, on the one hand, and Buyers and their Affiliates
(including the Company Entities), on the other hand, are adverse, arises after
the Closing between any Buyer or any of the Company Entities, on the one hand,
and Sellers and their Affiliates, on the other hand (any such dispute, a
“Potential Conflict Dispute”), neither Buyers nor their Affiliates (including
the Company Entities) will disqualify, or in any way attempt to disqualify
(including by asserting that Sellers’ Counsel have a conflict of interest that
requires a waiver by Buyer or its Affiliates), Sellers’ Counsel from
representing any or all of Sellers and their Affiliates in such Potential
Conflict Dispute, even though the interests of Sellers and their Affiliates may
be directly adverse to any Buyer or any of the Company Entities, on the basis
that Sellers’ Counsel (i) may, prior to the Closing, have represented one or
more of the Company Entities in any matter substantially related to such
Potential Conflict Dispute (for the avoidance of doubt, whether in connection
with the transactions contemplated hereby or otherwise) or (ii) has represented
or continues to represent any of the Company Entities with respect to the
Retained Assets or Retained Liabilities.  For the avoidance of doubt, to the
extent that Buyers or their Affiliates have the status of a client of any of
Sellers’ Counsel by virtue of any representation thereof other than as described
in clauses (i) or (ii) of the preceding sentence, either prior to or after the
Closing Effective Date, and, as a result of such status, Buyers or their
Affiliates have a right to disqualify such Sellers’ Counsel (including by Buyers
or their Affiliates exercising a right not to waive Sellers’ Counsel’s conflict
of interest in a Potential Conflict Dispute if such right exists), such right to
disqualify Sellers Counsel from representing any or all of Sellers and their
Affiliates in a Potential Conflict Dispute shall not be affected by this
Section 11.12(a).

 

(b)                                 Sellers and Buyers and their respective
Affiliates, including following the Closing with respect to the Company
Entities, acknowledge and agree that, in connection with any future disputes,
lawsuits, actions, proceedings, investigations or other matters, including any
dispute between Buyers, the Company Entities and/or any of its or their
respective Affiliates, on the one hand, and any of Sellers and/or any of their
respective Affiliates, on the other hand, or with or between any other Persons,
with respect to the transactions contemplated by this Agreement or otherwise,
(i) as to all communications among Sellers’ Counsel, any of the Company
Entities, the Sellers and/or any of their Affiliates, the attorney-client
privilege, attorney work product protection and the expectation of client
confidence belongs solely to the applicable Seller and/or its Affiliates (other
than the Company Entities), and may be controlled by such Seller or its
Affiliates (other than the Company Entities), and shall not pass to or be
claimed by Buyers, the Company Entities, or any of their respective Affiliates
and (ii) Sellers’ Counsel may disclose to Sellers or their Affiliates any
information learned by Sellers’ Counsel in the course of its representation of
Sellers, the Company Entities or their respective Affiliates, whether or not
such information is subject to attorney-client privilege, attorney work product
protection, or Sellers’ Counsel’s duty of confidentiality.  Accordingly, Buyers
and their Affiliates shall not have access to any such communications, or to the
files of Sellers’ Counsel, whether or not the Closing occurs.  Without limiting
the generality of the foregoing, upon and after the Closing, (A) to the extent
that files of Sellers’ Counsel constitute property of the client, only Sellers
and their Affiliates shall hold such property rights and (B) Sellers’ Counsel
shall have no duty whatsoever to reveal or disclose any such attorney-client
communications or files to Buyers or the Company Entities by reason of any
attorney-client relationship between Sellers’ Counsel and the Company Entities
or otherwise.

 

65

--------------------------------------------------------------------------------


 

(c)                                  If and to the extent that, at any time
subsequent to Closing, Buyers or any of their Affiliates (including the Company
Entities) shall have the right to assert or waive any attorney-client privilege
with respect to any communication between the Company Entities or their
respective Affiliates and any Person representing them that occurred at any time
prior to the Closing, each Buyer, on behalf of itself and its Affiliates
(including the Company Entities), shall be entitled to waive such privilege only
with the prior written consent of Sellers.

 

(d)                                 Sellers’ Counsel may rely on this
Section 11.12.

 

Section 11.13                      Governing Law.  This Agreement and all claims
arising out of or relating to this Agreement and the transactions contemplated
hereby shall be governed by the Laws of the State of New York.

 

Section 11.14                      Consent to Jurisdiction; Waiver of Jury
Trial.

 

(a)                                 Each of the Parties irrevocably submits to
the exclusive jurisdiction of (i) state courts of the State of New York located
in New York County and (ii) the United States District Court for the Southern
District of the State of New York for the purposes of any suit, Action or other
proceeding arising out of or relating to this Agreement or any transaction
contemplated hereby (and agrees not to commence any Action, suit or proceeding
relating hereto except in such courts).  Each of the Parties further agrees that
service of any process, summons, notice or document hand delivered or sent by
U.S. registered mail to such Party’s respective address set forth in
Section 11.3 shall be effective service of process for any Action, suit or
proceeding in New York with respect to any matters to which it has submitted to
jurisdiction as set forth in the immediately preceding sentence.  Each of the
Parties irrevocably and unconditionally waives any objection to the laying of
venue of any Action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby in (i) state courts of the
State of New York located in New York County or (ii) the United States District
Court for the Southern District of the State of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. Notwithstanding the foregoing, each
Party agrees that a final judgment in any Action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment in any jurisdiction or
in any other manner provided in law or in equity.

 

(b)                                 EACH OF THE PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF THE PARTIES IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

Section 11.15                      Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

 

*                                        
*                                        
*                                        
*                                         *

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

SELLERS:

 

 

 

 

 

TERRA-GEN FINANCE COMPANY, LLC

 

 

 

 

 

By:

/s/ John W. O’Connor

 

 

Name: John W. O’Connor

 

 

Title: CFO

 

[PURCHASE AND SALE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

NTD AWAM HOLDINGS, LLC

 

 

 

 

 

By:

/s/ John W. O’Connor

 

 

Name: John W. O’Connor

 

 

Title: CFO

 

[PURCHASE AND SALE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CHIPS ALTA WIND X HOLDING COMPANY, LLC

 

 

 

 

 

By:

/s/ John W. O’Connor

 

 

Name: John W. O’Connor

 

 

Title: CFO

 

[PURCHASE AND SALE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CHIPS ALTA WIND XI HOLDING COMPANY, LLC

 

 

 

 

 

By:

/s/ John W. O’Connor

 

 

Name: John W. O’Connor

 

 

Title: CFO

 

[PURCHASE AND SALE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BUYERS:

 

 

 

 

 

NRG YIELD, INC.

 

 

 

 

 

By:

/s/ Kirkland B. Andrews

 

 

Name: Kirkland B. Andrews

 

 

Title: CFO

 

 

 

 

 

NRG YIELD OPERATING LLC

 

 

 

 

 

 

By:

/s/ Kirkland B. Andrews

 

 

Name: Kirkland B. Andrews

 

 

Title: CFO

 

[PURCHASE AND SALE AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Illustrative Adjusted Working Capital Calculation

 

(See attached.)

 

--------------------------------------------------------------------------------


 

Schedule B

 

Support Obligations

 

--------------------------------------------------------------------------------


 

Schedule C

 

TGOC Contracts

 

--------------------------------------------------------------------------------


 

Schedule D

 

Required Consents

 

--------------------------------------------------------------------------------


 

Schedule E

 

Participation, Accession and Facility Lease Agreements

 

--------------------------------------------------------------------------------


 

Schedule F

 

Retained Property Tax Disputes

 

--------------------------------------------------------------------------------


 

EXHIBIT A
Form of Seller Parent Guaranty

 

--------------------------------------------------------------------------------


 

FORM OF

 

SELLER PARENT GUARANTY

 

This Guaranty (this “Guaranty”), dated as of [          ], 2014 (the “Effective
Date”), is made by TERRA-GEN POWER, LLC (“Guarantor”), in favor of NRG
YIELD, INC. (“NRG YieldCo”), and NRG YIELD OPERATING LLC (“NRG Yield OpCo,”
together with NRG YieldCo, “Buyers”).

 

W I T N E S S E T H :

 

WHEREAS, Buyers, Terra-Gen Finance Company, LLC (“TG Finance”), NTD AWAM
Holdings, LLC (“NTD AWAM Holdings”), CHIPS Alta Wind X Holding Company, LLC
(“CHIPS Alta Wind X”) and CHIPS Alta Wind XI Holding Company, LLC (“CHIPS Alta
Wind XI” and, together with TG Finance, NTD AWAM Holdings and CHIPS Alta Wind X,
“Obligors”) have entered into that certain Purchase and Sale Agreement, dated as
of June 3, 2014 (the “Agreement”);

 

WHEREAS, Obligors are indirect subsidiaries of Guarantor;

 

WHEREAS, Guarantor will directly or indirectly benefit from the Agreement
between Obligors and Buyers; and

 

WHEREAS, Buyers require, as a condition to entering into the Agreement, that
Guarantor agrees to guaranty hereunder, for the benefit of Buyers and their
successors and permitted assigns, the full and timely performance of the
Guaranteed Obligations (as defined below).

 

NOW THEREFORE, in consideration of the foregoing premises and as an inducement
for Buyers’ execution, delivery and performance of the Agreement, and for other
good and valuable consideration, the adequacy of which is hereby acknowledged,
Guarantor hereby agrees for the benefit of Buyers as follows:

 

*                                        
*                                        
*                                        
*                                         *

 

1.                                     GUARANTY.

 

(a)                                Subject to the terms and provisions hereof,
from and after the Effective Date through the Termination Date (as defined
below), Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the timely and complete payment in immediately available funds, without
duplication, of all obligations of Obligors, as and when the same shall become
due, (i) to Buyers pursuant to the Agreement and (ii) to Buyer Indemnified
Parties pursuant to Section 9.2(a) of the Agreement (collectively, the
“Guaranteed Obligations”).  This Guaranty shall constitute a continuing
guarantee of payment of the Guaranteed Obligations, but not of collection.

 

(b)                                Guarantor is liable for the timely and
complete payment of the Guaranteed Obligations, as set forth in this Guaranty,
as a primary obligor.  Without waiving any of the Guarantor’s rights hereunder,
this Guaranty is effective as a waiver of, and Guarantor

 

--------------------------------------------------------------------------------


 

hereby expressly waives, any and all rights to which Guarantor may otherwise
have been entitled under any suretyship Laws in effect from time to time in the
State of New York.

 

(c)                                 No exculpatory language contained in any of
the other Transaction Documents shall in any event or under any circumstances
modify, qualify or affect the obligations and liabilities of Guarantor
hereunder, except to the extent expressly set forth herein.  This Guaranty may
not be revoked by Guarantor and shall continue to be effective with respect to
the Guaranteed Obligations arising or created after any attempted revocation by
Guarantor.  It is the intent of the parties hereto that, subject to the terms of
this Guaranty, including Section 2, (i) the obligations and liabilities of
Guarantor hereunder are absolute and unconditional under any and all
circumstances and (ii) so long as any portion of the Guaranteed Obligations
shall remain outstanding, the obligations and liabilities of Guarantor hereunder
shall not be discharged or released in whole or in part, by any act or
occurrence (including the fact that at any time or from time to time the
Guaranteed Obligations may be increased or reduced) that might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release
of Guarantor.

 

(d)                                Except as provided in Section 2(a) or to the
extent of any set-off, offset, claim or defense expressly provided for in this
Guaranty, the Guaranteed Obligations and the liabilities and obligations of
Guarantor to Buyers hereunder shall not be reduced, discharged or released
because or by reason of any existing or future set-off, offset, claim or defense
of any kind or nature that any of the Obligors, Guarantor or any other Person
has or may hereafter have against Buyers or against payment of the Guaranteed
Obligations.

 

2.                                     LIMITATIONS.

 

Notwithstanding the foregoing or anything else in this Guaranty to the contrary,
the obligations and liabilities of Guarantor under this Guaranty shall be
subject to the following limitations:

 

(a)                                The obligation and liability of Guarantor
under this Guaranty is specifically limited to payments in respect of the
Guaranteed Obligations required to be made by Obligors under the Agreement,
subject to any and all rights, set-offs, offsets, claims, counterclaims,
limitations, qualifications and other defenses, solely to the extent that each
of the foregoing are available to Obligors under the Agreement, other as
expressly waived by Guarantor pursuant to in Section 7 (collectively, the
“Waived Defenses”).

 

(b)                                To the extent Obligors are relieved of all or
any portion of the Guaranteed Obligations by satisfaction thereof (including,
without limitation, by any payment hereunder) or pursuant to any express written
agreement with the Obligors, the Guarantor shall be similarly relieved, to such
extent, of its obligations under this Guaranty.

 

(c)                                 Guarantor has no obligation or liability to
any Person relating to, arising out of or in connection with this Guaranty or
the Agreement or any other Transaction Documents, other than as expressly set
forth herein.

 

(d)                               This Guaranty may not be enforced without
first giving full effect to the limitations contained herein.

 

2

--------------------------------------------------------------------------------


 

3.                                     DEMANDS AND PAYMENT.

 

(a)                                If any Obligor fails to completely and
promptly pay any Guaranteed Obligation to Buyers when such Guaranteed Obligation
is finally determined to be due and owing under the Agreement (an “Overdue
Obligation”), Guarantor shall, promptly (and in any event within two
(2) Business Days) and, immediately upon demand by Buyers (a “Payment Demand”)
and without any other notice whatsoever, pay the amount due thereon to Buyers.

 

(b)                                Guarantor’s obligation hereunder to pay any
particular Overdue Obligation(s) to Buyers is conditioned upon Guarantor’s
receipt of a Payment Demand from Buyers satisfying the following requirements:
(i) such Payment Demand must be delivered to Guarantor in accordance with
Section 12 below; and (ii) the specific Overdue Obligation(s) or any portion
thereof addressed by such Payment Demand must remain due and unpaid at the time
of such delivery to Guarantor.

 

(c)                                 So long as Buyers have validly made a
Payment Demand in strict accordance with the requirements specified in
Section 3(b), it shall not be necessary for Buyers, in order to enforce such
payment by Guarantor specified in such Payment Demand (and Guarantor hereby
waives any rights that Guarantor may have to require Buyers), to separately take
any action, obtain any judgment or file any claim prior to enforcing this
Guaranty, including to institute suit or pursue or exhaust any rights or
remedies against Obligors or others liable for such payment, or to join Obligors
for the payment of the Guaranteed Obligations or any part thereof in any action
to enforce the Guaranty, or to resort to any other means of obtaining payment of
the Guaranteed Obligations.

 

(d)                                Suit may be brought or demand may be made
against Obligors or Guarantor, separately or together, without impairing the
rights of Buyers against any party hereto.  Any time that Buyers are entitled to
exercise their rights or remedies hereunder, they may in their discretion elect
to demand payment, all to the extent of their right to so elect under the terms
of the Agreement.  Subject to Section 10 hereof, if Buyers make a Payment Demand
hereunder, such election shall not affect Buyers’ right to demand payment
thereafter under, and in accordance with the terms of, the Agreement, until all
of the Guaranteed Obligations have been paid in full.

 

(e)                                 After validly issuing a Payment Demand in
strict accordance with the requirements specified in Section 3(b), Buyers shall
not be required to issue any further notices or make any further demands with
respect to the Overdue Obligation(s) specified in that Payment Demand.

 

4.                                     REPRESENTATIONS AND WARRANTIES.

 

Guarantor hereby represents and warrants that:

 

(a)                                it is a limited liability company duly formed
and validly existing under the Laws of the State of Delaware and has the limited
liability company power and authority to execute and deliver this Guaranty and
perform its obligations hereunder;

 

3

--------------------------------------------------------------------------------


 

(b)                                no Consent of, with or to any Governmental
Authority having jurisdiction over Guarantor is required to be obtained or made
with respect to Guarantor in connection with the execution and delivery of this
Guaranty;

 

(c)                                 the execution and delivery of this Guaranty
and the performance of the obligations of Guarantor hereunder have been duly
authorized by Guarantor and constitute the legal, valid and binding obligation
of Guarantor, enforceable against Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other Laws of general application, heretofore or hereafter enacted or in effect,
affecting the rights and remedies of creditors generally and the exercise of
judicial or administrative discretion in accordance with general equitable
principles (regardless of whether enforcement is sought in a proceeding at Law
or in equity);

 

(d)                                Guarantor has not entered into this Guaranty
with the actual intent to hinder, delay or defraud any creditor.  Guarantor
received reasonably equivalent value in exchange for the Guaranteed
Obligations.  Guarantor is not presently insolvent, and the execution and
delivery of this Guaranty will not render Guarantor insolvent;

 

(e)                                 the execution and delivery of this Guaranty
and the performance of its obligations hereunder do not and will not (i) violate
any Law to which Guarantor is subject or by which any of its assets or property
are bound or (ii) conflict with or result in a breach of the terms, conditions
or provisions of (A) any of Guarantor’s organizational documents or (B) any
material agreement or instrument to which Guarantor is a party, or by which
Guarantor or its assets or property are bound, in the case of each of clause
(A) and (B), as would reasonably be expected to materially and adversely affect
the performance of Guarantor’s obligations and duties under this Guaranty;

 

(f)                                  there is no action, suit, proceeding,
arbitration or investigation pending or, to the best of Guarantor’s knowledge,
threatened against Guarantor in any court or by or before any other Governmental
Authority, in each case, which would reasonably be expected to materially and
adversely affect the performance of Guarantor’s obligations and duties under
this Guaranty;

 

(g)                                 Guarantor is not in default or violation of
any regulation, order, writ, injunction, decree or demand of any Governmental
Authority, the violation or default of which would reasonably be expected to
materially and adversely affect the condition (financial or otherwise) of
Guarantor or would reasonably be expected to materially and adversely affect its
performance hereunder;

 

(h)                                except as provided herein, this Guaranty and
the obligations of Guarantor hereunder are not subject to, and Guarantor has not
asserted, any right of rescission, offset, counterclaim, cross-claim, recoupment
or affirmative or other defense of any kind and neither the operation of any of
the terms of this Guaranty nor the exercise of any right hereunder will render
the Guaranty unenforceable in whole or in part; and

 

(i)                                    Guarantor is contemplating neither the
filing of a petition under any state or federal bankruptcy or insolvency Laws
nor the liquidation of its assets or property and Guarantor

 

4

--------------------------------------------------------------------------------


 

does not have any knowledge (after due and diligent inquiry) of any Person
contemplating the filing of any such petition against it.

 

All representations and warranties made by Guarantor herein are made as of the
date hereof but shall survive the execution hereof.

 

5.                                     SUBROGATION.

 

The Guarantor shall not exercise any rights which it may acquire by way of
subrogation, by any payment made under this Guaranty, until the Guaranteed
Obligations have been paid in full.  If any amount is paid to the Guarantor on
account of subordination rights under this Guaranty at any time when the
Guaranteed Obligations have not been paid in full, the amount shall be held in
trust by the Guarantor for the benefit of Buyers or the applicable Buyer
Indemnified Party and shall be promptly, but in any event within 2 Business
Days, paid to Buyers to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured or absolute or contingent.  If Guarantor shall
make, or cause to be made, payment to Buyers of all or any part of the
Guaranteed Obligations, upon satisfaction in full of the Guaranteed Obligations
Buyers will, at Guarantor’s request, execute and deliver to Guarantor
appropriate documents necessary to evidence the transfer by subrogation to
Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by Guarantor; provided that any rights of Guarantor pursuant to this
Section 5 shall be subordinate to all obligations of Obligors to Buyers under
the Agreement.

 

6.                                     AMENDMENT OF GUARANTY.

 

No term or provision of this Guaranty shall be amended, modified, altered,
waived or supplemented except in a writing signed by Guarantor and Buyers.

 

7.                                     WAIVERS AND CONSENTS.

 

Subject to and in accordance with the terms and provisions of this Guaranty:

 

(a)                                Guarantor hereby waives (i) notice of
acceptance of this Guaranty; (ii) presentment and demand concerning the
liabilities of Guarantor; and (iii) any right to require that any action or
proceeding be brought against Obligors or any other Person, or to require that
Buyers seek enforcement of any performance against Obligors or any other Person,
prior to any action against Guarantor under the terms hereof.

 

(b)                                Without notice to or the consent of
Guarantor, and without impairing or releasing Guarantor’s obligations under this
Guaranty, Buyers may: (i) change the manner, place or terms for payment of all
or any of the Guaranteed Obligations (including renewals, extensions or other
alterations of the Guaranteed Obligations); or (ii) receive, substitute,
surrender, exchange or release any collateral or other security for any or all
of the Guaranteed Obligations.

 

8.                                     NO EFFECT ON GUARANTY.

 

Subject to the terms of this Guaranty, (x) Guarantor shall remain liable on the
Guaranteed Obligations, or any part thereof, for any reason (and regardless of
any joinder of Obligors or any

 

5

--------------------------------------------------------------------------------


 

other party (other than as provided in Section 13(b)) in any action to obtain
payment of any or all of the Guaranteed Obligations) described in this
Section 8, (y) the obligations of Guarantor under this Guaranty shall not be
altered, limited, impaired or otherwise affected by, nor shall Guarantor be
exonerated, discharged or released (by virtue of any Law, arrangement or
relationship) by, any one or more of the following events, actions, facts, or
circumstances described in this Section 8, and (z) the liability of Guarantor
under the Guaranty shall be absolute and unconditional irrespective of and
Guarantor waives any common law, equitable, statutory or other similar
extra-contractual rights (including rights to notice) or defenses that Guarantor
might otherwise have as a result of or in connection with any of the following:

 

(a)                                the taking or accepting of any other security
or guaranty for, or right of recourse with respect to, any or all of the
Guaranteed Obligations, to the extent such taking or acceptance does not
discharge the Guaranteed Obligations;

 

(b)                                whether express or by operation of any Law,
or otherwise, any limitation, discharge, cessation or partial release of the
liability of Guarantor hereunder, other than as expressly provided herein;

 

(c)                                 without limiting any right of Guarantor to
assert set-offs, offsets, claims, counterclaims, limitations, qualifications and
other defenses, solely to the extent each of the foregoing are available to
Obligors, with respect to the Guaranteed Obligations, either with or without
notice to or consent of Guarantor, any valid renewal, extension, modification,
supplement, subordination or rearrangement of the terms of any or all of the
Guaranteed Obligations (other than this Guaranty);

 

(d)                                any neglect, lack of diligence, delay,
omission, failure, or refusal of Buyers to take or prosecute (or in taking or
prosecuting) any action for the collection or enforcement of any of the
Guaranteed Obligations;

 

(e)                                 except as set forth in Section 2(a) and
2(b), if for any reason Buyers are required to refund any payment by Obligors or
pay the amount thereof, in each case, to a Person other than Obligors or
Guarantor;

 

(f)                                  the existence of any claim, set-off, or
other right that Guarantor may at any time have against Buyers, Obligors, or any
other person, in each case, if arising outside of the Agreement or this
Guaranty;

 

(g)                                 the unenforceability of all or any part of
the Guaranteed Obligations in accordance with the terms of the Agreement against
Obligors for any reason whatsoever, including (i) the officers or persons
creating the Guaranteed Obligations acted in excess of their authority or
because of a lack of validity or enforceability or of defect or deficiency in
the Agreement, other Transaction Document or any other document or agreement
executed in connection with the creating of the Guaranteed Obligations, or any
part thereof, (ii) the act of creating the Guaranteed Obligations, or any part
thereof, is ultra vires, (iii) the Obligors’ obligations cease to exist by
operation of Law or (iv) any of the Transaction Documents or any other document
or agreement executed in connection with the Guaranteed Obligations, or any part
thereof, has been forged or otherwise are irregular or

 

6

--------------------------------------------------------------------------------


 

not genuine or authentic, in each case with respect to clause (iv) solely as a
result of the action of Obligors or their Affiliates;

 

(h)                                any change, whether direct or indirect, in
the Guarantor’s relationship to Obligors, including any such change by reason of
any merger or consolidation or any sale, transfer, issuance, spin-off,
distribution or other disposition of any stock, equity interest or other
security of any Obligor, the Guarantor or any other entity;

 

(i)                                    any proceeding, voluntary or involuntary,
involving bankruptcy, insolvency, receivership, reorganization, liquidation or
arrangement of any Obligor or any defense which any Obligor may have by reason
of the order, decree or decision of any court or administrative body resulting
from any such proceeding;

 

(j)                                   any other act or omission that may or
might in any manner or to any extent vary the risk of the Guarantor or that may
or might otherwise operate as a discharge of the Guarantor as a matter of Law or
equity, other than (i) the payment in full of all the Guaranteed Obligations or
(ii) as expressly set forth in this Guaranty; and

 

(k)                                any other extra-contractual circumstance that
might otherwise constitute a legal or equitable discharge or defense of a
guarantor generally, it being the unambiguous and unequivocal intention of
Guarantor and Buyers that the liability of Guarantor hereunder shall be direct
and immediate in accordance with the terms hereof and that Guarantor shall be
obligated to pay the Guaranteed Obligations when due hereunder.

 

9.                                     REINSTATEMENT.

 

In the event any payment by Obligors or any other person to Buyers is held to
constitute a preference, fraudulent transfer or other voidable payment under any
bankruptcy, insolvency or similar Law, or if for any other reason Buyers are
required to refund such payment or pay the amount thereof to any other party,
such payment by Obligors or any other party to Buyers shall not constitute a
release of Guarantor from any liability hereunder, and the Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Buyers of the Guaranty or of Guarantor), as
the case may be, with respect to, and the Guaranty shall apply to, any and all
amounts so refunded by Buyers or paid by Buyers to another person (which amounts
shall constitute part of the Guaranteed Obligations), and any interest paid by
Buyers and any attorneys’ fees, costs and expenses paid or incurred by Buyers in
connection with any such event.  It is the intent of Guarantor and Buyers that
the obligations and liabilities hereunder are, subject to the terms of this
Guaranty, absolute and unconditional under any and all circumstances and that
until the Guaranteed Obligations are fully and finally paid or this Guaranty
terminates in accordance with its terms, the obligations and liabilities of
Guarantor hereunder shall not be discharged or released, in whole or in part, by
any act or occurrence that might, but for the provisions of this Guaranty, be
deemed a legal or equitable discharge or release of Guarantor.

 

10.                              NO DUPLICATION.

 

Notwithstanding any other provision of this Guaranty, in no event shall
(a) Buyers be entitled to recover any amounts hereunder with respect to any
Guaranteed Obligation to the extent Buyers,

 

7

--------------------------------------------------------------------------------


 

their Affiliates or any Buyer Indemnified Party has recovered such amounts under
the Agreement or any Transaction Document or (b) there be any duplication of
payments or recovery by Buyers, their Affiliates or any Buyer Indemnified Party
under different provisions of this Guaranty, or under any provision of this
Guaranty and any provision of the Agreement or any Transaction Document.

 

11.                              TERMINATION.

 

This Guaranty and Guarantor’s obligations hereunder will terminate automatically
and immediately upon termination of the Agreement except to the extent there is
liability of Obligors under Section 10.2 of the Agreement, but otherwise shall
stay in effect until all Guaranteed Obligations have been satisfied; provided
that notwithstanding the foregoing, in the event that Buyers, any of their
Affiliates or any of their respective Representatives asserts, in oral argument
before any Governmental Authority or in writing, in any action, suit,
proceeding, hearing or litigation that any of the provisions of Section 2 or
Section 13(b) hereof are illegal, invalid or unenforceable in whole or in part,
then this Guaranty shall immediately terminate and the obligations and liability
of the Guarantor under this Guaranty shall terminate and be of no further force
and effect.  The date that this Guaranty terminates is referred to herein as the
“Termination Date.”  Upon any termination of this Guaranty, and from and after
the Termination Date, the Guarantor shall have no further obligation or
liability under this Guaranty or in respect of any Guaranteed Obligations,
provided that notwithstanding any termination of this Guaranty, any defenses or
limitations on liability available to the Guarantor (but not, for the avoidance
of doubt, any obligation or liability of Guarantor) under the terms of this
Guaranty shall survive any termination of this Guaranty and the Termination
Date.

 

8

--------------------------------------------------------------------------------


 

12.                              NOTICE.  Any Payment Demand, notice, request,
instruction, correspondence or other document to be given hereunder
(collectively, “Notice”) by Buyers to Guarantor, or by Guarantor to Buyers, as
applicable, shall be in writing and may be delivered either by (a) U.S.
certified mail with postage prepaid and return receipt requested, or
(b) recognized nationwide courier service with delivery receipt requested, in
either case to be delivered to the following address (or to such other U.S.
address as may be specified via Notice provided by Guarantor or Buyers, as
applicable, to the other in accordance with the requirements of this
Section 12):

 

TO GUARANTOR:

TO BUYERS:

 

 

Terra-Gen Power, LLC

1095 Avenue of the Americas

25th Floor, Suite A

New York, New York 10036

Attn: Charles Carroll

Facsimile:                     (646) 829-3901

NRG Yield, Inc.

c/o NRG Energy, Inc.

211 Carnegie Center Drive

Attn: General Counsel

Facsimile: (609) 524-4501

 

NRG Yield Operating LLC

c/o NRG Energy, Inc.

211 Carnegie Center Drive

Attn: General Counsel

Facsimile: (609) 524-4501

 

 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn:                                                Edward Sonnenschein

Facsimile:                     (212) 751-4864

with a copy to:

 

Jones Day

51 Louisiana Avenue, N.W.

Washington, D.C. 20001

Attn: Gerald P. Farano

Facsimile: (202) 626-1700

 

Any Notice given in accordance with this Section 12 will (i) if delivered or
refused to be accepted for delivery during the recipient’s normal business hours
on any given Business Day, be deemed received by the designated recipient on
such date, and (ii) if not delivered during the recipient’s normal business
hours on any given Business Day, be deemed received by the designated recipient
at the start of the recipient’s normal business hours on the next Business Day
after such delivery or refusal to accept delivery .

 

13.                              MISCELLANEOUS.

 

(a)                                This Guaranty shall be binding upon Guarantor
and its successors and permitted assigns and inure to the benefit of and be
enforceable by Buyers and their successors and permitted assigns.  Guarantor may
not assign this Guaranty in part or in whole without the prior written consent
of Buyers.  Buyers may not assign their rights or benefits under this Guaranty
in part or in whole without the prior written consent of Guarantor. 
Notwithstanding the foregoing or anything that may be expressed or implied in
this Guaranty, Buyers, by their acceptance of the benefits hereof, covenant,
agree and

 

9

--------------------------------------------------------------------------------


 

acknowledge that: (i) notwithstanding the fact that Guarantor may be a
partnership or a limited liability company, no Person other than Guarantor shall
have any obligation or liability hereunder, and that they have no rights of
recovery in respect hereof against, no recourse in respect hereof shall be had
against, and no personal liability in respect hereof shall attach to, any
former, current or future affiliate, general or limited partner, member,
equity-holder, representative, director, officer, agent, manager, assignee or
employee of Guarantor or of the Obligors or of any affiliate thereof (other than
Guarantor), or any of their respective successors or permitted assignees
(excluding the Obligors and Guarantor and any of the successors and permitted
assignees of Obligors and Guarantor, collectively, “Guarantor Affiliates”),
whether by or through attempted piercing of the “corporate veil”, by or through
a claim (whether in tort, contract or otherwise) by or on behalf of the Obligors
against any Guarantor Affiliate, by the enforcement of any judgment, fine or
penalty or by any legal or equitable proceeding, or by virtue of any statute,
regulation or other applicable Law, or otherwise; (ii) the only rights of
recovery that Buyers have against any Guarantor Affiliate, Obligor or Guarantor
in respect of the Transaction Documents or the transactions contemplated thereby
are against (x) any Guarantor Affiliate, to the extent any such Guarantor
Affiliate is a named party duly executing and delivering a Transaction Document
and then only under and to the extent expressly provided in such Transaction
Document, (y) the Obligors, under and to the extent expressly provided in the
Transaction Documents (other than this Guaranty), or (z) Guarantor, under and to
the extent expressly provided in this Guaranty; (iii) Buyers shall not, directly
or indirectly, institute, and shall cause their Affiliates and their and their
respective representatives not to, directly or indirectly institute, any
proceeding or bring any claim (whether in tort, contract or otherwise) in
connection with the Guaranteed Obligations, this Guaranty, the Agreement or any
other Transaction Documents (or any of the respective transactions contemplated
by any of the foregoing) against Guarantor, Obligors or any Guarantor Affiliate
other than as contemplated in clause (ii), nothing set forth in this Guaranty
shall affect or be construed to affect or be construed to confer or give any
Person (including any Person acting in a representative capacity) any rights or
remedies against any Person other than Guarantor as expressly set forth herein.

 

(b)                                This Guaranty constitutes the entire
agreement and understanding between Guarantor and Buyers with respect to the
subject matter hereof and supersedes any prior understandings, negotiations,
agreements, or representations between Guarantor and Buyers of any nature,
whether written or oral, to the extent they relate in any way to the subject
matter hereof.

 

(c)                                 The headings in this Guaranty are for
reference purposes only and shall not be deemed a part of this Guaranty or
affect in any way the meaning or interpretation of this Guaranty.

 

(d)                                If any provision of this Guaranty or the
application of any such provision to any Person or circumstance shall be
declared by any court of competent jurisdiction to be invalid, illegal, void or
unenforceable in any respect, all other provisions of this Guaranty, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and shall in no way be affected,
impaired or invalidated thereby.

 

10

--------------------------------------------------------------------------------


 

(e)                                 THIS GUARANTY AND ANY CLAIM OR CONTROVERSY
ARISING HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.  THE PARTIES IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF (I) STATE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK
COUNTY AND (II) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
THE STATE OF NEW YORK FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED
HEREBY (AND AGREES NOT TO COMMENCE ANY ACTION, SUIT OR PROCEEDING RELATING
HERETO EXCEPT IN SUCH COURTS).  EACH OF THE PARTIES IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY, THE
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(f)                                  Guarantor acknowledges that it has been
advised by its counsel with respect to the Agreement and the transactions
evidenced hereunder.

 

(g)                                 Time is of the essence in this Guaranty with
respect to all of Guarantor’s obligations hereunder.

 

(h)                                This Guaranty and any documents or
information delivered hereunder shall be treated as confidential and are being
provided to Buyers solely in connection with the Agreement.  This Guaranty and
any such documents or information may not be disclosed to any Person or used,
circulated, quoted or otherwise referred to in any document (other than the
Agreement and the Transaction Documents), except with the written consent of
Guarantor; provided that Buyer may disclose this Guaranty (i) to its officers,
directors, advisors and other authorized representatives, (ii) to the extent
required by applicable Laws or (iii) to the extent reasonably necessary to
enforce this Guaranty.

 

*                                        
*                                        
*                                        
*                                         *

 

[Signature pages follow.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be executed
as of the date first written above.

 

 

TERRA-GEN POWER, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Seller Parent Guaranty

 

--------------------------------------------------------------------------------


 

 

BUYERS

 

 

 

NRG YIELD, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NRG YIELD OPERATING LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Seller Parent Guaranty

 

--------------------------------------------------------------------------------


 

EXHIBIT B

Form of Conservation Easements

 

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY AND

)

WHEN RECORDED MAIL TO:

)

 

)

Alta Windpower Development, LLC

)

Attn. VP of Real Estate

)

11512 El Camino Real

)

San Diego, CA 92130

)

 

)

 

)

 

Space Above Line for Recorder’s Use Only

 

CONSERVATION EASEMENT DEED

(Including Third-Party Beneficiary)

 

THIS CONSERVATION EASEMENT DEED (“Conservation Easement”) is made as of the
             day of                                   , 2013, by Alta Windpower
Developent, LLC (“Grantor”), in favor of Wildlife Heritage Foundation
(“Grantee”), with reference to the following facts:

 

R E C I T A L S

 

A.                                    Grantor is the sole owner in fee simple of
certain real property containing approximately 37 acres, located in the County
of Kern, State of California, designated Assessor’s Parcel Numbers 237-064-45
and 237-064-46 (“Conservation Area”).  The Conservation Area is legally
described and depicted in Exhibit A attached to this Conservation Easement and
incorporated in it by this reference.

 

B.                                    The Conservation Area possesses wildlife
and habitat values of great importance to Grantee, the people of the State of
California, and the people of the United States.  The Conservation Area provides
high quality natural habitat for the Bakersfield cactus (Opuntia basilaris var.
treleasei). Individually and collectively, these wildlife and habitat values
comprise the “Conservation Values” of the Conservation Area.

 

C.                                    This Conservation Easement provides
mitigation for certain impacts of the Alta-Oak Creek Mojave Wind Project located
in the County of Kern, State of California, pursuant to California Endangered
Species Act Incidental Take Permit No. 2081-2010-011-04, dated May 13, 2010 (the
“ITP”).

 

D.                                    As authorized by the ITP, certain wind
energy project activities will take place within the Conservation Area.  Where
properly managed, operation of a wind energy project within the Conservation
Area is consistent with the purpose of this Conservation Easement and the
preservation of the Conservation Values of the Conservation Area.  A management
plan entitled the Long-term Management Plan for the Alta Oak Creek Mojave
Mitigation Conservation Area, dated                (the “Conservation Area
Plan”), attached as Exhibit B, has been prepared for the Conservation Area and
is incorporated by reference herein.  The Conservation Area Plan sets forth the
wind energy project activities, including without limitation, the construction,
operation, maintenance, reconstruction and repowering of wind energy project
facilities, that are permitted in perpetuity within the Conservation Area
(“Permitted Project Activities”).

 

E.                                     The California Department of Fish and
Wildlife (“CDFW”) has jurisdiction over the

 

--------------------------------------------------------------------------------


 

conservation, protection, and management of fish, wildlife, native plants and
the habitat necessary for biologically sustainable populations of these species
pursuant to California Fish and Wildlife Code Section 1802.

 

F.                                      Grantee is authorized to hold this
conservation easement pursuant to California Civil Code Section 815.3 and
Government Code Section 65965.  Specifically, Grantee is (i) a tax-exempt
nonprofit organization qualified under section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, and qualified to do business in California; (ii) a
“qualified organization” as defined in section 170(h)(3) of the Internal Revenue
Code; and (iii) an organization which has as its primary and principal purpose
and activity the protection and preservation of natural lands or resources in
its natural, scenic, agricultural, forested, or open space condition or use.

 

G.                                    The Conservation Area is currently
improved with multiple Wind Turbine Generators (“wind turbines”) and related
improvements and is subject to certain leases that grant certain lessees the
right to access and use the Conservation Area in accordance with the leases that
are described in the Property Assessment and Warranty (as defined in
Section 14(j) below) (the “Leases”) (Exhibit C).

 

COVENANTS, TERMS, CONDITIONS AND RESTRICTIONS

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and pursuant to the laws of the United States and the State
of California, including California Civil Code Section 815, et seq., Grantor
hereby voluntarily grants and conveys to Grantee a conservation easement in
perpetuity over the Conservation Area.

 

1.                                      Purposes.  The purposes of this
Conservation Easement are to ensure the Conservation Area will be retained
forever in its natural condition, except as described in the Conservation Area
Plan, and to prevent any use of the Conservation Area that will impair or
interfere with the conservation values of the Conservation Area.  Grantor
intends that this Conservation Easement will confine the use of the Conservation
Area to such activities that are described in the Conservation Area Plan and are
permitted in by the Reserved Rights (as defined in Section 6).

 

2.                                      Grantee’s Rights.  To accomplish the
purposes of this Conservation Easement, Grantor hereby grants and conveys the
following rights to Grantee:

 

(a)                                 To preserve and protect the Conservation
Values of the Conservation Area;

 

(b)                                 To enter upon the Conservation Area at
reasonable times, in order to monitor compliance with and otherwise enforce the
terms of this Conservation Easement and the Conservation Area Plan, provided
that Grantee shall not unreasonably interfere with Grantor’s authorized use and
quiet enjoyment of the Conservation Area;

 

(c)                                  To prevent any activity on or use of the
Conservation Area that is inconsistent with the purposes of this Conservation
Easement and to require the restoration of such areas or features of the
Conservation Area that may be damaged by any act, failure to act, or any use or
activity that is inconsistent with the purposes of this Conservation Easement;

 

(d)                                 To require that all mineral, air and water
rights as Grantee deems necessary to preserve and protect the biological
resources and Conservation Values of the Conservation Area shall remain a part
of and be put to beneficial use upon the Conservation Area, consistent with the
purposes of this Conservation Easement; and

 

2

--------------------------------------------------------------------------------


 

(e)                                  Except as described in the Conservation
Area Plan and authorized by the Conservation Area Plan and the Reserved Rights,
all present and future development rights appurtenant to, allocated, implied,
reserved or inherent in the Conservation Area; such rights are hereby terminated
and extinguished, and may not be used on or transferred to any portion of the
Conservation Area, nor any other property adjacent or otherwise.

 

3.                                      Prohibited Uses.  Any activity on or use
of the Conservation Area inconsistent with the purposes of this Conservation
Easement or the Conservation Area Plan is prohibited.  Without limiting the
generality of the foregoing, the following uses and activities by Grantor,
Grantor’s agents, and third parties, are expressly prohibited, except that none
of the following shall be prohibited uses to the extent such uses are consistent
with or reasonably necessary to carry out the provisions of the Conservation
Area Plan or to exercise the Reserved Rights:

 

(a)                                 Unseasonal watering; use of fertilizers,
pesticides, biocides, herbicides or other agricultural chemicals; weed abatement
activities; incompatible fire protection activities; and any and all other
activities and uses which may impair or interfere with the purposes of this
Conservation Easement;

 

(b)                                 Use of off-road vehicles and use of any
other motorized vehicles except on existing roadways;

 

(c)                                  Agricultural activity of any kind, except
grazing for vegetation management as specifically provided in the Conservation
Area Plan;

 

(d)                                 Recreational activities including, but not
limited to, horseback riding, biking, hunting or fishing;

 

(e)                                  Commercial, industrial, residential, or
institutional uses;

 

(f)                                   Any legal or de facto division,
subdivision or partitioning of the Conservation Area;

 

(g)                                  Construction, reconstruction, erecting or
placement of any building, billboard or sign, or any other structure or
improvement of any kind;

 

(h)                                 Depositing or accumulation of soil, trash,
ashes, refuse, waste, bio-solids or any other materials;

 

(i)                                     Planting, introduction or dispersal of
non-native or exotic plant or animal species;

 

(j)                                    Filling, dumping, excavating, draining,
dredging, mining, drilling, removing or exploring for or extraction of minerals,
loam, soil, sand, gravel, rock or other material on or below the surface of the
Conservation Area, or granting or authorizing surface entry for any of these
purposes;

 

(k)                                 Altering the surface or general topography
of the Conservation Area, including but not limited to any alterations to
habitat, building roads or trails, paving or otherwise covering the Conservation
Plan Area with concrete, asphalt or any other impervious material;

 

3

--------------------------------------------------------------------------------


 

(l)                                     Removing, destroying, or cutting of
trees, shrubs or other vegetation, except as required by law for (1) fire
breaks, (2) maintenance of existing foot trails or roads, or (3) prevention or
treatment of disease;

 

(m)                             Manipulating, impounding or altering any natural
water course, body of water or water circulation on the Conservation Area, and
any activities or uses detrimental to water quality, including but not limited
to degradation or pollution of any surface or sub-surface waters.

 

(n)                                 Engaging in any use or activity that may
violate, or may fail to comply with, relevant federal, state, or local laws,
regulations, or policies applicable to Grantor, the Conservation Plan Area, or
the use or activity in question.

 

4.                                      Grantee’s Duties.

 

(a)                                 To ensure that the purposes of this
Conservation Easement as described in Section 1 are being accomplished, Grantee
and its successors and assigns shall:

 

(1)                                 Perform, at a minimum on an annual basis,
compliance monitoring inspections of the Conservation Plan Area; and

 

(2)                                 Prepare reports on the results of the
compliance monitoring inspections, and provide these reports to CDFW on an
annual basis.

 

(b)                                 In the event that the Grantee’s interest in
this easement is held by, reverts to, or is transferred to the State of
California, Section 4(a) shall not apply.

 

5.                                      Grantor’s Duties.  Grantor shall
undertake all reasonable actions to prevent the unlawful entry and trespass by
persons whose activities may degrade or harm the conservation values of the
Conservation Area.  In addition, Grantor shall undertake all necessary actions
to perfect the rights of Grantee and the Third Party Beneficiary under Section 2
of this Conservation Easement, including but not limited to, Grantee’s water
rights.  Grantor shall observe and carry out the obligations of the Grantor
under the Conservation Area Plan and shall ensure that the Permitted Project
Activities are undertaken in accordance with the Conservation Area Plan.  The
Permitted Project Activities, undertaken in accordance with the Conservation
Area Plan, are consistent with the purposes of this Conservation Easement and
the conservation values of the Conservation Area.

 

6.                                      Grantor’s Reserved Rights.  Grantor
reserves to itself, and to its personal representatives, heirs, successors, and
assigns, all rights accruing from its ownership of the Conservation Area,
including the right to engage in or to permit or invite others to engage in all
uses of the Conservation Area that are not prohibited or limited by, and are
consistent with the purposes of, this Conservation Easement.  These rights also
include, but are not limited to, the right to operate or allow others to operate
wind turbine generators and associated improvements on the Conservation Area in
accordance with Section 6.1 and the Leases, to the extent consistent with the
Conservation Area Plan.  Associated improvements include, but are not limited
to, utility poles and lines, storage areas and facilities, administrative
facilities and other improvements described in the Leases.  The rights reserved
to Grantor pursuant to this Section 6 (including subsection 6.1) are sometimes
referred to herein as the “Reserved Rights.”

 

6.1                               Wind Turbine Generator Reserved Rights. 
Grantor reserves to itself, personal representatives, heirs, successors,
grantees, assigns and lessees, to the extent consistent with the Conservation
Area Plan, the right to (i) operate wind turbine generators and associated

 

4

--------------------------------------------------------------------------------


 

improvements currently existing on the Conservation Plan Area in accordance with
the Leases; (ii) repair, maintain, remove and/or replace existing wind turbine
generators and related improvements; (iii) exercise all rights permitted by the
Leases; (iv) renew and/or extend existing Leases or enter into new leases or
easements related to the operation of wind turbine generators and related
improvements, provided such renewals, extensions, or new leases or easements are
on the same property or substantially afford the same rights of use of the
property; (v) construct new wind turbine generators and related improvements
provided that the overall square footage of land occupied by the wind turbine
generators, whether operational or not, and related improvements is not
increased above the square footage permitted by the ITP; (vi) all air and/or the
free flow of wind necessary or useful to operate or maintain current and future
wind turbine generators.

 

7.                                      Grantee’s Remedies.  The Third Party
Beneficiary shall have the same rights as Grantee under this section to enforce
the terms of this Conservation Easement.  If Grantee determines that a violation
of the terms of this Conservation Easement has occurred or is threatened,
Grantee shall give written notice to Grantor of such violation and demand in
writing the cure of such violation.  At the time of giving any such notice,
Grantee shall provide copies of the notice to the Third Party Beneficiary.  If
Grantor fails to cure the violation within fifteen (15) days after receipt of
written notice and demand from Grantee, or if the cure reasonably requires more
than fifteen (15) days to complete and Grantor fails to begin the cure within
the fifteen (15)-day period or fails to continue diligently to complete the
cure, Grantee may bring an action at law or in equity in a court of competent
jurisdiction to enforce the terms of this Conservation Easement, to recover any
damages to which Grantee may be entitled for violation of the terms of this
Conservation Easement or for any injury to the conservation values of the
Conservation Area, to enjoin the violation, ex parte as necessary, by temporary
or permanent injunction without the necessity of proving either actual damages
or the inadequacy of otherwise available legal remedies, or for other equitable
relief, including, but not limited to, the restoration of the Conservation Area
to the condition in which it existed prior to any such violation or injury. 
Without limiting Grantor’s liability therefor, Grantee may apply any damages
recovered to the cost of undertaking any corrective action on the Conservation
Area.

 

If Grantee, in its sole discretion, determines that circumstances require
immediate action to prevent or mitigate damage to the conservation values of the
Conservation Area, Grantee may pursue its remedies under this Section 7 without
prior notice to Grantor or without waiting for the period provided for cure to
expire.  Grantee’s rights under this section apply equally to actual or
threatened violations of the terms of this Conservation Easement.  Grantor
agrees that Grantee’s remedies at law for any violation of the terms of this
Conservation Easement are inadequate and that Grantee shall be entitled to the
injunctive relief described in this section, both prohibitive and mandatory, in
addition to such other relief to which Grantee may be entitled, including
specific performance of the terms of this Conservation Easement, without the
necessity of proving either actual damages or the inadequacy of otherwise
available legal remedies.  Grantee’s remedies described in this section shall be
cumulative and shall be in addition to all remedies now or hereafter existing at
law or in equity, including but not limited to, the remedies set forth in Civil
Code Section 815, et seq., inclusive.  The failure of Grantee to discover a
violation or to take immediate legal action shall not bar Grantee from taking
such action at a later time.

 

If at any time in the future Grantor or any subsequent transferee uses or
threatens to use the Conservation Area for purposes inconsistent with this
Conservation Easement then, notwithstanding Civil Code Section 815.7, the
California Attorney General or any entity or individual with a justiciable
interest in the preservation of this Conservation Easement has standing as
interested parties in any proceeding affecting this Conservation Easement.

 

5

--------------------------------------------------------------------------------


 

7.1.                            Costs of Enforcement.  Any costs incurred by
Grantee or the Third Party Beneficiary, where it is the prevailing party, in
enforcing the terms of this Conservation Easement against Grantor, including,
but not limited to, costs of suit and attorneys’ and experts’ fees, and any
costs of restoration necessitated by Grantor’s negligence or breach of this
Conservation Easement shall be borne by Grantor.

 

7.2.                            Discretion of Grantee and Third Party
Beneficiary.  Enforcement of the terms of this Conservation Easement by Grantee
or a Third Party Beneficiary shall be at the discretion of the enforcing party,
and any forbearance by Grantee or a Third Party Beneficiary to exercise its
rights under this Conservation Easement in the event of any breach of any term
of this Conservation Easement shall not be deemed or construed to be a waiver by
Grantee or any Third Party Beneficiary of such term or of any subsequent breach
of the same or any other term of this Conservation Easement or of any of
Grantee’s rights (or any rights of a Third Party Beneficiary) under this
Conservation Easement.  No delay or omission by Grantee or any Third Party
Beneficiary in the exercise of any right or remedy shall impair such right or
remedy or be construed as a waiver.

 

7.3.                            Acts Beyond Grantor’s Control.  Nothing
contained in this Conservation Easement shall be construed to entitle Grantee or
a Third Party Beneficiary to bring any action against Grantor for any injury to
or change in the Conservation Area resulting from (i) any natural cause beyond
Grantor’s control, including, without limitation, fire not caused by Grantor,
flood, storm, and earth movement, or any prudent action taken by Grantor under
emergency conditions to prevent, abate, or mitigate significant injury to the
Conservation Area resulting from such causes; or (ii) acts by Grantee or its
employees or a Third Party Beneficiary or its employees.

 

7.4.                            Third Party Beneficiary Right of Enforcement. 
All rights and remedies conveyed to Grantee under this Conservation Easement
Deed shall extend to and are enforceable by the Third Party Beneficiary.  These
rights are in addition to, and do not limit, the rights of enforcement under the
ITP.

 

8.                                      Access.  This Conservation Easement does
not convey a general right of access to the public.

 

9.                                      Costs and Liabilities.  Grantor retains
all responsibilities and shall bear all costs and liabilities of any kind
related to the ownership, operation, upkeep, and maintenance of the Conservation
Area.  Grantor agrees that neither Grantee nor the Third Party Beneficiary shall
have any duty or responsibility for the operation, upkeep or maintenance of the
Conservation Area, the monitoring of hazardous conditions thereon, or the
protection of Grantor, the public or any third parties from risks relating to
conditions on the Conservation Area.  Grantor remains solely responsible for
obtaining any applicable governmental permits and approvals for any activity or
use permitted by this Conservation Easement, and any activity or use shall be
undertaken in accordance with all applicable federal, state, local and
administrative agency statutes, ordinances, rules, regulations, orders and
requirements.

 

9.1.                            Taxes; No Liens.  Grantor shall pay before
delinquency all taxes, assessments, fees, and charges of whatever description
levied on or assessed against the Conservation Area by competent authority
(collectively “taxes”), including any taxes imposed upon, or incurred as a
result of, this Conservation Easement, and shall furnish Grantee and CDFW with
satisfactory evidence of payment upon request.  Grantor shall keep the
Conservation Area free from any liens, including those arising out of any
obligations incurred by Grantor for any labor or materials furnished or alleged
to have been furnished to or for Grantor at or for use on the Conservation Area.

 

6

--------------------------------------------------------------------------------


 

9.2.                            Hold Harmless.  Grantor shall hold harmless,
protect and indemnify Grantee and its directors, officers, employees, agents,
contractors, and representatives and the heirs, personal representatives,
successors and assigns of each of them (each a “Grantee Indemnified Party” and,
collectively, “Grantee’s Indemnified Parties”) and the Third Party Beneficiary
and its respective directors, officers, employees, agents, contractors, and
representatives, and the heirs, personal representatives, successors and assigns
of each of them (each a “Third Party Beneficiary Indemnified Party” and,
collectively, “Third Party Beneficiary Indemnified Parties”) from and against
any and all liabilities, penalties, costs, losses, damages, expenses (including,
without limitation, reasonable attorneys’ fees and experts’ fees), causes of
action, claims, demands, orders, liens or judgments (each a “Claim” and,
collectively, “Claims”), arising from or in any way connected with:  (1) injury
to or the death of any person, or physical damage to any property, resulting
from any act, omission, condition, or other matter related to or occurring on or
about the Conservation Area, regardless of cause, except that (a) this
indemnification shall be inapplicable to Grantee’s Indemnified Parties with
respect to any Claim due solely to the negligence of Grantee or any of its
employees and (b) this indemnification shall be inapplicable to Third Party
Beneficiary Indemnified Parties with respect to any Claim due solely to the
negligence of a Third Party Beneficiary or any of its employees; (2) the
obligations specified in Sections 4, 9, and 9.1; and (3) the existence or
administration of this Conservation Easement.  If any action or proceeding is
brought against any of the Third Party Beneficiary Indemnified Parties by reason
of any such Claim, Grantor shall, at the election of and upon written notice
from the Third Party Beneficiary Indemnified Party, defend such action or
proceeding by counsel reasonably acceptable to the Third Party Beneficiary
Indemnified Party or reimburse the Third Party Indemnified Party for all charges
incurred for services of the California Attorney General in defending the action
or proceeding.

 

9.3.                            Extinguishment.  If circumstances arise in the
future that render the purposes of this Conservation Easement impossible to
accomplish, this Conservation Easement can only be terminated or extinguished,
in whole or in part, by judicial proceedings in a court of competent
jurisdiction.

 

9.4.                            Condemnation.  The purposes of this Conservation
Easement are presumed to be the best and most necessary public use as defined at
Code of Civil Procedure Section 1240.680 notwithstanding Code of Civil Procedure
Sections 1240.690 and 1240.700.

 

10.                               Transfer of Easement.  This Conservation
Easement is transferable by Grantee, but Grantee may assign this Conservation
Easement only to CDFW or another entity or organization authorized to acquire
and hold conservation easements pursuant to Civil Code Section 815.3 (or any
successor provision then applicable) or the laws of the United States.  Grantee
shall require the assignee to record the assignment in the county where the
Conservation Area is located.

 

11.                               Transfer of Conservation Area.  Grantor agrees
to incorporate the terms of this Conservation Easement by reference in any deed
or other legal instrument by which Grantor divests itself of any interest in all
or any portion of the Conservation Area, including, without limitation, a
leasehold interest.  Grantor further agrees to give written notice to Grantee
and the Third Party Beneficiary of the intent to transfer any interest at least
thirty (30) days prior to the date of such transfer.  Grantee or Third Party
Beneficiary shall have the right to prevent subsequent transfers in which
prospective subsequent claimants or transferees are not given notice of the
covenants, terms, conditions and restrictions of this Conservation Easement. 
The failure of Grantor, Grantee or Third Party Beneficiary to perform any act
provided in this section shall not impair the validity of this Conservation
Easement or limit its enforceability in any way.

 

7

--------------------------------------------------------------------------------


 

12.                               Notices.  Any notice, demand, request,
consent, approval, or communication that any party desires or is required to
give to the other parties shall be in writing and be served personally or sent
by recognized overnight courier that guarantees next-day delivery or by first
class mail, postage fully prepaid, addressed as follows:

 

To Grantor:

Alta Windpower Development, LLC

 

11512 El Camino Real, Suite 370

 

San Diego, California 92130

 

Attn: Mark Casper,

 

Vice President, Environmental Affairs

 

 

To Grantee:

Wildlife Heritage Foundation

 

563 Second St. , Ste 120

 

Lincoln, CA 95648

 

Attn: Patrick Shea, Ph.D.

 

Executive Director

 

 

To CDFW:

Department of Fish and Wildlife

 

Central Region

 

1234 E. Shaw Avenue

 

Fresno, California 93710

 

Attn: Regional Manager

 

 

With a copy to:

Department of Fish and Wildlife

 

Office of the General Counsel

 

1416 Ninth Street, 12th Floor

 

Sacramento, California 95814-2090

 

Attn: General Counsel

 

or to such other address as Grantor, Grantee or Third Party Beneficiary may
designate by written notice to the other parties.  Notice shall be deemed
effective upon delivery in the case of personal delivery or delivery by
overnight courier or, in the case of delivery by first class mail, five (5) days
after deposit into the United States mail.

 

13.                               Amendment.  This Conservation Easement may be
amended by Grantor and Grantee only by mutual written agreement and subject to
the prior written approval of the Third Party Beneficiary.  Any such amendment
shall be consistent with the purposes of this Conservation Easement and
California law governing conservation easements and shall not affect its
perpetual duration.  Any such amendment shall be recorded in the official
records of Kern County, State of California.

 

14.                               General Provisions.

 

(a)                                 Controlling Law.  The interpretation and
performance of this Conservation Easement shall be governed by the laws of the
State of California, disregarding the conflicts of law principles of such state.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Liberal Construction.  Despite any general
rule of construction to the contrary, this Conservation Easement shall be
liberally construed to effect the purposes of this Conservation Easement and the
policy and purpose of Civil Code Section 815, et seq.  If any provision in this
instrument is found to be ambiguous, an interpretation consistent with the
purposes of this Conservation Easement that would render the provision valid
shall be favored over any interpretation that would render it invalid.

 

(c)                                  Severability.  If a court of competent
jurisdiction voids or invalidates on its face any provision of this Conservation
Easement, such action shall not affect the remainder of this Conservation
Easement.  If a court of competent jurisdiction voids or invalidates the
application of any provision of this Conservation Easement to a person or
circumstance, such action shall not affect the application of the provision to
other persons or circumstances.

 

(d)                                 Entire Agreement.  This instrument sets
forth the entire agreement of the parties with respect to the Conservation
Easement and supersedes all prior discussions, negotiations, understandings, or
agreements relating to the Conservation Easement.  No alteration or variation of
this instrument shall be valid or binding unless contained in an amendment in
accordance with Section 13.

 

(e)                                  No Forfeiture.  Nothing contained herein
will result in a forfeiture or reversion of Grantor’s title in any respect.

 

(f)                                   Successors.  The covenants, terms,
conditions, and restrictions of this Conservation Easement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
personal representatives, heirs, successors, and assigns and shall constitute a
servitude running in perpetuity with the Conservation Area.

 

(g)                                  Termination of Rights and Obligations.  A
party’s rights and obligations under this Conservation Easement terminate upon
transfer of the party’s interest in the Conservation Easement or Conservation
Area, except that liability for acts or omissions occurring prior to transfer
shall survive transfer.

 

(h)                                 Captions.  The captions in this instrument
have been inserted solely for convenience of reference and are not a part of
this instrument and shall have no effect upon its construction or
interpretation.

 

(i)                                     No Hazardous Materials Liability. 
Grantor represents and warrants that it has no knowledge or notice of any
Hazardous Materials (defined below) or underground storage tanks existing,
generated, treated, stored, used, released, disposed of, deposited or abandoned
in, on, under, or from the Conservation Area, or transported to or from or
affecting the Conservation Area.  Without limiting the obligations of Grantor
under Section 9.2, Grantor hereby releases and agrees to indemnify, protect and
hold harmless the Grantee Indemnified Parties and the Third Party Beneficiary
Indemnified Parties (each as defined in Section 9.2) from and against any and
all Claims (as defined in Section 9.2) arising from or connected with any
Hazardous Materials or underground storage tanks present, alleged to be present,
or otherwise associated with the Conservation Area at any time, except that
(I) this indemnification shall be inapplicable to the Grantee Indemnified
Parties with respect to any Hazardous Materials placed, disposed or released by
Grantee, its employees or agents and (II) this indemnification shall be
inapplicable to the Third Party Beneficiary Indemnified Parties with respect to
any Hazardous Materials placed, disposed or released by a Third Party
Beneficiary, its employees or agents.  This release and indemnification
includes, without limitation, Claims for (i) injury to or death of any person or
physical damage to any property; and

 

9

--------------------------------------------------------------------------------


 

(ii) the violation or alleged violation of, or other failure to comply with, any
Environmental Laws (defined below).  If any action or proceeding is brought
against any of the Third Party Beneficiary Indemnified Parties by reason of any
such Claim, Grantor shall, at the election of and upon written notice from the
applicable Third Party Beneficiary Indemnified Party, defend such action or
proceeding by counsel reasonably acceptable to the Third Party Beneficiary
Indemnified Party or reimburse the Third Party Beneficiary Indemnified Party for
all charges incurred for services of the California Attorney General in
defending the action or proceeding.

 

Despite any contrary provision of this Conservation Easement Deed, the parties
do not intend this Conservation Easement to be, and this Conservation Easement
shall not be, construed such that it creates in or gives to Grantee or to any
Third Party Beneficiary any of the following:

 

(1)                                 The obligations or liability of an “owner”
or “operator,” as those terms are defined and used in Environmental Laws
(defined below), including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C.
Section 9601 et seq.; hereinafter, “CERCLA”); or

 

(2)                                 The obligations or liabilities of a person
described in 42 U.S.C. Section 9607(a)(3) or (4); or

 

(3)                                 The obligations of a responsible person
under any applicable Environmental Laws; or

 

(4)                                 The right to investigate and remediate any
Hazardous Materials associated with the Conservation Area; or

 

(5)                                 Any control over Grantor’s ability to
investigate, remove, remediate or otherwise clean up any Hazardous Materials
associated with the Conservation Area.

 

The term “Hazardous Materials” includes, without limitation, (a) material that
is flammable, explosive or radioactive; (b) petroleum products, including
by-products and fractions thereof; and (c) hazardous materials, hazardous
wastes, hazardous or toxic substances, or related materials defined in CERCLA,
the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901 et
seq.; hereinafter “RCRA”); the Hazardous Materials Transportation Act (49 U.S.C.
Section 6901 et seq.; hereinafter “HTA”); the Hazardous Waste Control Law
(California Health & Safety Code Section 25100 et seq.; hereinafter “HCL”); the
Carpenter-Presley-Tanner Hazardous Substance Account Act (California Health &
Safety Code Section 25300 et seq.; hereinafter “HSA”), and in the regulations
adopted and publications promulgated pursuant to them, or any other applicable
Environmental Laws now in effect or enacted after the date of this Conservation
Easement.

 

The term “Environmental Laws” includes, without limitation, CERCLA, RCRA, HTA,
HCL, HSA, and any other federal, state, local or administrative agency statute,
ordinance, rule, regulation, order or requirement relating to pollution,
protection of human health or safety, the environment or Hazardous Materials. 
Grantor represents, warrants and covenants to Grantee and the Third Party
Beneficiary that activities upon and use of the Conservation Area by Grantor,
its agents, employees, invitees and contractors will comply with all
Environmental Laws.

 

(j)                                    Warranty.  Grantor represents and
warrants that Grantor is the sole owner of the Conservation Area.  Grantor also
represents and warrants that, except as specifically disclosed to and

 

10

--------------------------------------------------------------------------------


 

approved by CDFW pursuant to the Property Assessment and Warranty signed by
Grantee and delivered to CDFW (the “Property Assessment and Warranty”), there
are no outstanding mortgages, liens, encumbrances or other interests in the
Conservation Area (including, without limitation, mineral interests) which have
not been expressly subordinated to this Conservation Easement, and that the
Conservation Area is not subject to any other conservation easement (Exhibit C).

 

(k)                                 Additional Easements.  Except as provided in
Section 6.1, Grantor shall not grant any additional easements, rights of way or
other interests in the Conservation Area (other than a security interest that is
subordinate to this Conservation Easement), or grant or otherwise abandon or
relinquish any water agreement relating to the Conservation Area, without first
obtaining the written consent of Grantee and Third Party Beneficiary.  Grantee
or Third Party Beneficiary may withhold such consent if it determines that the
proposed interest or transfer is inconsistent with the purposes of this
Conservation Easement or will impair or interfere with the conservation values
of the Conservation Area.  This Section 14(k) shall not prohibit transfer of a
fee or leasehold interest in the Conservation Area that is subject to this
Conservation Easement and complies with Section 11.

 

(l)                                     Recording.  Grantee shall record this
Conservation Easement in the Official Records of Kern County, California, and
may re-record it at any time as Grantee deems necessary to preserve its rights
in this Conservation Easement.

 

(m)                             Third-Party Beneficiary.  Grantor and Grantee
acknowledge that the CDFW is third party beneficiary of this Conservation
Easement with the right of access to the Conservation Area and the right to
enforce all of the obligations of Grantor including, but not limited to,
Grantor’s obligations under Section 14, and all other rights and remedies of the
Grantee under this Conservation Easement.

 

(n)                                 Funding.  Endowment funding for the
perpetual management, maintenance and monitoring of the Conservation Area is
specified in and governed by                 .

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF Grantor and Grantee have executed this Conservation Easement
the day and year first above written.

 

GRANTORS:

 

GRANTEE:

 

 

 

 

 

 

 

 

 

 

Alta Windpower Development, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

THIRD PARTY BENEFICIARY:

 

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

 

NAME:

 

 

NAME:

 

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

 

DATE:

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

Approved as to form:

 

 

 

 

 

 

 

 

 

 

 

General Counsel

 

 

 

State of California

 

 

 

Department of Fish and Wildlife

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Conservation Area

 

The land referred to herein is situated in the State of California, County of
Kern, Unincorporated Area, and described as follows:

 

THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 9, TOWNSHIP 11 NORTH,
RANGE 14 WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY
OF KERN, STATE OF CALIFORNIA, AS SHOWN UPON THE RECORD OF SURVEY MAP FILED
MARCH 7, 1968 IN BOOK 9 PAGE 140 OF RECORD OF SURVEYS, IN THE OFFICE OF THE
COUNTY RECORDER THEREOF, EXCEPT THAT PORTION OF SAID LAND, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE WEST LINE OF SAID SECTION 9, FROM WHICH POINT THE
SOUTHWEST CORNER OF SAID SECTION BEARS SOUTH 0° 12’ 45” EAST, A DISTANCE OF
1590.194 FEET; THENCE (1) NORTH 0° 12’ 45” WEST ALONG SAID WEST LINE, A DISTANCE
oF 42.129 FEET; THENCE (2) SOUTH 71° 54’ 58’ EAST, A DISTANCE OF 822.23 FEET;
THENCE (3) SOUTHEASTERLY ALONG A TANGENT CIRCULAR CURVE CONCAVE TO THE
NORTHEAST, HAVING A RADIUS OF 2160 FEET, THROUGH A CENTRAL ANGLE OF 11° 41’ 59”,
AN ARC LENGTH OF 441.07 FEET; THENCE (4) RADIAL TO LAST COURSE, NORTH 6° 23’ 03’
EAST, A DISTANCE OF 5.00 FEET; THENCE (5) FROM A TANGENT WHICH BEARS SOUTH 83°
36” 57” EAST, SOUTHEASTERLY ALONG A CIRCULAR CURVE CONCAVE TO THE NORTHEAST,
HAVING A RADIUS OF 2155 FEET, THROUGH A CENTRAL ANGLE OF 1° 49’ 13”, AN ARC
LENGTH OF 68.46 FEET; THENCE (6) SOUTH 85° 26’ 10” EAST, TANGENT TO LAST COURSE,
A DISTANCE OF 130.11 FEET; THENCE (7) SOUTH 4° 33’ 50” WEST, A DISTANCE OF 500
FEET; THENCE (8) SOUTH 85° 26’ 10” EAST, A DISTANCE OF 256.52 FEET; THENCE
(9) SOUTHEASTERLY ALONG A TANGENT CIRCULAR CURVE, CONCAVE TO THE SOUThWEST,
HAVING A RADIUS OF 4040 FEET, tHROUGH A CENTRAL ANGLE OF 3° 29’ 15”, AN ARC
LENGTH OF 245.91 FEET; THENCE (10) NORTH 8° 03’ 05” EAST, RADIAL TO LAST COURSE,
A DISTANCE OF 500 FEET; THENCE (11) FROM A TANGENT WHICH BEARS SOUTH 81° 56’ 55”
EAST, SOUTHEASTERLY ALONG A CIRCULAR CURVE, CONCAVE TO THE SOUTHWEST, HAVING A
RADIUS OF 4045 FEET, THROUGH A CENTRAL ANGLE OF 3° 53’ 07” AN ARC LENGTH OF
274.30 FEET; THENCE (12) SOUTH 78° 03’ 48” EAST TANGENT TO LAST COURSE, A
DISTANCE OF 128.76 FEET; THENCE (13) SOUTH 11° 56’ 12” WEST, A DISTANCE OF 5.00
FEET; THENCE (14) SOUTH 78° 03’ 48” EAST, A DISTANCE OF 768.69 FEET; THENCE (15)
SOUTHEASTERLY ALONG A TANGENT (CIRCULAR CURVE, CONCAVE TO THE NORTHEAST HAVING A
RADIUS OF 2760 FEET, THROUGH A CENTRAL ANGLE OF 9° 50’ 57”, AN ARC LENGTH OF
474.44 FEET; THENCE (16) NORTH 2° 05’ 15” EAST, RADIAL TO LAST COURSE, A
DISTANCE OF 35.00 FEET; THENCE (17) FROM A TANGENT WHICH BEARS SOUTH 87° 54’ 45”
EAST, SOUTHEASTERLY ALONG A CIRCULAR CURVE CONCAVE TO THE NORTHEAST, HAVING A
RADIUS OF 2725 FEET, THROUGH A CENTRAL ANGLE OF 0° 50’ 11”, AN ARC LENGTH OF
39.78 FEET, THENCE (19) SOUTH 88° 44’ 56” EAST, TANGENT WITH LAST COURSE, A
DISTANCE OF 336.12 FEET; THENCE (19) SOUTHEASTERLY ALONG A TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 1275 FEET, THROUGH A CENTRAL ANGLE
OF 15° 25’ 20”, AN ARC DISTANCE OF 343.19 FEET; THENCE (20) SOUTH 16° 40’ 24”
WEST RADIAL TO LAST NAMED COURSE, A DISTANCE OF 35.00 FEET; THENCE (21) FROM A
TANGENT WHICH BEARS SOUTH 73° 19’ 36” EAST,

 

--------------------------------------------------------------------------------


 

SOUTHEASTERLY ALONG A CIRCULAR CURVE, CONCAVE TO THE SOUTHWEST HAVING A RADIUS
OF 1240 FEET, THROUGH A CENTRAL ANGLE OF 10° 09’ 48”, AN ARC LENGTH OF 219.96
FOOT; THENCE (22) SOUTH 63° 09’ 43” EAST, TANGENT WITH LAST COURSE, A DISTANCE
OF 962.38 FEET TO A POINT ON THE EAST LINE OF SAID SECTION 9, FROM WHICH POINT
THE SOUTHEAST CORNER OF SAiD SECTION 9 BEARS SOUTH 0° 46’ 43” WEST, A DISTANCE
OF 281.307 FEET; THENCE (23) SOUTH 0° 46’ 43” WEST, ALONG LAST MENTIONED EAST
LINE, A DISTANCE OF 89.00 FEET; THENCE (24) FROM A TANGENT WHICH BEARS NORTH 63°
25’ 39” WEST, NORTHWESTERLY ALONG A CIRCULAR CURVE CONCAVE TO THE NORTHEAST,
HAVING A RADIUS OF 3240 FEET, THROUGH A CENTRAL ANGLE OF 0° 15’ 51”, AN ARC
LENGTH OF 14.93 FEET; THENCE (25) NORTH 63° 09’ 48” WEST, TANGENT WITH LAST
COURSE, A DISTANCE OF 349.60 FEET; THENCE (26) SOUTH 26° 50’ 12” WEST, A
DISTANCE OF 20.00 FEET; THENCE (27) NORTH 63° 09’ 48” WEST, A DISTANCE OF 50.00
FEET, THENCE (28) NORTH 26° 50’ 12” EAST, A DISTANCE OF 20.00 FEET; THENCE (29)
NORTH 63° 09’ 48’ WEST, A DISTANCE OF 587.14 FEET; THENCE (30) NORTHWESTERLY
ALONG A TANGENT CIRCULAR CURVE, CONCENTRIC WITH ABOVE MENTIONED COURSES (21) AND
(19), HAVING A RADIUS OF 1160 FEET, THROUGH A CENTRAL ANGLE OF 25° 35’ 08” AN
ARC LENGTH OF 518.00 FEET; THENCE (31) NORTH 08° 44’ 56” WEST, TANGENT WITH LAST
NAMED COURSE (30) A DISTANCE OF 336.12 FEET; THENCE (32) NORTHWESTERLY ALONG A
TANGENT CIRCULAR CURVE, CONCENTRIC WITH LAST MENTIONED COURSES (17) AND (15)
HAVING A RADIUS OF 2840 FEET, THROUGH A CENTRAL ANGLE OF 5° 57’ 08”, AN ARC
LENGTH OF 295.04 FEET; THENCE (33) SOUTH 6° 47’ 19” WEST ON A RADIAL TO LAST
MENTIONED COURSE (32) A DISTANCE OF 10.00 FEET; THENCE (34) FROM A TANGENT WHICH
BEARS NORTH 83° 12’ 41” WEST, NORTHWESTERLY ALONG A CIRCULAR CURVE CONCAVE TO
THE NORTHEAST, CONCENTRIC WITH AFOREMENTIONED COURSE (15), HAVING A RADIUS OF
2850 FEET, THROUGH A CENTRAL ANGLE OF 4° 44’ 00”, AN ARC LENGTH OF 235.44 FEET;
THENCE (35) NORTH 11° 56’ 12” EAST, RADIAL TO LAST MENTIONED COURSE (34), A
DISTANCE OF 10.00 FEET; THENCE (36) NORTH 78° 03’ 48” WEST, A DISTANCE OF 897.45
FEET; THENCE (37) NORTHWESTERLY ALONG A TANGENT CIRCULAR CURVE, CONCENTRIC WITH
ABOVE MENTIONED COURSES (11) AND (9) HAVING A RADIUS OF 3960 FEET, THROUGH A
CENTRAL ANGLE OF 7° 22’ 22”, AN ARC LENGTH OF 509.57 FEET; THENCE (38) NORTH 85°
26’ 10” WEST, TANGENT WITH LAST NAMED COURSE (37), A DISTANCE OF 386.63 FEET;
THENCE (39) NORTHWESTERLY ALONG A TANGENT CIRCULAR CURVE, CONCENTRIC WITH ABOVE
MENTIONED COURSES (5) AND (3), HAVING A RADIUS OF 2240 FEET, THROUGH A CENTRAL
ANGLE OF 13° 31’ 12” AN ARC LENGTH OF 528.57 FEET; THENCE (40) SOUTH 18° 05’ 02”
WEST, ON A RADIAL BEARING, A DISTANCE OF 10.00 FEET; THENCE (41) NORTH 71° 54’
58” WEST, A DISTANCE OF 150.76 FEET; THENCE (42) NORTH 18° 05’ 02” EAST, A
DISTANCE OF 10.00 FEET; THENCE (43) NORTH 71° 54’ 58” WEST, A DISTANCE OF 400
FEET; THENCE (44) SOUTH 18° 05’ 02” WEST, A DISTANCE OF 20.00 FEET, ThENCE (45)
NORTH 71° 54’ 58” WEST, A DISTANCE OF 200.00 FEET; THENCE (46) NORTH 18° 05’ 02”
EAST, A DISTANCE OF 15.00 FEET; THENCE (47) NORTH 71° 54’ 58” WEST, A DISTANCE
OF 43.36 FEET TO A POINT IN THE WEST LINE OF SAID SECTION 9; THENCE (48) NORTH
0° 12’ 45” WEST ALONG SAID WEST LINE, A DISTANCE OF 47.396 FEET TO THE POINT OF
BEGINNING.

 

APN: 237-064-45 and 237-064-46

 

CONTAINING 37.0 ACRES, MORE OR LESS.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Long-term Management Plan for the Alta Oak Creek Mojave Mitigation Conservation
Area,

dated           

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Property Assessment and Warranty

 

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY AND

)

WHEN RECORDED MAIL TO:

)

 

)

Alta Windpower Development, LLC

)

Attn. VP of Real Estate

)

11512 El Camino Real

)

San Diego, CA 92130

)

 

)

 

)

 

 

 

Space Above Line for Recorder’s Use Only

 

CONSERVATION EASEMENT DEED

(Including Third-Party Beneficiary)

 

THIS CONSERVATION EASEMENT DEED (“Conservation Easement”) is made as of the
             day of                                   , 2013, by Alta Windpower
Developent, LLC (“Grantor”), in favor of Wildlife Heritage Foundation
(“Grantee”), with reference to the following facts:

 

R E C I T A L S

 

A.                                    Grantor is the sole owner in fee simple of
certain real property containing approximately 37 acres, located in the County
of Kern, State of California, designated Assessor’s Parcel Number 237-055-16
(“Conservation Area”).  The Conservation Area is legally described and depicted
in Exhibit A attached to this Conservation Easement and incorporated in it by
this reference.

 

B.                                    The Conservation Area possesses wildlife
and habitat values of great importance to Grantee, the people of the State of
California, and the people of the United States.  The Conservation Area provides
high quality natural habitat for the Bakersfield cactus (Opuntia basilaris var.
treleasei). Individually and collectively, these wildlife and habitat values
comprise the “Conservation Values” of the Conservation Area.

 

C.                                    This Conservation Easement provides
mitigation for certain impacts of the Alta-Oak Creek Mojave Wind Project located
in the County of Kern, State of California, pursuant to California Endangered
Species Act Incidental Take Permit No. 2081-2010-011-04, dated May 13, 2010 (the
“ITP”).

 

D.                                    As authorized by the ITP, certain wind
energy project activities will take place within the Conservation Area.  Where
properly managed, operation of a wind energy project within the Conservation
Area is consistent with the purpose of this Conservation Easement and the
preservation of the Conservation Values of the Conservation Area.  A management
plan entitled the Long-term Management Plan for the Alta Oak Creek Mojave
Mitigation Conservation Area, dated                (the “Conservation Area
Plan”), attached as Exhibit B, has been prepared for the Conservation Area and
is incorporated by reference herein.  The Conservation Area Plan sets forth the
wind energy project activities, including without limitation, the construction,
operation, maintenance, reconstruction and repowering of wind energy project
facilities, that are permitted in perpetuity within the Conservation Area
(“Permitted Project Activities”).

 

--------------------------------------------------------------------------------


 

E.                                     The California Department of Fish and
Wildlife (“CDFW”) has jurisdiction over the conservation, protection, and
management of fish, wildlife, native plants and the habitat necessary for
biologically sustainable populations of these species pursuant to California
Fish and Wildlife Code Section 1802.

 

F.                                      Grantee is authorized to hold this
conservation easement pursuant to California Civil Code Section 815.3 and
Government Code Section 65965.  Specifically, Grantee is (i) a tax-exempt
nonprofit organization qualified under section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, and qualified to do business in California; (ii) a
“qualified organization” as defined in section 170(h)(3) of the Internal Revenue
Code; and (iii) an organization which has as its primary and principal purpose
and activity the protection and preservation of natural lands or resources in
its natural, scenic, agricultural, forested, or open space condition or use.

 

G.                                    The Conservation Area is currently
improved with multiple Wind Turbine Generators (“wind turbines”) and related
improvements and is subject to certain leases that grant certain lessees the
right to access and use the Conservation Area in accordance with the leases that
are described in the Property Assessment and Warranty (as defined in
Section 14(j) below) (the “Leases”) (Exhibit C).

 

COVENANTS, TERMS, CONDITIONS AND RESTRICTIONS

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and pursuant to the laws of the United States and the State
of California, including California Civil Code Section 815, et seq., Grantor
hereby voluntarily grants and conveys to Grantee a conservation easement in
perpetuity over the Conservation Area.

 

1.                                      Purposes.  The purposes of this
Conservation Easement are to ensure the Conservation Area will be retained
forever in its natural condition, except as described in the Conservation Area
Plan, and to prevent any use of the Conservation Area that will impair or
interfere with the conservation values of the Conservation Area.  Grantor
intends that this Conservation Easement will confine the use of the Conservation
Area to such activities that are described in the Conservation Area Plan and are
permitted in by the Reserved Rights (as defined in Section 6).

 

2.                                      Grantee’s Rights.  To accomplish the
purposes of this Conservation Easement, Grantor hereby grants and conveys the
following rights to Grantee:

 

(a)                                 To preserve and protect the Conservation
Values of the Conservation Area;

 

(b)                                 To enter upon the Conservation Area at
reasonable times, in order to monitor compliance with and otherwise enforce the
terms of this Conservation Easement and the Conservation Area Plan, provided
that Grantee shall not unreasonably interfere with Grantor’s authorized use and
quiet enjoyment of the Conservation Area;

 

(c)                                  To prevent any activity on or use of the
Conservation Area that is inconsistent with the purposes of this Conservation
Easement and to require the restoration of such areas or features of the
Conservation Area that may be damaged by any act, failure to act, or any use or
activity that is inconsistent with the purposes of this Conservation Easement;

 

(d)                                 To require that all mineral, air and water
rights as Grantee deems necessary to preserve and protect the biological
resources and Conservation Values of the Conservation Area shall

 

2

--------------------------------------------------------------------------------


 

remain a part of and be put to beneficial use upon the Conservation Area,
consistent with the purposes of this Conservation Easement; and

 

(e)                                  Except as described in the Conservation
Area Plan and authorized by the Conservation Area Plan and the Reserved Rights,
all present and future development rights appurtenant to, allocated, implied,
reserved or inherent in the Conservation Area; such rights are hereby terminated
and extinguished, and may not be used on or transferred to any portion of the
Conservation Area, nor any other property adjacent or otherwise.

 

3.                                      Prohibited Uses.  Any activity on or use
of the Conservation Area inconsistent with the purposes of this Conservation
Easement or the Conservation Area Plan is prohibited.  Without limiting the
generality of the foregoing, the following uses and activities by Grantor,
Grantor’s agents, and third parties, are expressly prohibited, except that none
of the following shall be prohibited uses to the extent such uses are consistent
with or reasonably necessary to carry out the provisions of the Conservation
Area Plan or to exercise the Reserved Rights:

 

(a)                                 Unseasonal watering; use of fertilizers,
pesticides, biocides, herbicides or other agricultural chemicals; weed abatement
activities; incompatible fire protection activities; and any and all other
activities and uses which may impair or interfere with the purposes of this
Conservation Easement;

 

(b)                                 Use of off-road vehicles and use of any
other motorized vehicles except on existing roadways;

 

(c)                                  Agricultural activity of any kind, except
grazing for vegetation management as specifically provided in the Conservation
Area Plan;

 

(d)                                 Recreational activities including, but not
limited to, horseback riding, biking, hunting or fishing;

 

(e)                                  Commercial, industrial, residential, or
institutional uses;

 

(f)                                   Any legal or de facto division,
subdivision or partitioning of the Conservation Area;

 

(g)                                  Construction, reconstruction, erecting or
placement of any building, billboard or sign, or any other structure or
improvement of any kind;

 

(h)                                 Depositing or accumulation of soil, trash,
ashes, refuse, waste, bio-solids or any other materials;

 

(i)                                     Planting, introduction or dispersal of
non-native or exotic plant or animal species;

 

(j)                                    Filling, dumping, excavating, draining,
dredging, mining, drilling, removing or exploring for or extraction of minerals,
loam, soil, sand, gravel, rock or other material on or below the surface of the
Conservation Area, or granting or authorizing surface entry for any of these
purposes;

 

(k)                                 Altering the surface or general topography
of the Conservation Area, including but not limited to any alterations to
habitat, building roads or trails, paving or otherwise covering the Conservation
Plan Area with concrete, asphalt or any other impervious material;

 

3

--------------------------------------------------------------------------------


 

(l)                                     Removing, destroying, or cutting of
trees, shrubs or other vegetation, except as required by law for (1) fire
breaks, (2) maintenance of existing foot trails or roads, or (3) prevention or
treatment of disease;

 

(m)                             Manipulating, impounding or altering any natural
water course, body of water or water circulation on the Conservation Area, and
any activities or uses detrimental to water quality, including but not limited
to degradation or pollution of any surface or sub-surface waters.

 

(n)                                 Engaging in any use or activity that may
violate, or may fail to comply with, relevant federal, state, or local laws,
regulations, or policies applicable to Grantor, the Conservation Plan Area, or
the use or activity in question.

 

4.                                      Grantee’s Duties.

 

(a)                                 To ensure that the purposes of this
Conservation Easement as described in Section 1 are being accomplished, Grantee
and its successors and assigns shall:

 

(1)                                 Perform, at a minimum on an annual basis,
compliance monitoring inspections of the Conservation Plan Area; and

 

(2)                                 Prepare reports on the results of the
compliance monitoring inspections, and provide these reports to CDFW on an
annual basis.

 

(b)                                 In the event that the Grantee’s interest in
this easement is held by, reverts to, or is transferred to the State of
California, Section 4(a) shall not apply.

 

5.                                      Grantor’s Duties.  Grantor shall
undertake all reasonable actions to prevent the unlawful entry and trespass by
persons whose activities may degrade or harm the conservation values of the
Conservation Area.  In addition, Grantor shall undertake all necessary actions
to perfect the rights of Grantee and the Third Party Beneficiary under Section 2
of this Conservation Easement, including but not limited to, Grantee’s water
rights.  Grantor shall observe and carry out the obligations of the Grantor
under the Conservation Area Plan and shall ensure that the Permitted Project
Activities are undertaken in accordance with the Conservation Area Plan.  The
Permitted Project Activities, undertaken in accordance with the Conservation
Area Plan, are consistent with the purposes of this Conservation Easement and
the conservation values of the Conservation Area.

 

6.                                      Grantor’s Reserved Rights.  Grantor
reserves to itself, and to its personal representatives, heirs, successors, and
assigns, all rights accruing from its ownership of the Conservation Area,
including the right to engage in or to permit or invite others to engage in all
uses of the Conservation Area that are not prohibited or limited by, and are
consistent with the purposes of, this Conservation Easement.  These rights also
include, but are not limited to, the right to operate or allow others to operate
wind turbine generators and associated improvements on the Conservation Area in
accordance with Section 6.1 and the Leases, to the extent consistent with the
Conservation Area Plan.  Associated improvements include, but are not limited
to, utility poles and lines, storage areas and facilities, administrative
facilities and other improvements described in the Leases.  The rights reserved
to Grantor pursuant to this Section 6 (including subsection 6.1) are sometimes
referred to herein as the “Reserved Rights.”

 

6.1                               Wind Turbine Generator Reserved Rights. 
Grantor reserves to itself, personal representatives, heirs, successors,
grantees, assigns and lessees, to the extent consistent with the Conservation
Area Plan, the right to (i) operate wind turbine generators and associated

 

4

--------------------------------------------------------------------------------


 

improvements currently existing on the Conservation Plan Area in accordance with
the Leases; (ii) repair, maintain, remove and/or replace existing wind turbine
generators and related improvements; (iii) exercise all rights permitted by the
Leases; (iv) renew and/or extend existing Leases or enter into new leases or
easements related to the operation of wind turbine generators and related
improvements, provided such renewals, extensions, or new leases or easements are
on the same property or substantially afford the same rights of use of the
property; (v) construct new wind turbine generators and related improvements
provided that the overall square footage of land occupied by the wind turbine
generators, whether operational or not, and related improvements is not
increased above the square footage permitted by the ITP; (vi) all air and/or the
free flow of wind necessary or useful to operate or maintain current and future
wind turbine generators.

 

7.                                      Grantee’s Remedies.  The Third Party
Beneficiary shall have the same rights as Grantee under this section to enforce
the terms of this Conservation Easement.  If Grantee determines that a violation
of the terms of this Conservation Easement has occurred or is threatened,
Grantee shall give written notice to Grantor of such violation and demand in
writing the cure of such violation.  At the time of giving any such notice,
Grantee shall provide copies of the notice to the Third Party Beneficiary.  If
Grantor fails to cure the violation within fifteen (15) days after receipt of
written notice and demand from Grantee, or if the cure reasonably requires more
than fifteen (15) days to complete and Grantor fails to begin the cure within
the fifteen (15)-day period or fails to continue diligently to complete the
cure, Grantee may bring an action at law or in equity in a court of competent
jurisdiction to enforce the terms of this Conservation Easement, to recover any
damages to which Grantee may be entitled for violation of the terms of this
Conservation Easement or for any injury to the conservation values of the
Conservation Area, to enjoin the violation, ex parte as necessary, by temporary
or permanent injunction without the necessity of proving either actual damages
or the inadequacy of otherwise available legal remedies, or for other equitable
relief, including, but not limited to, the restoration of the Conservation Area
to the condition in which it existed prior to any such violation or injury. 
Without limiting Grantor’s liability therefor, Grantee may apply any damages
recovered to the cost of undertaking any corrective action on the Conservation
Area.

 

If Grantee, in its sole discretion, determines that circumstances require
immediate action to prevent or mitigate damage to the conservation values of the
Conservation Area, Grantee may pursue its remedies under this Section 7 without
prior notice to Grantor or without waiting for the period provided for cure to
expire.  Grantee’s rights under this section apply equally to actual or
threatened violations of the terms of this Conservation Easement.  Grantor
agrees that Grantee’s remedies at law for any violation of the terms of this
Conservation Easement are inadequate and that Grantee shall be entitled to the
injunctive relief described in this section, both prohibitive and mandatory, in
addition to such other relief to which Grantee may be entitled, including
specific performance of the terms of this Conservation Easement, without the
necessity of proving either actual damages or the inadequacy of otherwise
available legal remedies.  Grantee’s remedies described in this section shall be
cumulative and shall be in addition to all remedies now or hereafter existing at
law or in equity, including but not limited to, the remedies set forth in Civil
Code Section 815, et seq., inclusive.  The failure of Grantee to discover a
violation or to take immediate legal action shall not bar Grantee from taking
such action at a later time.

 

If at any time in the future Grantor or any subsequent transferee uses or
threatens to use the Conservation Area for purposes inconsistent with this
Conservation Easement then, notwithstanding Civil Code Section 815.7, the
California Attorney General or any entity or individual with a justiciable
interest in the preservation of this Conservation Easement has standing as
interested parties in any proceeding affecting this Conservation Easement.

 

5

--------------------------------------------------------------------------------


 

7.1.                            Costs of Enforcement.  Any costs incurred by
Grantee or the Third Party Beneficiary, where it is the prevailing party, in
enforcing the terms of this Conservation Easement against Grantor, including,
but not limited to, costs of suit and attorneys’ and experts’ fees, and any
costs of restoration necessitated by Grantor’s negligence or breach of this
Conservation Easement shall be borne by Grantor.

 

7.2.                            Discretion of Grantee and Third Party
Beneficiary.  Enforcement of the terms of this Conservation Easement by Grantee
or a Third Party Beneficiary shall be at the discretion of the enforcing party,
and any forbearance by Grantee or a Third Party Beneficiary to exercise its
rights under this Conservation Easement in the event of any breach of any term
of this Conservation Easement shall not be deemed or construed to be a waiver by
Grantee or any Third Party Beneficiary of such term or of any subsequent breach
of the same or any other term of this Conservation Easement or of any of
Grantee’s rights (or any rights of a Third Party Beneficiary) under this
Conservation Easement.  No delay or omission by Grantee or any Third Party
Beneficiary in the exercise of any right or remedy shall impair such right or
remedy or be construed as a waiver.

 

7.3.                            Acts Beyond Grantor’s Control.  Nothing
contained in this Conservation Easement shall be construed to entitle Grantee or
a Third Party Beneficiary to bring any action against Grantor for any injury to
or change in the Conservation Area resulting from (i) any natural cause beyond
Grantor’s control, including, without limitation, fire not caused by Grantor,
flood, storm, and earth movement, or any prudent action taken by Grantor under
emergency conditions to prevent, abate, or mitigate significant injury to the
Conservation Area resulting from such causes; or (ii) acts by Grantee or its
employees or a Third Party Beneficiary or its employees.

 

7.4.                            Third Party Beneficiary Right of Enforcement. 
All rights and remedies conveyed to Grantee under this Conservation Easement
Deed shall extend to and are enforceable by the Third Party Beneficiary.  These
rights are in addition to, and do not limit, the rights of enforcement under the
ITP.

 

8.                                      Access.  This Conservation Easement does
not convey a general right of access to the public.

 

9.                                      Costs and Liabilities.  Grantor retains
all responsibilities and shall bear all costs and liabilities of any kind
related to the ownership, operation, upkeep, and maintenance of the Conservation
Area.  Grantor agrees that neither Grantee nor the Third Party Beneficiary shall
have any duty or responsibility for the operation, upkeep or maintenance of the
Conservation Area, the monitoring of hazardous conditions thereon, or the
protection of Grantor, the public or any third parties from risks relating to
conditions on the Conservation Area.  Grantor remains solely responsible for
obtaining any applicable governmental permits and approvals for any activity or
use permitted by this Conservation Easement, and any activity or use shall be
undertaken in accordance with all applicable federal, state, local and
administrative agency statutes, ordinances, rules, regulations, orders and
requirements.

 

9.1.                            Taxes; No Liens.  Grantor shall pay before
delinquency all taxes, assessments, fees, and charges of whatever description
levied on or assessed against the Conservation Area by competent authority
(collectively “taxes”), including any taxes imposed upon, or incurred as a
result of, this Conservation Easement, and shall furnish Grantee and CDFW with
satisfactory evidence of payment upon request.  Grantor shall keep the
Conservation Area free from any liens, including those arising out of any
obligations incurred by Grantor for any labor or materials furnished or alleged
to have been furnished to or for Grantor at or for use on the Conservation Area.

 

6

--------------------------------------------------------------------------------


 

9.2.                            Hold Harmless.  Grantor shall hold harmless,
protect and indemnify Grantee and its directors, officers, employees, agents,
contractors, and representatives and the heirs, personal representatives,
successors and assigns of each of them (each a “Grantee Indemnified Party” and,
collectively, “Grantee’s Indemnified Parties”) and the Third Party Beneficiary
and its respective directors, officers, employees, agents, contractors, and
representatives, and the heirs, personal representatives, successors and assigns
of each of them (each a “Third Party Beneficiary Indemnified Party” and,
collectively, “Third Party Beneficiary Indemnified Parties”) from and against
any and all liabilities, penalties, costs, losses, damages, expenses (including,
without limitation, reasonable attorneys’ fees and experts’ fees), causes of
action, claims, demands, orders, liens or judgments (each a “Claim” and,
collectively, “Claims”), arising from or in any way connected with:  (1) injury
to or the death of any person, or physical damage to any property, resulting
from any act, omission, condition, or other matter related to or occurring on or
about the Conservation Area, regardless of cause, except that (a) this
indemnification shall be inapplicable to Grantee’s Indemnified Parties with
respect to any Claim due solely to the negligence of Grantee or any of its
employees and (b) this indemnification shall be inapplicable to Third Party
Beneficiary Indemnified Parties with respect to any Claim due solely to the
negligence of a Third Party Beneficiary or any of its employees; (2) the
obligations specified in Sections 4, 9, and 9.1; and (3) the existence or
administration of this Conservation Easement.  If any action or proceeding is
brought against any of the Third Party Beneficiary Indemnified Parties by reason
of any such Claim, Grantor shall, at the election of and upon written notice
from the Third Party Beneficiary Indemnified Party, defend such action or
proceeding by counsel reasonably acceptable to the Third Party Beneficiary
Indemnified Party or reimburse the Third Party Indemnified Party for all charges
incurred for services of the California Attorney General in defending the action
or proceeding.

 

9.3.                            Extinguishment.  If circumstances arise in the
future that render the purposes of this Conservation Easement impossible to
accomplish, this Conservation Easement can only be terminated or extinguished,
in whole or in part, by judicial proceedings in a court of competent
jurisdiction.

 

9.4.                            Condemnation.  The purposes of this Conservation
Easement are presumed to be the best and most necessary public use as defined at
Code of Civil Procedure Section 1240.680 notwithstanding Code of Civil Procedure
Sections 1240.690 and 1240.700.

 

10.                               Transfer of Easement.  This Conservation
Easement is transferable by Grantee, but Grantee may assign this Conservation
Easement only to CDFW or another entity or organization authorized to acquire
and hold conservation easements pursuant to Civil Code Section 815.3 (or any
successor provision then applicable) or the laws of the United States.  Grantee
shall require the assignee to record the assignment in the county where the
Conservation Area is located.

 

11.                               Transfer of Conservation Area.  Grantor agrees
to incorporate the terms of this Conservation Easement by reference in any deed
or other legal instrument by which Grantor divests itself of any interest in all
or any portion of the Conservation Area, including, without limitation, a
leasehold interest.  Grantor further agrees to give written notice to Grantee
and the Third Party Beneficiary of the intent to transfer any interest at least
thirty (30) days prior to the date of such transfer.  Grantee or Third Party
Beneficiary shall have the right to prevent subsequent transfers in which
prospective subsequent claimants or transferees are not given notice of the
covenants, terms, conditions and restrictions of this Conservation Easement. 
The failure of Grantor, Grantee or Third Party Beneficiary to perform any act
provided in this section shall not impair the validity of this Conservation
Easement or limit its enforceability in any way.

 

7

--------------------------------------------------------------------------------


 

12.                               Notices.  Any notice, demand, request,
consent, approval, or communication that any party desires or is required to
give to the other parties shall be in writing and be served personally or sent
by recognized overnight courier that guarantees next-day delivery or by first
class mail, postage fully prepaid, addressed as follows:

 

To Grantor:

Alta Windpower Development, LLC

 

11512 El Camino Real, Suite 370

 

San Diego, California 92130

 

Attn: Mark Casper,

 

Vice President, Environmental Affairs

 

 

To Grantee:

Wildlife Heritage Foundation

 

563 Second St. , Ste 120

 

Lincoln, CA 95648

 

Attn: Patrick Shea, Ph.D.

 

Executive Director

 

 

To CDFW:

Department of Fish and Wildlife

 

Central Region

 

1234 E. Shaw Avenue

 

Fresno, California 93710

 

Attn: Regional Manager

 

 

With a copy to:

Department of Fish and Wildlife

 

Office of the General Counsel

 

1416 Ninth Street, 12th Floor

 

Sacramento, California 95814-2090

 

Attn: General Counsel

 

or to such other address as Grantor, Grantee or Third Party Beneficiary may
designate by written notice to the other parties.  Notice shall be deemed
effective upon delivery in the case of personal delivery or delivery by
overnight courier or, in the case of delivery by first class mail, five (5) days
after deposit into the United States mail.

 

13.                               Amendment.  This Conservation Easement may be
amended by Grantor and Grantee only by mutual written agreement and subject to
the prior written approval of the Third Party Beneficiary.  Any such amendment
shall be consistent with the purposes of this Conservation Easement and
California law governing conservation easements and shall not affect its
perpetual duration.  Any such amendment shall be recorded in the official
records of Kern County, State of California.

 

14.                               General Provisions.

 

(a)                                 Controlling Law.  The interpretation and
performance of this Conservation Easement shall be governed by the laws of the
State of California, disregarding the conflicts of law principles of such state.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Liberal Construction.  Despite any general
rule of construction to the contrary, this Conservation Easement shall be
liberally construed to effect the purposes of this Conservation Easement and the
policy and purpose of Civil Code Section 815, et seq.  If any provision in this
instrument is found to be ambiguous, an interpretation consistent with the
purposes of this Conservation Easement that would render the provision valid
shall be favored over any interpretation that would render it invalid.

 

(c)                                  Severability.  If a court of competent
jurisdiction voids or invalidates on its face any provision of this Conservation
Easement, such action shall not affect the remainder of this Conservation
Easement.  If a court of competent jurisdiction voids or invalidates the
application of any provision of this Conservation Easement to a person or
circumstance, such action shall not affect the application of the provision to
other persons or circumstances.

 

(d)                                 Entire Agreement.  This instrument sets
forth the entire agreement of the parties with respect to the Conservation
Easement and supersedes all prior discussions, negotiations, understandings, or
agreements relating to the Conservation Easement.  No alteration or variation of
this instrument shall be valid or binding unless contained in an amendment in
accordance with Section 13.

 

(e)                                  No Forfeiture.  Nothing contained herein
will result in a forfeiture or reversion of Grantor’s title in any respect.

 

(f)                                   Successors.  The covenants, terms,
conditions, and restrictions of this Conservation Easement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
personal representatives, heirs, successors, and assigns and shall constitute a
servitude running in perpetuity with the Conservation Area.

 

(g)                                  Termination of Rights and Obligations.  A
party’s rights and obligations under this Conservation Easement terminate upon
transfer of the party’s interest in the Conservation Easement or Conservation
Area, except that liability for acts or omissions occurring prior to transfer
shall survive transfer.

 

(h)                                 Captions.  The captions in this instrument
have been inserted solely for convenience of reference and are not a part of
this instrument and shall have no effect upon its construction or
interpretation.

 

(i)                                     No Hazardous Materials Liability. 
Grantor represents and warrants that it has no knowledge or notice of any
Hazardous Materials (defined below) or underground storage tanks existing,
generated, treated, stored, used, released, disposed of, deposited or abandoned
in, on, under, or from the Conservation Area, or transported to or from or
affecting the Conservation Area.  Without limiting the obligations of Grantor
under Section 9.2, Grantor hereby releases and agrees to indemnify, protect and
hold harmless the Grantee Indemnified Parties and the Third Party Beneficiary
Indemnified Parties (each as defined in Section 9.2) from and against any and
all Claims (as defined in Section 9.2) arising from or connected with any
Hazardous Materials or underground storage tanks present, alleged to be present,
or otherwise associated with the Conservation Area at any time, except that (I)
this indemnification shall be inapplicable to the Grantee Indemnified Parties
with respect to any Hazardous Materials placed, disposed or released by Grantee,
its employees or agents and (II) this indemnification shall be inapplicable to
the Third Party Beneficiary Indemnified Parties with respect to any Hazardous
Materials placed, disposed or released by a Third Party Beneficiary, its
employees or agents.  This release and indemnification includes, without
limitation, Claims for (i) injury to or death of any person or physical damage
to any property; and

 

9

--------------------------------------------------------------------------------


 

(ii) the violation or alleged violation of, or other failure to comply with, any
Environmental Laws (defined below).  If any action or proceeding is brought
against any of the Third Party Beneficiary Indemnified Parties by reason of any
such Claim, Grantor shall, at the election of and upon written notice from the
applicable Third Party Beneficiary Indemnified Party, defend such action or
proceeding by counsel reasonably acceptable to the Third Party Beneficiary
Indemnified Party or reimburse the Third Party Beneficiary Indemnified Party for
all charges incurred for services of the California Attorney General in
defending the action or proceeding.

 

Despite any contrary provision of this Conservation Easement Deed, the parties
do not intend this Conservation Easement to be, and this Conservation Easement
shall not be, construed such that it creates in or gives to Grantee or to any
Third Party Beneficiary any of the following:

 

(1)                                 The obligations or liability of an “owner”
or “operator,” as those terms are defined and used in Environmental Laws
(defined below), including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Section
9601 et seq.; hereinafter, “CERCLA”); or

 

(2)                                 The obligations or liabilities of a person
described in 42 U.S.C. Section 9607(a)(3) or (4); or

 

(3)                                 The obligations of a responsible person
under any applicable Environmental Laws; or

 

(4)                                 The right to investigate and remediate any
Hazardous Materials associated with the Conservation Area; or

 

(5)                                 Any control over Grantor’s ability to
investigate, remove, remediate or otherwise clean up any Hazardous Materials
associated with the Conservation Area.

 

The term “Hazardous Materials” includes, without limitation, (a) material that
is flammable, explosive or radioactive; (b) petroleum products, including
by-products and fractions thereof; and (c) hazardous materials, hazardous
wastes, hazardous or toxic substances, or related materials defined in CERCLA,
the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901 et
seq.; hereinafter “RCRA”); the Hazardous Materials Transportation Act (49 U.S.C.
Section 6901 et seq.; hereinafter “HTA”); the Hazardous Waste Control Law
(California Health & Safety Code Section 25100 et seq.; hereinafter “HCL”); the
Carpenter-Presley-Tanner Hazardous Substance Account Act (California Health &
Safety Code Section 25300 et seq.; hereinafter “HSA”), and in the regulations
adopted and publications promulgated pursuant to them, or any other applicable
Environmental Laws now in effect or enacted after the date of this Conservation
Easement.

 

The term “Environmental Laws” includes, without limitation, CERCLA, RCRA, HTA,
HCL, HSA, and any other federal, state, local or administrative agency statute,
ordinance, rule, regulation, order or requirement relating to pollution,
protection of human health or safety, the environment or Hazardous Materials. 
Grantor represents, warrants and covenants to Grantee and the Third Party
Beneficiary that activities upon and use of the Conservation Area by Grantor,
its agents, employees, invitees and contractors will comply with all
Environmental Laws.

 

(j)                                    Warranty.  Grantor represents and
warrants that Grantor is the sole owner of the Conservation Area.  Grantor also
represents and warrants that, except as specifically disclosed to and

 

10

--------------------------------------------------------------------------------


 

approved by CDFW pursuant to the Property Assessment and Warranty signed by
Grantee and delivered to CDFW (the “Property Assessment and Warranty”), there
are no outstanding mortgages, liens, encumbrances or other interests in the
Conservation Area (including, without limitation, mineral interests) which have
not been expressly subordinated to this Conservation Easement, and that the
Conservation Area is not subject to any other conservation easement (Exhibit C).

 

(k)                                 Additional Easements.  Except as provided in
Section 6.1, Grantor shall not grant any additional easements, rights of way or
other interests in the Conservation Area (other than a security interest that is
subordinate to this Conservation Easement), or grant or otherwise abandon or
relinquish any water agreement relating to the Conservation Area, without first
obtaining the written consent of Grantee and Third Party Beneficiary.  Grantee
or Third Party Beneficiary may withhold such consent if it determines that the
proposed interest or transfer is inconsistent with the purposes of this
Conservation Easement or will impair or interfere with the conservation values
of the Conservation Area.  This Section 14(k) shall not prohibit transfer of a
fee or leasehold interest in the Conservation Area that is subject to this
Conservation Easement and complies with Section 11.

 

(l)                                     Recording.  Grantee shall record this
Conservation Easement in the Official Records of Kern County, California, and
may re-record it at any time as Grantee deems necessary to preserve its rights
in this Conservation Easement.

 

(m)                             Third-Party Beneficiary.  Grantor and Grantee
acknowledge that the CDFW is third party beneficiary of this Conservation
Easement with the right of access to the Conservation Area and the right to
enforce all of the obligations of Grantor including, but not limited to,
Grantor’s obligations under Section 14, and all other rights and remedies of the
Grantee under this Conservation Easement.

 

(n)                                 Funding.  Endowment funding for the
perpetual management, maintenance and monitoring of the Conservation Area is
specified in and governed by                 .

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF Grantor and Grantee have executed this Conservation Easement
the day and year first above written.

 

GRANTORS:

 

GRANTEE:

 

 

 

 

 

 

 

 

 

 

Alta Windpower Development, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

THIRD PARTY BENEFICIARY:

 

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

 

NAME:

 

 

NAME:

 

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

 

DATE:

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

 

Approved as to form:

 

 

 

 

 

 

 

 

 

 

 

 

General Counsel

 

 

 

State of California

 

 

 

Department of Fish and Wildlife

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Conservation Area

 

ALL OF SECTION 33, TOWNSHIP 11 NORTH, RANGE 13 WEST, SAN BERNARDINO MERIDIAN, IN
THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPT ALL THAT PORTION THEREOF INCLUDED BETWEEN LINES PARALLEL TO AND DISTANT
50 FEET ON EACH SIDE FROM A CENTER LINE, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE NORTH LINE OF SAID SECTION 33, DISTANT THEREON
328.12 FEET WEST FROM THE NORTHEAST CORNER THEREOF; THENCE SOUTH 22° 20’ 50”
WEST, A DISTANCE OF 1,162.83 FEET; THENCE BY A CURVE. TO THE RIGHT, HAVING A
RADIUS OF 716.23 FEET, A DISTANCE OF 195.42 FEET; THENCE SOUTH 37° 58’ 50” WEST,
A DISTANCE OF 796.69 FEET; THENCE BY A CURVE TO THE RIGHT HAVING A RADIUS OF
477.52 FEET A DISTANCE OF 208.50 FEET; THENCE SOUTH 63° 00’ 30” WEST. A DISTANCE
OF 594.58 FEET; THENCE BY A CURVE TO THE LEFT HAVING A RADIUS OF 716.23 FEET, A
DISTANCE OF 278.65 FEET; THENCE SOUTH 40° 43’ WEST, A DISTANCE OF 422.34 FEET;
THENCE BY A CURVE TO THE RIGHT HAVING A RADIUS OF 1,432.41 FEET, A DISTANCE OF
273.40 FEET; THENCE SOUTH 51° 39’ 10” WEST, A DISTANCE OF 1,390.69 FEET; THENCE
BY A CURVE TO RIGHT HAVING A RADIUS OF 716.23 FEET, A DISTANCE OF 249.38 FEET;
THENCE SOUTH 71° 36’ 10” WEST A DISTANCE OF 658.57 FEET; THENCE BY A CURVE TO
THE LEFT HAVING A RADIUS OF 1,432.41 FEET, A DISTANCE OF 349.31 FEET; THENCE
SOUTH 57° 37’ 50” WEST, A DISTANCE OF 5,292.29 FEET; THENCE BY A CURVE TO THE
RIGHT HAVING A RADIUS OF 1,432.41 FEET, A DISTANCE OF 309.51 FEET; THENCE SOUTH
70° 00’ 40” WEST, A DISTANCE OF 464.27 FEET; THENCE BY A CURVE TO THE LEFT
HAVING A RADIUS OF 477.52 FEET, A DISTANCE OF 352.66 FEET; THENCE SOUTH 27° 41’
30” WEST A DISTANCE OF 283.50 FEET; THENCE BY A CURVE TO THE RIGHT HAVING A
RADIUS OF 1,432.41 FEET TO A POINT ON THE WEST LINE OF SAID SOUTHWEST QUARTER OF
SECTION 5, TOWNSHIP 10 NORTH, RANGE 13 WEST, SAN BERNARDINO MERIDIAN, THE SIDE
LINE OF SAID STRIP OF LAND BEING PRODUCED AND SHORTENED RESPECTIVELY SO AS TO
BEGIN IN THE NORTH LINE OF SAID SECTION 33 AND TERMINATE IN THE WEST LINE OF
SAID SOUTHWEST QUARTER OF SAID SECTION 5.

 

THE PLAT OF A DEPENDENT RESURVEY OF SAID TOWNSHIP WAS FILED IN THE DISTRICT LAND
OFFICE OCTOBER 7, 1936.

 

--------------------------------------------------------------------------------


 

EXCEPT THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER; AND THE NORTH HALF OF THE
NORTHWEST QUARTER OF SAID SECTION.

 

ALSO EXCEPTING THEREFROM THE NORTH 1/2 OF THE NORTHWEST 1/4 OF SAID SECTION 33.

 

ALSO EXCEPT THOSE PORTIONS OF SAID SECTION 33 DECREED TO THE CITY OF LOS ANGELES
BY FINAL ORDER OF CONDEMNATION RECORDED JULY 11, 1968 IN BOOK 4177 PAGE 135, OF
OFFICIAL RECORDS, INCLUDED WITHIN THE FOLLOWING DESCRIBED PARCELS:

 

A STRIP OF LAND 200 FEET WIDE, LYING 100 FEET ON EACH SIDE OF THE FOLLOWING
DESCRIBED CENTERLINE:

 

BEGINNING AT A POINT IN THE WESTERLY LINE OF SAID SECTION 33, DISTANT THEREON
NORTH 00° 00’ 02” EAST 1,657.50 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION;
THENCE NORTH 57° 26’ 31” EAST 225.25 FEET TO THE BEGINNING OF A CURVE CONCAVE
SOUTHEASTERLY AND HAVING A RADIUS OF 685.84 FEET; THENCE NORTHEASTERLY ALONG
SAID CURVE, THROUGH AN ANGLE OF 40° 36’ 39” AN ARC LENGTH OF 486.11 FEET TO A
POINT OF REVERSE CURVATURE WITH A CURVE CONCAVE NORTHWESTERLY AND HAVING A
RADIUS OF 500.08 FEET A RADIAL LINE AT SAID POINT OF REVERSE CURVATURE BEARS
NORTH 8° 03’ 10” EAST; THENCE NORTHEASTERLY ALONG SAID REVERSE CURVE, THROUGH AN
ANGLE OF 43° 57’ 17”, AN ARC LENGTH OF 383.63 FEET; THENCE NORTH 54° 05’ 53”
EAST 1736.94 FEET TO THE BEGINNING OF A CURVE CONCAVE NORTHWESTERLY AND HAVING A
RADIUS OF 8,001.21 FEET;THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH AN ANGLE
OF 16° 22’ 58” AN ARC LENGTH OF 2,287.80 FEET; THENCE NORTH 37° 42’ 55” EAST
26.72 FEET TO THE BEGINNING OF A CURVE CONCAVE NORTHWESTERLY AND HAVING A RADIUS
OF 3,000.45 FEET; THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH AN ANGLE OF 15°
52’ 05” AN ARC LENGTH OF 830.98 FEET TO A POINT IN THE NORTHERLY LINE OF SAID
SECTION 33, DISTANT THEREON NORTH 89° 57’ 30” WEST 831.98 FEET FROM THE
NORTHEAST CORNER OF SAID SECTION, A RADIAL LINE OF SAID CURVE TO SAID POINT
BEARS SOUTH 68° 09’ 10” EAST.

 

ALSO A SECOND STRIP OF LAND 200 FEET WIDE, LYING 100 FEET ON EACH SIDE OF THE
FOLLOWING DESCRIBED CENTERLINE:

 

--------------------------------------------------------------------------------


 

BEGINNING AT A POINT IN SAID WESTERLY LINE OF SECTION 33, DISTANT THEREON NORTH
00° 00’ 02” EAST 898.97 FEET FROM SAID SOUTHWEST SECTION CORNER, THENCE NORTH
57° 44’ 03” EAST 550.76 FEET TO THE BEGINNING OF A CURVE CONCAVE SOUTHEASTERLY
ARID HAVING A RADIUS OF 500.00 FEET; THENCE NORTHEASTERLY ALONG SAID CURVE
THROUGH AN ANGLE OF 13° 45’ 24” AN ARC LENGTH OF 120.05 FEET; THENCE NORTH 71°
29’ 27” EAST 828.58 FEET TO THE BEGINNING OF A CURVE CONCAVE NORTHWESTERLY AND
HAVING A RADIUS OF 500.00 FEET; THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH
AN ANGLE OF 19° 52’ 44” AN ARC LENGTH OF 173.48 FEET; THENCE NORTH 51° 36’ 43”
EAST 1445.59 FEET TO THE BEGINNING OF A CURVE CONCAVE NORTHWESTERLY AND HAVING A
RADIUS OF 1,200.00 FEET; THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH AN ANGLE
OF 10° 43’ 05” AN ARC LENGTH OF 224.48 FEET; -’ THENCE NORTH 40° 53’ 38” EAST
454.00 FEET TO THE BEGINNING OF A CURVE CONCAVE SOUTHEASTERLY AND HAVING A
RADIUS OF 700.00 FEET; THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH AN ANGLE
OF 21° 45’ 45” AN ARC LENGTH OF 265.88 FEET; THENCE NORTH 62° 39’ 23” EAST
369.55 FEET TO THE BEGINNING OF A CURVE CONCAVE NORTHWESTERLY AND HAVING A
RADIUS OF 700.00 FEET; THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH AN ANGLE
OF 24° 25’ 21” AN ARC LENGTH OF 298.38 FEET; THENCE NORTH 38° 14’ 02” EAST
711.98 FEET TO THE BEGINNING OF A CURVE CONCAVE NORTHWESTERLY AND HAVING A
RADIUS OF 742.00 FEET; THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH AN ANGLE
OF 15° 46’ 33” AN ARC LENGTH OF 204.30 FEET; THENCE NORTH 22° 27’ 29” EAST
1,059.94 FEET TO A POINT IN THE NORTHERLY LINE OF SAID SECTION 33, DISTANT
THEREON NORTH 89° 57’ 30” WEST 327.84 FEET FROM THE NORTHEAST CORNER OF SAID
SECTION.

 

THE SIDELINES OF BOTH 200 FOOT WIDE STRIPS OF LAND, SHALL HE PROLONGED OR
SHORTENED SO AS TO BEING SOUTHWESTERLY IN SAID WESTERLY LINE AND TO TERMINATE
NORTHEASTERLY IN SAID NORTHERLY LINE OF SECTION 33.

 

ALL CURVES HEREINABOVE DESCRIBED ARE TANGENT TO THE STRAIGHT LINES THEY JOIN
EXCEPT AS OTHERWISE NOTED.

 

BASIS OF BEARINGS IS LAMBERT PROJECTION, NORTH AMERICAN 1927 DATUM, CALIFORNIA
ZONE 5.

 

--------------------------------------------------------------------------------


 

EXCEPTING FROM THE HEREINABOVE DESCRIBED PARCELS ANY PORTION THEREOF LYING
WITHIN THAT CERTAIN PROPERTY CONVEYED TO THE CITY OF LOS ANGELES BY DEED
RECORDED IN BOOK 274, PAGE 136 OF DEEDS, RECORDS OF SAID COUNTY.

 

EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES LYING
BELOW THE SURFACE OF SAID LAND, AS PROVIDED IN DEEDS OF RECORD.

 

CONTAINING 271.7 ACRES, MORE OR LESS.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Long-term Management Plan for the Alta Oak Creek Mojave Mitigation Conservation
Area,

dated      

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Property Assessment and Warranty

 

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY AND

)

WHEN RECORDED MAIL TO:

)

 

)

Alta Windpower Development, LLC

)

Attn. VP of Real Estate

)

11512 El Camino Real

)

San Diego, CA 92130

)

 

)

 

)

 

 

 

Space Above Line for Recorder’s Use Only

 

CONSERVATION EASEMENT DEED

(Including Third-Party Beneficiary)

 

THIS CONSERVATION EASEMENT DEED (“Conservation Easement”) is made as of the
             day of                                   , 2013, by Marilyn E.
Simonsen, a married woman, in deed which recites “as her sole and separate
property”, as to an undivided ½ interest of an undivided 1/5 interest; Nancy
Conkey, a married woman, in deed which recites “as her sole and separate
property”, as to an undivided ½ interest of an undivided 1/5 interest; Jody
Marie Hoberg, a single woman as to an undivided ½ interest of an undivided 1/5
interest; Nancy Taylor Dale, an unmarried woman, as to an undivided ½ interest
of an undivided 1/5 interest; Dale Ann Cheely, Trustee of The Dale Ann Cheeley
Revocable Trust, dated February 1, 1999, as to an undivided 1/3 interest of an
undivided 1/5 interest; Catherine Ruth Bennett, as to an undivided 1/3 interest
of an undivided 1/5 interest; The estate of Robert Terrance Cheeley, as to an
undivided 1/3 interest of an undivided 1/5 interest; Alice J. Dale, Trustee of
the Declaration of Trust of Harold D. Dale and Alice J. Dale dated June 24, 1988
Trust “B”, as to an undivided 1/5 interest; Barbara D. Meral and Gerald H.
Meral, as trustees of the Barbara and Gerald Meral Revocable Trust dated
July 28, 1999, as to an undivided 1/3 interest of an undivided 1/5 interest;
Richard D. Dale and Lenore A. Dale, Trustees of The Dick and Lenore Dale Family
Trust of October 29, 1998, as to an undivided 1/3 interest of an undivided 1/5
interest; and Edward Roberts Dale, Jr., Trustee of The Dale Family Trust dated
April 29, 1988, as to an undivided 1/3 interest of an undivided 1/5 interest
(“Grantor”), in favor of Wildlife Heritage Foundation (“Grantee”), with
reference to the following facts:

 

R E C I T A L S

 

A.                                    Grantor is the sole owner in fee simple of
certain real property containing approximately 37 acres, located in the County
of Kern, State of California, designated Assessor’s Parcel Number 237-042-03
(“Conservation Area”).  The Conservation Area is legally described and depicted
in Exhibit A attached to this Conservation Easement and incorporated in it by
this reference.

 

B.                                    The Conservation Area possesses wildlife
and habitat values of great importance to Grantee, the people of the State of
California, and the people of the United States.  The Conservation Area provides
high quality natural habitat for the Bakersfield cactus (Opuntia basilaris var.
treleasei). Individually and collectively, these wildlife and habitat values
comprise the “Conservation Values” of the Conservation Area.

 

--------------------------------------------------------------------------------


 

C.                                    This Conservation Easement provides
mitigation for certain impacts of the Alta-Oak Creek Mojave Wind Project located
in the County of Kern, State of California, pursuant to California Endangered
Species Act Incidental Take Permit No. 2081-2010-011-04, dated May 13, 2010 (the
“ITP”).

 

D.                                    As authorized by the ITP, certain wind
energy project activities will take place within the Conservation Area.  Where
properly managed, operation of a wind energy project within the Conservation
Area is consistent with the purpose of this Conservation Easement and the
preservation of the Conservation Values of the Conservation Area.  A management
plan entitled the Long-term Management Plan for the Alta Oak Creek Mojave
Mitigation Conservation Area, dated                (the “Conservation Area
Plan”), attached as Exhibit B, has been prepared for the Conservation Area and
is incorporated by reference herein.  The Conservation Area Plan sets forth the
wind energy project activities, including without limitation, the construction,
operation, maintenance, reconstruction and repowering of wind energy project
facilities, that are permitted in perpetuity within the Conservation Area
(“Permitted Project Activities”).

 

E.                                     The California Department of Fish and
Wildlife (“CDFW”) has jurisdiction over the conservation, protection, and
management of fish, wildlife, native plants and the habitat necessary for
biologically sustainable populations of these species pursuant to California
Fish and Wildlife Code Section 1802.

 

F.                                      Grantee is authorized to hold this
conservation easement pursuant to California Civil Code Section 815.3 and
Government Code Section 65965.  Specifically, Grantee is (i) a tax-exempt
nonprofit organization qualified under section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, and qualified to do business in California; (ii) a
“qualified organization” as defined in section 170(h)(3) of the Internal Revenue
Code; and (iii) an organization which has as its primary and principal purpose
and activity the protection and preservation of natural lands or resources in
its natural, scenic, agricultural, forested, or open space condition or use.

 

G.                                    The Conservation Area is currently
improved with multiple Wind Turbine Generators (“wind turbines”) and related
improvements and is subject to certain leases that grant certain lessees the
right to access and use the Conservation Area in accordance with the leases that
are described in the Property Assessment and Warranty (as defined in
Section 14(j) below) (the “Leases”) (Exhibit C).

 

COVENANTS, TERMS, CONDITIONS AND RESTRICTIONS

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and pursuant to the laws of the United States and the State
of California, including California Civil Code Section 815, et seq., Grantor
hereby voluntarily grants and conveys to Grantee a conservation easement in
perpetuity over the Conservation Area.

 

1.                                      Purposes.  The purposes of this
Conservation Easement are to ensure the Conservation Area will be retained
forever in its natural condition, except as described in the Conservation Area
Plan, and to prevent any use of the Conservation Area that will impair or
interfere with the conservation values of the Conservation Area.  Grantor
intends that this Conservation Easement will confine the use of the Conservation
Area to such activities that are described in the Conservation Area Plan and are
permitted in by the Reserved Rights (as defined in Section 6).

 

2.                                      Grantee’s Rights.  To accomplish the
purposes of this Conservation Easement, Grantor hereby grants and conveys the
following rights to Grantee:

 

2

--------------------------------------------------------------------------------


 

(a)                                 To preserve and protect the Conservation
Values of the Conservation Area;

 

(b)                                 To enter upon the Conservation Area at
reasonable times, in order to monitor compliance with and otherwise enforce the
terms of this Conservation Easement and the Conservation Area Plan, provided
that Grantee shall not unreasonably interfere with Grantor’s authorized use and
quiet enjoyment of the Conservation Area;

 

(c)                                  To prevent any activity on or use of the
Conservation Area that is inconsistent with the purposes of this Conservation
Easement and to require the restoration of such areas or features of the
Conservation Area that may be damaged by any act, failure to act, or any use or
activity that is inconsistent with the purposes of this Conservation Easement;

 

(d)                                 To require that all mineral, air and water
rights as Grantee deems necessary to preserve and protect the biological
resources and Conservation Values of the Conservation Area shall remain a part
of and be put to beneficial use upon the Conservation Area, consistent with the
purposes of this Conservation Easement; and

 

(e)                                  Except as described in the Conservation
Area Plan and authorized by the Conservation Area Plan and the Reserved Rights,
all present and future development rights appurtenant to, allocated, implied,
reserved or inherent in the Conservation Area; such rights are hereby terminated
and extinguished, and may not be used on or transferred to any portion of the
Conservation Area, nor any other property adjacent or otherwise.

 

3.                                      Prohibited Uses.  Any activity on or use
of the Conservation Area inconsistent with the purposes of this Conservation
Easement or the Conservation Area Plan is prohibited.  Without limiting the
generality of the foregoing, the following uses and activities by Grantor,
Grantor’s agents, and third parties, are expressly prohibited, except that none
of the following shall be prohibited uses to the extent such uses are consistent
with or reasonably necessary to carry out the provisions of the Conservation
Area Plan or to exercise the Reserved Rights:

 

(a)                                 Unseasonal watering; use of fertilizers,
pesticides, biocides, herbicides or other agricultural chemicals; weed abatement
activities; incompatible fire protection activities; and any and all other
activities and uses which may impair or interfere with the purposes of this
Conservation Easement;

 

(b)                                 Use of off-road vehicles and use of any
other motorized vehicles except on existing roadways;

 

(c)                                  Agricultural activity of any kind, except
grazing for vegetation management as specifically provided in the Conservation
Area Plan;

 

(d)                                 Recreational activities including, but not
limited to, horseback riding, biking, hunting or fishing;

 

(e)                                  Commercial, industrial, residential, or
institutional uses;

 

(f)                                   Any legal or de facto division,
subdivision or partitioning of the Conservation Area;

 

(g)                                  Construction, reconstruction, erecting or
placement of any building, billboard or sign, or any other structure or
improvement of any kind;

 

3

--------------------------------------------------------------------------------


 

(h)                                 Depositing or accumulation of soil, trash,
ashes, refuse, waste, bio-solids or any other materials;

 

(i)                                     Planting, introduction or dispersal of
non-native or exotic plant or animal species;

 

(j)                                    Filling, dumping, excavating, draining,
dredging, mining, drilling, removing or exploring for or extraction of minerals,
loam, soil, sand, gravel, rock or other material on or below the surface of the
Conservation Area, or granting or authorizing surface entry for any of these
purposes;

 

(k)                                 Altering the surface or general topography
of the Conservation Area, including but not limited to any alterations to
habitat, building roads or trails, paving or otherwise covering the Conservation
Plan Area with concrete, asphalt or any other impervious material;

 

(l)                                     Removing, destroying, or cutting of
trees, shrubs or other vegetation, except as required by law for (1) fire
breaks, (2) maintenance of existing foot trails or roads, or (3) prevention or
treatment of disease;

 

(m)                             Manipulating, impounding or altering any natural
water course, body of water or water circulation on the Conservation Area, and
any activities or uses detrimental to water quality, including but not limited
to degradation or pollution of any surface or sub-surface waters.

 

(n)                                 Engaging in any use or activity that may
violate, or may fail to comply with, relevant federal, state, or local laws,
regulations, or policies applicable to Grantor, the Conservation Plan Area, or
the use or activity in question.

 

4.                                      Grantee’s Duties.

 

(a)                                 To ensure that the purposes of this
Conservation Easement as described in Section 1 are being accomplished, Grantee
and its successors and assigns shall:

 

(1)                                 Perform, at a minimum on an annual basis,
compliance monitoring inspections of the Conservation Plan Area; and

 

(2)                                 Prepare reports on the results of the
compliance monitoring inspections, and provide these reports to CDFW on an
annual basis.

 

(b)                                 In the event that the Grantee’s interest in
this easement is held by, reverts to, or is transferred to the State of
California, Section 4(a) shall not apply.

 

5.                                      Grantor’s Duties.  Grantor shall
undertake all reasonable actions to prevent the unlawful entry and trespass by
persons whose activities may degrade or harm the conservation values of the
Conservation Area.  In addition, Grantor shall undertake all necessary actions
to perfect the rights of Grantee and the Third Party Beneficiary under Section 2
of this Conservation Easement, including but not limited to, Grantee’s water
rights.  Grantor shall observe and carry out the obligations of the Grantor
under the Conservation Area Plan and shall ensure that the Permitted Project
Activities are undertaken in accordance with the Conservation Area Plan.  The
Permitted Project Activities, undertaken in accordance with the Conservation
Area Plan, are consistent with the purposes of this Conservation Easement and
the conservation values of the Conservation Area.

 

4

--------------------------------------------------------------------------------


 

6.                                      Grantor’s Reserved Rights.  Grantor
reserves to itself, and to its personal representatives, heirs, successors, and
assigns, all rights accruing from its ownership of the Conservation Area,
including the right to engage in or to permit or invite others to engage in all
uses of the Conservation Area that are not prohibited or limited by, and are
consistent with the purposes of, this Conservation Easement.  These rights also
include, but are not limited to, the right to operate or allow others to operate
wind turbine generators and associated improvements on the Conservation Area in
accordance with Section 6.1 and the Leases, to the extent consistent with the
Conservation Area Plan.  Associated improvements include, but are not limited
to, utility poles and lines, storage areas and facilities, administrative
facilities and other improvements described in the Leases.  The rights reserved
to Grantor pursuant to this Section 6 (including subsection 6.1) are sometimes
referred to herein as the “Reserved Rights.”

 

6.1                               Wind Turbine Generator Reserved Rights. 
Grantor reserves to itself, personal representatives, heirs, successors,
grantees, assigns and lessees, to the extent consistent with the Conservation
Area Plan, the right to (i) operate wind turbine generators and associated
improvements currently existing on the Conservation Plan Area in accordance with
the Leases; (ii) repair, maintain, remove and/or replace existing wind turbine
generators and related improvements; (iii) exercise all rights permitted by the
Leases; (iv) renew and/or extend existing Leases or enter into new leases or
easements related to the operation of wind turbine generators and related
improvements, provided such renewals, extensions, or new leases or easements are
on the same property or substantially afford the same rights of use of the
property; (v) construct new wind turbine generators and related improvements
provided that the overall square footage of land occupied by the wind turbine
generators, whether operational or not, and related improvements is not
increased above the square footage permitted by the ITP; (vi) all air and/or the
free flow of wind necessary or useful to operate or maintain current and future
wind turbine generators.

 

7.                                      Grantee’s Remedies.  The Third Party
Beneficiary shall have the same rights as Grantee under this section to enforce
the terms of this Conservation Easement.  If Grantee determines that a violation
of the terms of this Conservation Easement has occurred or is threatened,
Grantee shall give written notice to Grantor of such violation and demand in
writing the cure of such violation.  At the time of giving any such notice,
Grantee shall provide copies of the notice to the Third Party Beneficiary.  If
Grantor fails to cure the violation within fifteen (15) days after receipt of
written notice and demand from Grantee, or if the cure reasonably requires more
than fifteen (15) days to complete and Grantor fails to begin the cure within
the fifteen (15)-day period or fails to continue diligently to complete the
cure, Grantee may bring an action at law or in equity in a court of competent
jurisdiction to enforce the terms of this Conservation Easement, to recover any
damages to which Grantee may be entitled for violation of the terms of this
Conservation Easement or for any injury to the conservation values of the
Conservation Area, to enjoin the violation, ex parte as necessary, by temporary
or permanent injunction without the necessity of proving either actual damages
or the inadequacy of otherwise available legal remedies, or for other equitable
relief, including, but not limited to, the restoration of the Conservation Area
to the condition in which it existed prior to any such violation or injury. 
Without limiting Grantor’s liability therefor, Grantee may apply any damages
recovered to the cost of undertaking any corrective action on the Conservation
Area.

 

If Grantee, in its sole discretion, determines that circumstances require
immediate action to prevent or mitigate damage to the conservation values of the
Conservation Area, Grantee may pursue its remedies under this Section 7 without
prior notice to Grantor or without waiting for the period provided for cure to
expire.  Grantee’s rights under this section apply equally to actual or
threatened violations of the terms of this Conservation Easement.  Grantor
agrees that Grantee’s remedies at law for any violation of the terms of this
Conservation Easement are inadequate and that Grantee shall be entitled

 

5

--------------------------------------------------------------------------------


 

to the injunctive relief described in this section, both prohibitive and
mandatory, in addition to such other relief to which Grantee may be entitled,
including specific performance of the terms of this Conservation Easement,
without the necessity of proving either actual damages or the inadequacy of
otherwise available legal remedies.  Grantee’s remedies described in this
section shall be cumulative and shall be in addition to all remedies now or
hereafter existing at law or in equity, including but not limited to, the
remedies set forth in Civil Code Section 815, et seq., inclusive.  The failure
of Grantee to discover a violation or to take immediate legal action shall not
bar Grantee from taking such action at a later time.

 

If at any time in the future Grantor or any subsequent transferee uses or
threatens to use the Conservation Area for purposes inconsistent with this
Conservation Easement then, notwithstanding Civil Code Section 815.7, the
California Attorney General or any entity or individual with a justiciable
interest in the preservation of this Conservation Easement has standing as
interested parties in any proceeding affecting this Conservation Easement.

 

7.1.         Costs of Enforcement.  Any costs incurred by Grantee or the Third
Party Beneficiary, where it is the prevailing party, in enforcing the terms of
this Conservation Easement against Grantor, including, but not limited to, costs
of suit and attorneys’ and experts’ fees, and any costs of restoration
necessitated by Grantor’s negligence or breach of this Conservation Easement
shall be borne by Grantor.

 

7.2.         Discretion of Grantee and Third Party Beneficiary.  Enforcement of
the terms of this Conservation Easement by Grantee or a Third Party Beneficiary
shall be at the discretion of the enforcing party, and any forbearance by
Grantee or a Third Party Beneficiary to exercise its rights under this
Conservation Easement in the event of any breach of any term of this
Conservation Easement shall not be deemed or construed to be a waiver by Grantee
or any Third Party Beneficiary of such term or of any subsequent breach of the
same or any other term of this Conservation Easement or of any of Grantee’s
rights (or any rights of a Third Party Beneficiary) under this Conservation
Easement.  No delay or omission by Grantee or any Third Party Beneficiary in the
exercise of any right or remedy shall impair such right or remedy or be
construed as a waiver.

 

7.3.         Acts Beyond Grantor’s Control.  Nothing contained in this
Conservation Easement shall be construed to entitle Grantee or a Third Party
Beneficiary to bring any action against Grantor for any injury to or change in
the Conservation Area resulting from (i) any natural cause beyond Grantor’s
control, including, without limitation, fire not caused by Grantor, flood,
storm, and earth movement, or any prudent action taken by Grantor under
emergency conditions to prevent, abate, or mitigate significant injury to the
Conservation Area resulting from such causes; or (ii) acts by Grantee or its
employees or a Third Party Beneficiary or its employees.

 

7.4.         Third Party Beneficiary Right of Enforcement.  All rights and
remedies conveyed to Grantee under this Conservation Easement Deed shall extend
to and are enforceable by the Third Party Beneficiary.  These rights are in
addition to, and do not limit, the rights of enforcement under the ITP.

 

8.             Access.  This Conservation Easement does not convey a general
right of access to the public.

 

9.             Costs and Liabilities.  Grantor retains all responsibilities and
shall bear all costs and liabilities of any kind related to the ownership,
operation, upkeep, and maintenance of the Conservation Area.  Grantor agrees
that neither Grantee nor the Third Party Beneficiary shall have any duty or
responsibility for the operation, upkeep or maintenance of the Conservation
Area, the monitoring of hazardous conditions thereon, or the protection of
Grantor, the public or any third parties from risks

 

6

--------------------------------------------------------------------------------


 

relating to conditions on the Conservation Area.  Grantor remains solely
responsible for obtaining any applicable governmental permits and approvals for
any activity or use permitted by this Conservation Easement, and any activity or
use shall be undertaken in accordance with all applicable federal, state, local
and administrative agency statutes, ordinances, rules, regulations, orders and
requirements.

 

9.1.         Taxes; No Liens.  Grantor shall pay before delinquency all taxes,
assessments, fees, and charges of whatever description levied on or assessed
against the Conservation Area by competent authority (collectively “taxes”),
including any taxes imposed upon, or incurred as a result of, this Conservation
Easement, and shall furnish Grantee and CDFW with satisfactory evidence of
payment upon request.  Grantor shall keep the Conservation Area free from any
liens, including those arising out of any obligations incurred by Grantor for
any labor or materials furnished or alleged to have been furnished to or for
Grantor at or for use on the Conservation Area.

 

9.2.         Hold Harmless.  Grantor shall hold harmless, protect and indemnify
Grantee and its directors, officers, employees, agents, contractors, and
representatives and the heirs, personal representatives, successors and assigns
of each of them (each a “Grantee Indemnified Party” and, collectively,
“Grantee’s Indemnified Parties”) and the Third Party Beneficiary and its
respective directors, officers, employees, agents, contractors, and
representatives, and the heirs, personal representatives, successors and assigns
of each of them (each a “Third Party Beneficiary Indemnified Party” and,
collectively, “Third Party Beneficiary Indemnified Parties”) from and against
any and all liabilities, penalties, costs, losses, damages, expenses (including,
without limitation, reasonable attorneys’ fees and experts’ fees), causes of
action, claims, demands, orders, liens or judgments (each a “Claim” and,
collectively, “Claims”), arising from or in any way connected with:  (1) injury
to or the death of any person, or physical damage to any property, resulting
from any act, omission, condition, or other matter related to or occurring on or
about the Conservation Area, regardless of cause, except that (a) this
indemnification shall be inapplicable to Grantee’s Indemnified Parties with
respect to any Claim due solely to the negligence of Grantee or any of its
employees and (b) this indemnification shall be inapplicable to Third Party
Beneficiary Indemnified Parties with respect to any Claim due solely to the
negligence of a Third Party Beneficiary or any of its employees; (2) the
obligations specified in Sections 4, 9, and 9.1; and (3) the existence or
administration of this Conservation Easement.  If any action or proceeding is
brought against any of the Third Party Beneficiary Indemnified Parties by reason
of any such Claim, Grantor shall, at the election of and upon written notice
from the Third Party Beneficiary Indemnified Party, defend such action or
proceeding by counsel reasonably acceptable to the Third Party Beneficiary
Indemnified Party or reimburse the Third Party Indemnified Party for all charges
incurred for services of the California Attorney General in defending the action
or proceeding.

 

9.3.         Extinguishment.  If circumstances arise in the future that render
the purposes of this Conservation Easement impossible to accomplish, this
Conservation Easement can only be terminated or extinguished, in whole or in
part, by judicial proceedings in a court of competent jurisdiction.

 

9.4.         Condemnation.  The purposes of this Conservation Easement are
presumed to be the best and most necessary public use as defined at Code of
Civil Procedure Section 1240.680 notwithstanding Code of Civil Procedure
Sections 1240.690 and 1240.700.

 

10.          Transfer of Easement.  This Conservation Easement is transferable
by Grantee, but Grantee may assign this Conservation Easement only to CDFW or
another entity or organization authorized to acquire and hold conservation
easements pursuant to Civil Code Section 815.3 (or any

 

7

--------------------------------------------------------------------------------


 

successor provision then applicable) or the laws of the United States.  Grantee
shall require the assignee to record the assignment in the county where the
Conservation Area is located.

 

11.          Transfer of Conservation Area.  Grantor agrees to incorporate the
terms of this Conservation Easement by reference in any deed or other legal
instrument by which Grantor divests itself of any interest in all or any portion
of the Conservation Area, including, without limitation, a leasehold interest. 
Grantor further agrees to give written notice to Grantee and the Third Party
Beneficiary of the intent to transfer any interest at least thirty (30) days
prior to the date of such transfer.  Grantee or Third Party Beneficiary shall
have the right to prevent subsequent transfers in which prospective subsequent
claimants or transferees are not given notice of the covenants, terms,
conditions and restrictions of this Conservation Easement.  The failure of
Grantor, Grantee or Third Party Beneficiary to perform any act provided in this
section shall not impair the validity of this Conservation Easement or limit its
enforceability in any way.

 

12.          Notices.  Any notice, demand, request, consent, approval, or
communication that any party desires or is required to give to the other parties
shall be in writing and be served personally or sent by recognized overnight
courier that guarantees next-day delivery or by first class mail, postage fully
prepaid, addressed as follows:

 

To Grantor:

Edward R. Dale

 

122 Aspen Lakes Drive

 

Hailey, ID 83333

 

 

To Grantee:

Wildlife Heritage Foundation

 

563 Second St. , Ste 120

 

Lincoln, CA 95648

 

Attn: Patrick Shea, Ph.D.

 

Executive Director

 

 

To CDFW:

Department of Fish and Wildlife

 

Central Region

 

1234 E. Shaw Avenue

 

Fresno, California 93710

 

Attn: Regional Manager

 

 

With a copy to:

Department of Fish and Wildlife

 

Office of the General Counsel

 

1416 Ninth Street, 12th Floor

 

Sacramento, California 95814-2090

 

Attn: General Counsel

 

or to such other address as Grantor, Grantee or Third Party Beneficiary may
designate by written notice to the other parties.  Notice shall be deemed
effective upon delivery in the case of personal delivery or delivery by
overnight courier or, in the case of delivery by first class mail, five (5) days
after deposit into the United States mail.

 

8

--------------------------------------------------------------------------------


 

13.          Amendment.  This Conservation Easement may be amended by Grantor
and Grantee only by mutual written agreement and subject to the prior written
approval of the Third Party Beneficiary.  Any such amendment shall be consistent
with the purposes of this Conservation Easement and California law governing
conservation easements and shall not affect its perpetual duration.  Any such
amendment shall be recorded in the official records of Kern County, State of
California.

 

14.          General Provisions.

 

(a)           Controlling Law.  The interpretation and performance of this
Conservation Easement shall be governed by the laws of the State of California,
disregarding the conflicts of law principles of such state.

 

(b)           Liberal Construction.  Despite any general rule of construction to
the contrary, this Conservation Easement shall be liberally construed to effect
the purposes of this Conservation Easement and the policy and purpose of Civil
Code Section 815, et seq.  If any provision in this instrument is found to be
ambiguous, an interpretation consistent with the purposes of this Conservation
Easement that would render the provision valid shall be favored over any
interpretation that would render it invalid.

 

(c)           Severability.  If a court of competent jurisdiction voids or
invalidates on its face any provision of this Conservation Easement, such action
shall not affect the remainder of this Conservation Easement.  If a court of
competent jurisdiction voids or invalidates the application of any provision of
this Conservation Easement to a person or circumstance, such action shall not
affect the application of the provision to other persons or circumstances.

 

(d)           Entire Agreement.  This instrument sets forth the entire agreement
of the parties with respect to the Conservation Easement and supersedes all
prior discussions, negotiations, understandings, or agreements relating to the
Conservation Easement.  No alteration or variation of this instrument shall be
valid or binding unless contained in an amendment in accordance with Section 13.

 

(e)           No Forfeiture.  Nothing contained herein will result in a
forfeiture or reversion of Grantor’s title in any respect.

 

(f)            Successors.  The covenants, terms, conditions, and restrictions
of this Conservation Easement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective personal representatives, heirs,
successors, and assigns and shall constitute a servitude running in perpetuity
with the Conservation Area.

 

(g)           Termination of Rights and Obligations.  A party’s rights and
obligations under this Conservation Easement terminate upon transfer of the
party’s interest in the Conservation Easement or Conservation Area, except that
liability for acts or omissions occurring prior to transfer shall survive
transfer.

 

(h)           Captions.  The captions in this instrument have been inserted
solely for convenience of reference and are not a part of this instrument and
shall have no effect upon its construction or interpretation.

 

(i)            No Hazardous Materials Liability.  Grantor represents and
warrants that it has no knowledge or notice of any Hazardous Materials (defined
below) or underground storage tanks existing,

 

9

--------------------------------------------------------------------------------


 

generated, treated, stored, used, released, disposed of, deposited or abandoned
in, on, under, or from the Conservation Area, or transported to or from or
affecting the Conservation Area.  Without limiting the obligations of Grantor
under Section 9.2, Grantor hereby releases and agrees to indemnify, protect and
hold harmless the Grantee Indemnified Parties and the Third Party Beneficiary
Indemnified Parties (each as defined in Section 9.2) from and against any and
all Claims (as defined in Section 9.2) arising from or connected with any
Hazardous Materials or underground storage tanks present, alleged to be present,
or otherwise associated with the Conservation Area at any time, except that
(I) this indemnification shall be inapplicable to the Grantee Indemnified
Parties with respect to any Hazardous Materials placed, disposed or released by
Grantee, its employees or agents and (II) this indemnification shall be
inapplicable to the Third Party Beneficiary Indemnified Parties with respect to
any Hazardous Materials placed, disposed or released by a Third Party
Beneficiary, its employees or agents.  This release and indemnification
includes, without limitation, Claims for (i) injury to or death of any person or
physical damage to any property; and (ii) the violation or alleged violation of,
or other failure to comply with, any Environmental Laws (defined below).  If any
action or proceeding is brought against any of the Third Party Beneficiary
Indemnified Parties by reason of any such Claim, Grantor shall, at the election
of and upon written notice from the applicable Third Party Beneficiary
Indemnified Party, defend such action or proceeding by counsel reasonably
acceptable to the Third Party Beneficiary Indemnified Party or reimburse the
Third Party Beneficiary Indemnified Party for all charges incurred for services
of the California Attorney General in defending the action or proceeding.

 

Despite any contrary provision of this Conservation Easement Deed, the parties
do not intend this Conservation Easement to be, and this Conservation Easement
shall not be, construed such that it creates in or gives to Grantee or to any
Third Party Beneficiary any of the following:

 

(1)           The obligations or liability of an “owner” or “operator,” as those
terms are defined and used in Environmental Laws (defined below), including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.; hereinafter,
“CERCLA”); or

 

(2)           The obligations or liabilities of a person described in 42 U.S.C.
Section 9607(a)(3) or (4); or

 

(3)           The obligations of a responsible person under any applicable
Environmental Laws; or

 

(4)           The right to investigate and remediate any Hazardous Materials
associated with the Conservation Area; or

 

(5)           Any control over Grantor’s ability to investigate, remove,
remediate or otherwise clean up any Hazardous Materials associated with the
Conservation Area.

 

The term “Hazardous Materials” includes, without limitation, (a) material that
is flammable, explosive or radioactive; (b) petroleum products, including
by-products and fractions thereof; and (c) hazardous materials, hazardous
wastes, hazardous or toxic substances, or related materials defined in CERCLA,
the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901 et
seq.; hereinafter “RCRA”); the Hazardous Materials Transportation Act (49 U.S.C.
Section 6901 et seq.; hereinafter “HTA”); the Hazardous Waste Control Law
(California Health & Safety Code Section 25100 et seq.; hereinafter “HCL”); the
Carpenter-Presley-Tanner Hazardous Substance Account Act (California Health &
Safety Code Section 25300 et seq.; hereinafter “HSA”), and in the regulations
adopted and

 

10

--------------------------------------------------------------------------------


 

publications promulgated pursuant to them, or any other applicable Environmental
Laws now in effect or enacted after the date of this Conservation Easement.

 

The term “Environmental Laws” includes, without limitation, CERCLA, RCRA, HTA,
HCL, HSA, and any other federal, state, local or administrative agency statute,
ordinance, rule, regulation, order or requirement relating to pollution,
protection of human health or safety, the environment or Hazardous Materials. 
Grantor represents, warrants and covenants to Grantee and the Third Party
Beneficiary that activities upon and use of the Conservation Area by Grantor,
its agents, employees, invitees and contractors will comply with all
Environmental Laws.

 

(j)            Warranty.  Grantor represents and warrants that Grantor is the
sole owner of the Conservation Area.  Grantor also represents and warrants that,
except as specifically disclosed to and approved by CDFW pursuant to the
Property Assessment and Warranty signed by Grantee and delivered to CDFW (the
“Property Assessment and Warranty”), there are no outstanding mortgages, liens,
encumbrances or other interests in the Conservation Area (including, without
limitation, mineral interests) which have not been expressly subordinated to
this Conservation Easement, and that the Conservation Area is not subject to any
other conservation easement (Exhibit C).

 

(k)           Additional Easements.  Except as provided in Section 6.1, Grantor
shall not grant any additional easements, rights of way or other interests in
the Conservation Area (other than a security interest that is subordinate to
this Conservation Easement), or grant or otherwise abandon or relinquish any
water agreement relating to the Conservation Area, without first obtaining the
written consent of Grantee and Third Party Beneficiary.  Grantee or Third Party
Beneficiary may withhold such consent if it determines that the proposed
interest or transfer is inconsistent with the purposes of this Conservation
Easement or will impair or interfere with the conservation values of the
Conservation Area.  This Section 14(k) shall not prohibit transfer of a fee or
leasehold interest in the Conservation Area that is subject to this Conservation
Easement and complies with Section 11.

 

(l)            Recording.  Grantee shall record this Conservation Easement in
the Official Records of Kern County, California, and may re-record it at any
time as Grantee deems necessary to preserve its rights in this Conservation
Easement.

 

(m)          Third-Party Beneficiary.  Grantor and Grantee acknowledge that the
CDFW is third party beneficiary of this Conservation Easement with the right of
access to the Conservation Area and the right to enforce all of the obligations
of Grantor including, but not limited to, Grantor’s obligations under
Section 14, and all other rights and remedies of the Grantee under this
Conservation Easement.

 

(n)           Funding.  Endowment funding for the perpetual management,
maintenance and monitoring of the Conservation Area is specified in and governed
by                 .

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF Grantor and Grantee have executed this Conservation Easement
the day and year first above written.

 

GRANTORS:

 

GRANTEE:

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Ted Dale

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

THIRD PARTY BENEFICIARY:

 

 

 

 

 

 

 

 

BY:

 

 

BY:

 

 

 

 

NAME:

 

 

NAME:

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

DATE:

 

 

DATE:

 

 

 

 

 

 

 

Approved as to form:

 

 

 

 

 

 

 

 

General Counsel

 

 

State of California

 

 

Department of Fish and Wildlife

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Conservation Area

 

All that certain real property situated in the County of Kern, State of
California, described as follows:

 

THE SOUTH HALF OF SECTION 34, TOWNSHIP II NORTH, RANGE 13 WEST, S.B.B.M., IN THE
UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER THE
OFFICIAL PLAT THEREOF ON FILE IN THE OFFICE OF THE SURVEYOR GENERAL.

 

APN: 237-042-03

 

CONTAINING 324.3 ACRES, MORE OR LESS

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Long-term Management Plan for the Alta Oak Creek Mojave Mitigation Conservation
Area,

dated    

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Property Assessment and Warranty

 

--------------------------------------------------------------------------------


 

EXHIBIT C

Form of Subordination

 

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

Akin Gump Strauss Hauer & Feld LLP

633 West Fifth Street

Suite 5000

Los Angeles, California 90071

Attention: Bill Salamandrakis

 

SUBORDINATION AGREEMENT
[Alta        Wind Energy Lease Interests]

 

THIS SUBORDINATION AGREEMENT (this “Subordination”) is made as of         , by
Alta Wind         , LLC (“Alta”), as tenant under the Leases (defined below), in
favor of [the State of California, acting by and through the California
Department of Fish and Game (together with its successors and assigns,
“Conservation Easement Holder”)].

 

RECITALS

 

A.                                                              , (“Fee Owner”)
is the fee owner of certain real property located in Kern County, California,
more particularly described in Exhibit A attached hereto (the “Property”).

 

B.                                    Alta is the owner of a leasehold and
easement estate in the Property and certain other real property, pursuant to
that certain unrecorded Wind Energy Lease entered into as
of                                        , by and between Fee Owner as Lessor
and Alta as Lessee, a memorandum of which entitled Memorandum of Wind Energy
Lease was recorded in the official records of Kern County
on                                  , as document                      (the
“Ground Lease”), together with a related Site Sublease dated as of
                  , a memorandum of which entitled Memorandum of Site Sublease
was recorded in the official records of Kern County
on                                   , as
document                                   (the “Site Sublease”, and
collectively with the Ground Lease, the “Leases”).

 

C.                                    Pursuant to that certain Conservation
Easement Deed, dated as of                               , (“Conservation
Easement Agreement”), which shall be recorded substantially concurrently
herewith in the official records of Kern County, California, executed by Fee
Owner in favor of Conservation Easement Holder, Fee Owner granted Conservation
Easement Holder conservation easements and rights of way over, across and under
the Property.

 

D.                                    Conservation Easement Holder has requested
that Alta execute this Subordination setting forth its agreement that the Leases
shall be subordinate to the Conservation Easement Agreement with respect to the
Property.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Alta agrees as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      Consent.  Alta consents to the grant of
the Conservation Easement Agreement by Fee Owner and the encumbrance of the
Property by the Conservation Easement Agreement in favor of the Conservation
Easement Holder.

 

2.                                      Subordination by Alta.  Alta
acknowledges and agrees for itself and its successors and assigns that (i) its
interest in the Property pursuant to the Leases shall be subordinate to the
Conservation Easement Agreement, (ii) Alta shall recognize the Conservation
Easement Agreement and (iii) Alta shall exercise its rights with respect to the
Property under the Leases subject to the terms and conditions of the
Conservation Easement Agreement.

 

3.                                      Recordation.  Alta shall record, or
cause to be recorded, this Subordination with the Kern County Clerk-Recorder
within sixty (60) days of final execution of the Subordination.

 

4.                                      Covenant and Contract.  Alta
acknowledges and agrees that this Subordination is both a contract and a
covenant running with the land.

 

5.                                      Consideration.  Alta acknowledges and
agrees that it has received legally sufficient consideration for this
Subordination and that Conservation Easement Holder is relying on this
Subordination in accepting the conservation easement conveyed through the
Conservation Easement Agreement.

 

6.                                      Entire Agreement.  This Subordination
supersedes all previous oral and written understandings and agreements with
respect to the priority of the Leases relative to the Conservation Easement
Agreement and comprises the entire agreement of the parties with respect
thereto.  This Subordination is delivered in reliance on the current terms and
conditions of the Conservation Easement Agreement and Alta shall not be subject
to any amendments or modifications of the Conservation Easement Agreement unless
Alta or its successor in interest under the Leases executes and records a
written amendment of this Subordination.

 

7.                                      Execution in Counterparts.  This
Subordination may be executed in counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same instrument.

 

8.                                      Choice of Law.  This Subordination shall
be governed by and construed in accordance with the laws of the State of
California.

 

9.                                      Successors and Assigns.  This
Subordination and each and every covenant, agreement and other provision hereof
shall be binding upon Alta, and shall inure to the benefit of Alta and
Conservation Easement Holder, together in each case with their respective heirs,
representatives, successors and assigns, as applicable.

 

10.                               Due Authorization; Representations.  The
individual executing and delivering this Subordination on behalf of Alta hereby
represents and warrants to Conservation Easement Holder that such individual has
been duly authorized and empowered to make such authorization and delivery.

 

[remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Alta has executed and delivered this Subordination as of the
date first set forth above.

 

 

ALTA:

 

 

 

Alta Wind       , LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGMENT

 

STATE OF CALIFORNIA

)

 

) ss

COUNTY OF

)

 

On                                          , before
me,                                                                                                              ,
Notary Public, personally
appeared                                                                                                                                    ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

 

Signature of Notary Public

 

 

[SEAL]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPERTY

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT D-1

Form of Amendment to Shared Facilities Agreement No. 3

 

--------------------------------------------------------------------------------


 

FORM OF
SECOND AMENDMENT TO
ALTA ENERGY CENTER SHARED FACILITIES AGREEMENT NO. 3

 

THIS SECOND AMENDMENT TO ALTA ENERGY CENTER SHARED FACILITIES AGREEMENT NO. 3
(this “Amendment”) is made, dated and effective as of [ · ] (the “Effective
Date”), and is entered into by and among Alta Wind X, LLC, a Delaware limited
liability company and Alta Windpower Development, LLC, a Delaware limited
liability company (the foregoing parties may be referred to from time to time
herein each separately as a “Co-Tenant,” and collectively, as the “Co-Tenants”),
and Terra-Gen Operating Company, LLC, a Delaware limited liability company
(“Manager”) (the Co-Tenants and Manager may be referred to collectively herein,
as the “Parties,” and each separately as a “Party”), with reference to the
following recitals:

 

A.            The Parties are parties to that certain Alta Energy Center Shared
Facilities Agreement No. 3, dated as of May 15, 2013, a memorandum of which was
recorded in the Official Records of Kern County, California on June 12, 2013 as
Instrument No. 0213082152, as amended by that certain First Amendment to Alta
Energy Center Shared Facilities Agreement No. 3, dated as of [ · ], entered into
by the Parties (the “Agreement”).

 

B.            The Agreement sets forth the Co-Tenants’ respective rights and
obligations regarding the joint design, procurement, development, construction,
installation, ownership, use, maintenance, repair, replacement of, and additions
to certain “Shared Facilities” and certain “Shared Premises” described therein,
and contracts with Manager for the provision of certain limited services to be
performed at the pleasure of the Co-Tenants with respect to the Shared
Facilities and the Shared Premises, on the terms and conditions contained
therein.

 

C.            The Parties now wish to further amend the Agreement as more
particularly set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants contained in the
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the Parties agree as follows:

 

1.             Amendment of Section 7.4.1.  Section 7.4.1 of the Agreement is
hereby amended by deleting from the first sentence therein the amount of “Two
Hundred Thousand Dollars ($200,000)” and replacing it with the amount of
“Twenty-Five Thousand Dollars ($25,000)”.

 

2.             Effect of Amendment.  Except as explicitly amended hereby, the
Agreement and all addenda and exhibits thereto are ratified and confirmed in
each and every respect, and the Agreement continues to be in full force and
effect.  All references in the Agreement to the “Agreement” shall be deemed to
refer to the Agreement, as amended hereby.

 

3.             Counterparts.  This Amendment may be executed with counterpart
signature pages and in duplicate originals, each of which shall be deemed an
original, and all of which shall collectively constitute a single instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date first above-written.

 

CO-TENANTS:

 

CO-TENANTS CONTINUED:

 

 

 

ALTA WIND X, LLC

 

ALTA WINDPOWER DEVELOPMENT, LLC

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

 

 

MANAGER:

 

 

 

 

 

TERRA-GEN OPERATING COMPANY,

 

 

LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

Form of Amendment to Shared Facilities Agreement No. 4

 

--------------------------------------------------------------------------------


 

FORM OF
SECOND AMENDMENT TO
ALTA ENERGY CENTER SHARED FACILITIES AGREEMENT NO. 4

 

THIS SECOND AMENDMENT TO ALTA ENERGY CENTER SHARED FACILITIES AGREEMENT NO. 4
(this “Amendment”) is made, dated and effective as of [ · ] (the “Effective
Date”), and is entered into by and among Alta Wind XI, LLC, a Delaware limited
liability company and Alta Windpower Development, LLC, a Delaware limited
liability company (the foregoing parties may be referred to from time to time
herein each separately as a “Co-Tenant,” and collectively, as the “Co-Tenants”),
and Terra-Gen Operating Company, LLC, a Delaware limited liability company
(“Manager”) (the Co-Tenants and Manager may be referred to collectively herein,
as the “Parties,” and each separately as a “Party”), with reference to the
following recitals:

 

A.            The Parties are parties to that certain Alta Energy Center Shared
Facilities Agreement No. 3, dated as of May 15, 2013, a memorandum of which was
recorded in the Official Records of Kern County, California on June 12, 2013 as
Instrument No. 0213082178, as amended by that certain First Amendment to Alta
Energy Center Shared Facilities Agreement No. 4, dated as of [ · ], entered into
by the Parties (the “Agreement”).

 

B.            The Agreement sets forth the Co-Tenants’ respective rights and
obligations regarding the joint design, procurement, development, construction,
installation, ownership, use, maintenance, repair, replacement of, and additions
to certain “Shared Facilities” and certain “Shared Premises” described therein,
and contracts with Manager for the provision of certain limited services to be
performed at the pleasure of the Co-Tenants with respect to the Shared
Facilities and the Shared Premises, on the terms and conditions contained
therein.

 

C.            The Parties now wish to further amend the Agreement as more
particularly set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants contained in the
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the Parties agree as follows:

 

1.             Amendment of Section 7.4.1.  Section 7.4.1 of the Agreement is
hereby amended by deleting from the first sentence therein the amount of “Two
Hundred Thousand Dollars ($200,000)” and replacing it with the amount of
“Twenty-Five Thousand Dollars ($25,000)”.

 

2.             Effect of Amendment.  Except as explicitly amended hereby, the
Agreement and all addenda and exhibits thereto are ratified and confirmed in
each and every respect, and the Agreement continues to be in full force and
effect.  All references in the Agreement to the “Agreement” shall be deemed to
refer to the Agreement, as amended hereby.

 

--------------------------------------------------------------------------------


 

3.             Counterparts.  This Amendment may be executed with counterpart
signature pages and in duplicate originals, each of which shall be deemed an
original, and all of which shall collectively constitute a single instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date first above-written.

 

CO-TENANTS:

 

CO-TENANTS CONTINUED:

 

 

 

ALTA WIND XI, LLC

 

ALTA WINDPOWER DEVELOPMENT, LLC

a Delaware limited liability company

 

a Delaware limited liability company

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

 

 

MANAGER:

 

 

 

 

 

TERRA-GEN OPERATING COMPANY,

 

 

LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

Form of Bill of Sale and Assignment (ReCon System)

 

--------------------------------------------------------------------------------


 

FORM OF

 

BILL OF SALE and ASSIGNMENT AND ASSUMPTION

 

THIS BILL OF SALE and ASSIGNMENT AND ASSUMPTION (this “Agreement”) is made as of
                          , 2014, by and between ALTA WIND X, LLC, a Delaware
limited liability company (“Transferor”) and ALTA ENVIRONMENTAL SERVICES, LLC, a
Delaware limited liability company (“Transferee”)

 

RECITALS

 

A.            Transferor holds certain VHF radio and other equipment, systems
and facilities more particularly described on Exhibit A attached hereto (the
“ReCon Monitoring Equipment”).

 

B.            Transferor wish to transfer the ReCon Monitoring Equipment to
Transferee, and Transferee wishes to received and accept the ReCon Monitoring
Equipment.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged:

 

1.             Transferor hereby gives, grants, bargains, sells, transfers, sets
over, assigns, conveys, releases, confirms and delivers to Transferee, all of
Transferor’s right, title and interest in the ReCon Monitoring Equipment.

 

2.             Transferee accepts the ReCon Monitoring Equipment.

 

3.             THE RECON MONITORING EQUIPMENT IS HERBY TRANSFERRED “AS IS,”
“WHERE IS,” AND “WITH ALL FAULTS” AS OF THE DATE OF THIS AGREEMENT, WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER AS TO ITS CONDITION, FITNESS FOR ANY
PARTICULAR PURPOSE MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED. 
TRANSFEROR SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL
OR WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING THE RECON MONITORING
EQUIPMENT.

 

4.             From time to time, at Transferee’s request and without further
consideration, the Transferor shall execute and deliver to Transferee, or cause
to be executed and delivered, such further instruments and documents as
Transferee may reasonably request as necessary or desirable in order to
consummate the transactions contemplated by this Agreement.

 

5.             The terms and provisions of this Agreement shall be interpreted
in accordance with the laws of the state of California. The parties agree that
the terms and provisions of this Agreement embody their mutual intent and that
such terms and

 

--------------------------------------------------------------------------------


 

conditions are not to be construed more liberally in favor, or more strictly
against, either party.  This Agreement may be executed and recorded in
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same.  This Agreement shall be
binding upon, and inure to the benefit of Transferor and Transferee and their
respective successors and assigns. In case any one or more of the provisions of
this Agreement shall be held invalid, illegal or unenforceable, in any respect
for any reason, the validity, legality, and enforceability of any such
provisions in every other respect and of the remaining provisions of this
Agreement shall not in any way be affect or impaired thereby, it being intended
that all of the provisions hereof shall be enforceable to the full extent
permitted by applicable law.

 

 

TRANSFEREE:

 

 

 

ALTA ENVIRONMENTAL SERVICES, LLC]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TRANSFEROR:

 

 

 

ALTA WIND X, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Description of ReCon Monitoring Equipment

 

ReCON Components at Terra-Gen Ridge system and SkyRiver system

 

Solar panels — Ridge System has 2, SkyRiver System has 4

http://www.solar-electric.com/kyocera-kd140gx-lfbs-140-watt-polycrystalline-solar-panel.html

http://www.windsun.com/

 

Solar panel charge controller— Ridge System QTY 1, SkyRiver System QTY 2

Discover EVGC6A-A batteries.  Ridge System QTY 4, SkyRiver System QTY 10

http://www.harrisbattery.com

 

Reference transmitters — Holohil -  http://www.holohil.com/bc2a.htm each system
has QTY 1

 

Communications — Ridge System has Sierra Wireless AirLink PinPoint X EV-DO
cellular modem for Verizon and Cellular tower antenna — Ridge system has one
(Sky River has satellite)
http://www.digitalantenna.com/prods/cellantenna_18in.html

 

SkyRiver has Hughes 9502 satellite modem

Each system has:

Advanced Telemetry Systems R4500S DSP Receiver (QTY 3) w/Datalogger Freq Range
162-165.999 Mhz

Each receiver also includes custom Normandeau-designed control board for remote
updating capability

 

R4500 Ext Power Cord w/Rings 60”  (QTY 3)

 

Antenna Switchbox w/amp (4 way) (QTY 4)

 

No shield, (short) preamp control cable, 1m (QTY 3)

 

Qty 4 - 4 Element Yagi Ant, 162-166.5Mhz

http://atstrack.com/Generic-61-4-Element-Yagi.aspx

 

Supplier:   Advanced Telemetry Systems

Address     470 First Ave N (Box 398), Isanti, MN 55040

Tel 763-444-9267

www.atstrack.com

 

Computer at control room:

HP Compaq 4000 Pro (XZ775UT#ABA) Desktop PC Core 2 Duo E8400(3.00GHz) 4GB DDR3
500GB HDD Capacity Intel GMA 4500 Windows 7 Professional 64-bit

 

--------------------------------------------------------------------------------


 

http://www.newegg.com/Product/Product.aspx?Item=N82E16883147759 HP Pavilion
w185e Black 18.5” 5ms Widescreen LCD Monitor A UPS for the PC

 

Other items:

 

Miscellaneous cables and connectors

 

Each system has QTY 1 IIX Equipment SO12 antenna stand-off bracket
http://www.texastowers.com/so12.htm

 

Each system has QTY 4 Alpha-Delta lighnting suppressor ATT3G50U

 

Each system has one custom ReCON receiver box from Adaptive Engineering. 
Contains mounting plate, custom machined mounting brackets for all components,
bulkhead connectors, antenna breakout panel, DIN rail with terminal block for
power wiring.

 

Each system has one 12 to 5 volt converter DC/DC 15W 5V 3A

http://www.digikey.com/product-search/en?x=0&y=0&lang=en&site=us&KeyWords=VYB15W-Q24-S5-T

 

Each system has QTY 1 StarTech ST4200USBM Mountable 4 Port Rugged Industrial USB
Hub
http://www.newegg.com/Product/Product.aspx?Item=N82E16817707163&Tpk=ST4200USBM&IsVirtualParent=1

 

Each system has QTY 1 Four Port RS232 FT4232HL Professional USB to Serial
Adapter
http://www.serialstuff.com/products/4-Port-RS232-FT4232HL-Professional-USB-to-Serial-Adapter-with-TX%7B47%7DRX-LED-and-COM-Retention-FTDI-Chip-%26-Fast-920K-Per-Port-Transfer-Speed-Certified-Microsoft-Windows-7-and-2008-Driver-Included-%2832%7B47%7D64%252dBit%29.html

 

Each system has QTY 1 USB to CAN converter https://imagecraft.com/jumptocan.html

 

Each system has QTY 1 Gumstix control computer Overo® IronSTORM COM
computer-on-module
https://www.gumstix.com/store/product_info.php?products_id=268 and Tobi
expansion board https://www.gumstix.com/store/product_info.php?products_id=230

 

Each system has QTY 5 DX Engineering RG-213/U 50 Ohm Coaxial Cable Assemblies
213UDU125       125ft http://www.dxengineering.com/parts/dxe-213udu125

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

Form of Avian Monitoring Data License Agreement

 

--------------------------------------------------------------------------------


 

FORM OF

 

AVIAN MONITORING DATA LICENSE AGREEMENT

 

This Avian Monitoring Data License Agreement (this “Agreement”) is entered into
effective as of                    , 2014 (the “Effective Date”), by and between
Alta Environmental Services, LLC, a Delaware limited liability company
(“Provider”), and Alta Wind X, LLC, a Delaware limited liability company
(“Client”).  Provider and Client may be referred to collectively herein as the
“Parties,” and each separately as a “Party.”

 

RECITALS

 

A.                                    Provider owns and operates radar, VHF
radio and other equipment, systems and facilities (collectively, “Monitoring
Facilities”) for the purpose of monitoring movements of California Condors and
certain other protected avian species (as more fully described in Exhibit A,
“Monitored Species”).

 

B.                                    Client owns and operates a wind energy
generation project (as more fully described in Part A of Exhibit B, the
“Project”) located on a site near the City of Mojave in Kern County, California
(as more fully described in Part B of Exhibit B, the “Project Site”).  Client
desires to engage Provider to install Monitoring Facilities on the Project Site
in order to provide Client with electronic data and other information regarding
the movements of Monitored Species on and about the Project Site (as more fully
described in Exhibit C, “Data”).

 

C.                                    Provider is willing to install and operate
Monitoring Facilities on the Project Site and to grant Client a license to
receive and use Data as provided herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the forgoing recitals, the terms and
conditions hereinafter set forth, and for their mutual reliance, the Parties
hereto agree as follows:

 

ARTICLE I
LICENSE GRANT; TERM; FEE

 

Section 1.1                                    License to Data; Disclaimers. 
Subject to the terms and conditions hereinafter set forth, Provider hereby
grants Client a nonexclusive right and license to receive and use Data collected
by the Monitoring Facilities located on the Project Site.  Provider shall
transmit Data to Client by radio transmission or other means reasonably
specified by Provider.  Client shall be responsible for procuring, installing,
operating, maintaining, repairing and replacing all radios, antennae, receivers
and other equipment necessary to receive such transmissions of Data.  Client
acknowledges that the Monitoring Facilities constitute new technologies the
efficacy and reliability of which are unproven. Client further acknowledges and
agrees that Provider makes no representation or warranty whatsoever with respect
to the effectiveness or reliability of the Monitoring Facilities for the
detection and monitoring of the Monitored Species or with respect to the
accuracy, completeness or usefulness of Data for any purpose.  Without limiting
the generality of the foregoing, Client acknowledges and agrees that Provider
shall have no responsibility or liability whatsoever to Client or otherwise for
any

 

--------------------------------------------------------------------------------


 

“taking”, loss, damage, injury or other effect on any Monitored Species or other
wildlife caused by the Project or occurring on or near the Project Site,
including for any “taking”, loss, damage, injury or other effect resulting or
allegedly resulting from any aspect of the operation or the failure to operate
of the Monitoring Facilities or from the transmission or use or misuse of any
Data.  All Data and other information provided to Client by Provider hereunder
is provided, as-is, where-is, and with all faults. Upon Client’s request,
Provider shall furnish Data (in the form of raw detection data or monthly
summaries) directly to the California Department of Fish and Wildlife (“CDFW”),
the United States Department of the Interior Bureau of Land Management (“BLM”),
and United States Fish and Wildlife Service (“USFWS”) as necessary to comply
with permits or other governmental approvals issued for the Project. 
Notwithstanding anything in this Agreement to the contrary, but subject to the
requirements of applicable law, Provider may not disclose Data to any
third-party (other than any governmental body) to the extent that (x) such Data
would reasonably be expected to be made publicly available in a format in which
the identity of the source would be recognizable or (y) the disclosure of such
Data would reasonably be expected to result in liability to Client, in each
case, without the prior written consent of Client.

 

Section 1.2                                    [Intentionally Omitted].

 

Section 1.3                                    Term.

 

(a)                                 The term of this Agreement and the Data
license granted above (the “Term”) shall begin on the Effective Date and expire
thirty-four (34) years and ten (10) months thereafter, unless terminated earlier
as expressly permitted below.

 

(b)                                 Either Party may terminate this Agreement
for convenience upon 12 months’ written notice to the other Party.

 

(c)                                  Provider may terminate this Agreement for
cause upon three months’ written notice in the event Client: (i) fails to pay
any annual license fee as and when due (i) or (ii) fails to comply with any of
Client’s other obligations hereunder within 30 days after receiving written
notice of such failure from Provider.

 

Section 1.4                                    Fee.  As consideration for the
grant of the license and other services to be provided by Provider hereunder,
Client shall pay Provider an annual fee of as set forth in Schedule 1 to this
Agreement.  The fee shall be payable in advance on the Effective Date and on
each anniversary thereof during the Term.

 

ARTICLE II
MANAGEMENT OF MONITORING FACILITIES; COOPERATION

 

Section 2.1                                    Ownership, Installation and
Maintenance of Monitoring Facilities.  Monitoring Facilities are and shall
remain the property of Provider wherever located.  Provider shall maintain the
Monitoring Facilities and the “Permanent Avian Monitoring Building” (as defined
in Exhibit B) and shall be responsible for the costs and expenses to operate,
maintain, and repair the Monitoring Facilities and the Permanent Avian
Monitoring Building, excepting taxes with respect to the Permanent Avian
Monitoring Building and further excepting the costs of electricity,
communication services and other utility-type services that Client is required
to

 

--------------------------------------------------------------------------------


 

provide under Section 3.3.  All maintenance and repair work shall be performed
by Provider or its agents.  Client shall not attempt to modify, maintain or
otherwise disturb any component of the Monitoring Facilities or the Permanent
Avian Monitoring Building without the express written authorization of Provider,
provided that Client may take such reasonable actions with respect to the
Permanent Avian Monitoring Building and Monitoring Facilities on the Project
Site as are reasonably required in the event of an emergency to prevent clear
and imminent injury to life, limb or property.  In the event Client believes
emergency action is warranted, it shall use reasonable efforts to give Provider
advance telephone notice and shall immediately follow up with additional
telephone and written notice of its action.

 

Section 2.2                                    Cooperation.  The Parties shall
cooperate in good faith with respect to the installation, operation, maintenance
and repair of Monitoring Facilities on the Project Site, with the goals of
optimizing the operation and performance to detect, track and transmit real-time
data to the Parties regarding the presence of Monitored Species in the
Tehachapi/Mojave area.  In addition, the Parties shall cooperate in good faith
to develop mutually beneficial protocols to provide notifications to each other
(by electronic means or otherwise) of the detection of Monitored Species in the
vicinity of the Project and the Tehachapi/Mojave area and to limit the risk of
any “taking”, loss, damage, injury or other effect in respect of any Monitored
Species or wildlife.  Any such notification protocols shall be set forth in
writing and shall not impose any liabilities or duties whatsoever on either
Party.

 

ARTICLE III
PROJECT SITE LICENSE.

 

Section 3.1                                    Grant of License to Provider. 
Client hereby grants Provider an irrevocable and nonexclusive right and license
to access and use the Project Site, including without limitation, the Permanent
Avian Monitoring Building for the installation, maintenance, repair,
replacement, removal, relocation and operation of Monitoring Facilities,
together with access and use of certain access routes for vehicular and
pedestrian ingress, egress and access to Monitoring Facilities and the Permanent
Avian Monitoring Building by means of the existing and future roads and
entranceways within and adjacent to the Project Site.  Notwithstanding the
termination of this Agreement pursuant to Section 1.3(b) or
Section 1.3(c) above, Provider shall continue to have the rights provided it
under this Article III for the balance of the original Term provided for in
Section 1.3(a) without any rent, cost or expense to Provider.  The current
locations of the current Monitoring Facilities components and the components
themselves are described in Exhibit D.  If this Agreement is terminated and
Provider elects to vacate the Project Site, it shall leave the Permanent Avian
Monitoring Building in place and it may also elect to leave any permanent
structures constituting part of the Monitoring Facilities in place on the
Project Site.

 

Section 3.2                                    Advance Notice; Visitors.  Except
in the event of an emergency or as necessary to protect or minimize loss or
damage to Monitoring Facilities, Provider shall provide reasonable advance
notice to Client prior to entering the Project Site and shall afford Client a
reasonable opportunity to have a representative of Client present to accompany
Provider on the Project Site.  If Provider desires to have any third party
accompany it on the Project Site, Provider shall provide not less than five
(5) days’ notice to Client specifying the name and affiliation of any such third
party.  Client may, in its reasonable discretion, deny access to representatives
of the media and non-governmental organizations.  Provider and its guests shall

 

--------------------------------------------------------------------------------


 

comply with all reasonable safety and environmental policies and protocols
established by Client to govern access to the Project Site.

 

Section 3.3                                    Electricity, etc.  Client shall
provide at its expense electricity, communication services and other
utility-type services required to maintain the continuous operation of the
Permanent Avian Monitoring Building and the Monitoring Facilities on the Project
Site.  If this Agreement is terminated pursuant to Section 1.3(b) or 1.3(c) and
Provider continues to maintain and operate the Monitoring Facilities on the
Project Site, then Provider shall reimburse Client for the reasonable out of
pocket cost of electricity, communication services and other utility-type
services provided to Provider under this Section 3.3 on a yearly basis.

 

ARTICLE IV
GENERAL PROVISIONS

 

Section 4.1                                    Extent of Rights.  Client
acknowledges and accepts that its rights in the Data are limited to the rights
granted herein and that Client has no ownership or other rights in Data or
Monitoring Facilities.  Client will not claim any rights of ownership or contest
Provider’s rights of ownership, nor knowingly support or encourage such claims
if instituted by a third party.

 

Section 4.2                                    Disclaimer of Warranties;
Limitation of Liability.  DATA IS LICENSED ON AN “AS IS” BASIS WITHOUT ANY
REPRESENTATION OR WARRANTY OF ANY KIND.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, PROVIDER HEREBY DISCLAIMS ALL WARRANTIES REGARDING DATA, WHETHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTIES AS TO THE QUALITY OR RELIABILITY OF DATA, AND ANY IMPLIED WARRANTIES
OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
PROVIDER ACKNOWLEDGES THAT IT IS NOT RELYING UPON ANY REPRESENTATION, STATEMENT
OR OTHER ASSERTION WITH RESPECT TO DATA.

 

Section 4.3                                    Compliance with Law.  Provider
and Client shall at all times comply with all municipal, state and federal
ordinances, rules and statutes applicable to their operations on and use of the
Project Site.

 

Section 4.4                                    Change in Law.  Provider’s
responsibility pursuant to the terms of this Agreement is based on the current
understanding of all law, regulatory policy, interpretation and enforcement.  If
there are any changes in law or regulatory policy or the interpretation or
enforcement thereof, then Provider shall be entitled to an equitable adjustment
of fees and conditions of service to compensate for any such changes.

 

Section 4.4                                    Liens.  Provider shall keep the
Project Site at all times free and clear of any liens for labor, services,
supplies, equipment or materials purchased by or for the benefit of Provider. 
In the event that any mechanic’s lien or other lien is recorded or asserted
against the Project Site arising out of any work performed by or on behalf of
Provider, Provider shall cause the same to be released no later than ten
(10) business days following the recordation or assertion

 

--------------------------------------------------------------------------------


 

of the same, or cause the same to be bonded by means of a surety bond in an
amount not less than 150% of the claimed lien amount.  Client shall keep any
portion of the Monitoring Facilities on the Project Site at all times free and
clear of any liens for labor, services, supplies, equipment, or materials
purchased by or for the benefit of Client, or arising from any financing.  In
the event that any mechanic’s lien or other lien is recorded or asserted against
any portion of the Monitoring Facilities on the Project Site by or through
Client, Client shall cause the same to be released no later than ten
(10) business days following the recordation or assertion of the same, or cause
the same to be bonded by means of a surety bond in an amount not less than 150%
of the claimed lien amount.

 

Section 4.5                                    Payment of Taxes and Other
Charges.  Provider shall promptly pay or reimburse to Client the portion of the
real property taxes and assessments levied against the Project Site by any
governmental body (“Taxes”), if any, that represents an increase in the Taxes
attributable to Provider’s improvements upon or use of the Project Site.

 

Section 4.6                                    Hazardous Substances.  Neither
Provider nor Client shall use, store, dispose of or release on the Project Site
or cause to exist or be used, stored, disposed of or released on the Project
Site as a result of their respective operations, any substance which is defined
as a “hazardous substance,” “hazardous material,” “toxic substance” or “solid
waste” in any federal, state or local law, statute or ordinance, except in such
quantities as may be required in its normal business operations and only if such
use is not harmful to either Party or its employees and is in full compliance
with all applicable laws.  Should any claim or action be brought against either
Party in connection with its operations with respect to any of the foregoing,
such Party shall notify the other Party and shall indemnify, defend and hold
harmless such other Party from all costs associated with such claim or action. 
If any substance described above is released on, in, under or about the Project
Site as a result of a Party’s operations, then that Party shall clean up,
remediate and/or remove such substances and do so in conformance with all
requirements of any governmental agency with jurisdiction over the release.

 

Section 4.7                                    Representations, Warranties and
Additional Covenants.  Provider and Client represent warrant and covenant as
follows:

 

(a)                                 Authorization.  Provider, Client and each
person signing the Agreement on behalf of them have the full and unrestricted
power and authority to execute and deliver this Agreement and Provider has the
full and unrestricted power and authority to grant the license and rights herein
granted.

 

(b)                                 Quiet Enjoyment.  Client covenants and
agrees that Provider shall have the quiet use and enjoyment of the Project Site,
including without limitation, the Permanent Avian Monitoring Building, as
necessary to perform its obligations under this Agreement and to install,
operate, maintain, repair, replace and remove Monitoring Facilities in
accordance with the terms of this Agreement, without any suit, trouble or
interference of any kind by Client or any party claiming through Client.  Client
will not grant any license, easement or other right with respect to the Project
Site that materially interferes with Provider’s uses thereon permitted by the
terms of this Agreement.

 

--------------------------------------------------------------------------------


 

Section 4.8                                    Provider Mortgages.  Client shall
promptly provide Provider with a copy of any default notices that Client
receives with respect to any obligation secured by a mortgage or lien on
Client’s interest in the Property.  Client, at the request of Provider, shall
use reasonable efforts to obtain from any existing lender, for the benefit of
Provider, a non-disturbance agreement in form and substance reasonably
acceptable to Provider, or authorize Provider to do so on Client’s behalf.

 

ARTICLE V

INSURANCE; INDEMNITIES

 

Section 5.1                                    Insurance.  Each Party shall, at
its sole expense, maintain, or cause to be maintained, the following insurance
(i) a commercial general liability policy with a limit of One Million Dollars
($1,000,000) for each occurrence and a general aggregate limit of Two Million
Dollars ($2,000,000) annually, (ii) automobile liability with a limit of One
Million Dollars ($1,000,000) combined single limit for each occurrence,
(iii) workers compensation — Statutory and Employer’s Liability: (a) bodily
injury by accident with a limit of One Million Dollars ($1,000,000) for each
accident; (b) bodily injury by disease with a limit of One Million Dollars
($1,000,000) for each employee; (c) bodily injury by disease with a policy limit
of than One Million Dollars ($1,000,000), and (iv) an umbrella or excess
liability policy with a limit of Two Million Dollars ($2,000,000) per occurrence
and in the aggregate to provide additional limits above all other policies
required in this section.  Each Party shall be included as an additional insured
party on the other Party’s policy or policies for claims by third parties
arising out of the “Named Insureds” acts or omissions related to the respective
obligations of the Parties under this Agreement.  Upon request by a Party, the
other Party shall promptly deliver to it certificates evidencing all such
insurance.

 

Section 5.2                                    Indemnities.  Each Party (an
“Indemnifying Party”) shall indemnify, defend, and hold the other Party and its
members, partners, shareholders, affiliates, agents, invitees, successors and
assigns (collectively, the “Indemnified Party”) free and harmless from and
against any and all claims, liabilities, losses, fines, penalties, costs and
expenses (including, without limitation, court costs, investigation fees,
reasonable attorneys’ fees and related expenses) of any nature which may be
asserted against or incurred by such Indemnified Party arising out of or in any
manner occasioned by the following: (a) the failure of the Indemnifying Party to
comply with the conditions and requirements set forth in this Agreement;
(b) injury to or death to any person resulting from the negligence or
intentional acts of the Indemnifying Party or any of its members, partners,
contractors, consultants, employees, agents or representatives; (d) damage
caused by the use of hazardous materials on the Property by the Indemnifying
Party or any of its members, partners, contractors, consultants, employees,
agents or representatives; (e) violation of applicable law or regulations by the
Indemnifying Party; or (f) any lien that may be filed against the Property or
any improvements thereon or for unpaid bills for the design, construction,
maintenance or repair of improvements by the Indemnifying Party or any of its
members, partners, contractors, consultants, employees, agents or
representatives on the Property.  This indemnification shall not apply to
losses, damages, claims, expenses and other liabilities to the extent caused by
any negligence or willful misconduct on the part of any Indemnified Party. 
Notwithstanding anything to the contrary contained herein, the Parties’
obligations to indemnify one another under this Section shall exclude claims for
consequential

 

--------------------------------------------------------------------------------


 

damages, which are hereby expressly waived.  The indemnifications under this
Section shall survive the expiration or earlier termination of this Agreement.

 

ARTICLE VI
ASSIGNMENTS

 

Section 6.1                                    Assignment.  Client shall not
transfer its rights or obligations under this Agreement without Provider’s
consent, except that Client may transfer its rights or obligations under this
Agreement without consent to a purchaser of the Client’s Project, provided that
the purchaser assumes all the duties and obligations of Client arising under
this Agreement.  Provider shall not transfer its rights or obligations under
this Agreement without Client’s consent, not to be unreasonably withheld.  This
Agreement shall inure to the benefit of and shall bind the successors and
permitted assignees of the Parties hereto.

 

Section 6.2                                    Right to Encumber.  Any Party may
at any time pledge, collaterally assign, encumber, or grant a security interest
in its interest and rights under this Agreement.  The recipient of any such
pledge, assignment, encumbrance or security interest shall be referred to herein
as a “Mortgagee.”  The Parties also agree that they shall, at any time and from
time to time during the term of this Agreement, after receipt of a written
request by another Party, execute and deliver to the other Party and that
Party’s Mortgagees, such estoppel certificates and consents as may be reasonably
requested thereby.

 

Section 6.3                                    Pledge, Collateral Assignment or
Encumbrance.  Notwithstanding any other provision of this Agreement, should a
Party pledge, collaterally assign or encumber its interest and rights under this
Agreement as provided above, the Parties hereto expressly agree between
themselves and for the benefit of the Mortgagees that (i) upon the occurrence of
a default by a Party hereunder, the non-defaulting Party declaring the default
shall also provide written notice to the Mortgagees (of which the Parties have
notice) of such default (and accept their cure of such default), (ii) each
Mortgagee shall have the same period after receipt of a notice of default to
cure, or cause to be cured, the default described therein, as is given to the
defaulting Party, plus, in each instance, the following additional time periods:
(a) thirty (30) days in the event of any monetary default; and (b) sixty (60)
days in the event of any non-monetary default; provided, however, that such
sixty (60)-day period shall be extended for the time reasonably required by the
Mortgagees to complete such cure, so long as the Mortgagees (or any of them) is
diligently pursuing such cure, and (iii) in case of the termination of this
Agreement or a Party’s interest in this Agreement as a result of any default or
the bankruptcy, insolvency or appointment of a receiver in bankruptcy for a
Party (the “Insolvent Party”), (1) the other Parties (the “Solvent Parties”)
shall give prompt notice of such termination to the Mortgagees of the Insolvent
Party and (2) the Solvent Parties shall, upon written request of the first
priority Mortgagees of the Insolvent Party, made within forty (40) days after
such written notice to such Financing Party, enter into a new Agreement with
such Mortgagee, or its designee, on the same terms and conditions as this
Agreement, within twenty (20) days after the receipt of such request.  Any such
new Agreement shall be effective as of the date of the termination of this
Agreement by reason of default by the Insolvent Party.  Upon the execution of
any such new Agreement, the Mortgagees of the Insolvent Party shall (A) pay the
Solvent Party any amounts which are due the Solvent Party from the Insolvent
Party and (B) agree in writing to perform or cause to be performed all of the
other covenants and agreements set forth in this Agreement to be performed

 

--------------------------------------------------------------------------------


 

by the Insolvent Party to the extent they accrue following the execution and
delivery of the new Agreement.  A Mortgagee shall have the absolute right to
assign its security interest and to enforce its lien and acquire rights in this
Agreement by any lawful means.  Notwithstanding anything contained herein to the
contrary, in no event shall a Mortgagee be liable for any obligations or
liabilities hereunder by virtue of any action or inaction, or otherwise except
and to the extent such Mortgagee expressly agrees in writing to assume such
obligations and liabilities.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

Section 7.1                                    Notices.  All notices or other
communications required or permitted hereunder, shall, unless otherwise provided
herein, be in writing, shall be personally delivered, delivered by reputable
overnight courier, or sent by registered or certified mail, return receipt
requested, and postage prepaid, addressed to the parties at the addresses set
forth below.  Notices personally delivered shall be deemed given the day so
delivered.  Notices given by overnight courier shall be deemed given on the
first business day following the mailing date.  Notices mailed as provided
herein shall be deemed given on the third business day following the mailing
date. Notice of change of address shall be given by written notice in the manner
detailed in this Section.

 

Address for Provider:

 

Alta Environmental Services, LLC

c/o Terra-Gen Operating Company, LLC

11512 El Camino Real

Suite 370

San Diego, CA 92130

Attn:  Land Department

 

Address for Client:

 

Alta Wind X, LLC

c/o Terra-Gen Operating Company, LLC

1095 Avenue of the Americas, 25th Floor, Suite A

New York, New York 10036

Attn:  Legal Department

 

Section 7.2                                    No Waiver.  No waiver of any
right under this Agreement shall be effective for any purpose unless in writing,
signed by the Party hereto possessing the right, nor shall any such waiver be
construed to be a waiver of any subsequent occurrence or different right, term
or provision of this Agreement.

 

Section 7.3                                    Construction of Agreement.

 

(a)                                 Governing Law. The terms and provisions of
this Agreement shall be interpreted in accordance with the laws of the state of
California.

 

--------------------------------------------------------------------------------


 

(b)                                 Interpretation. The parties agree that the
terms and provisions of this Agreement embody their mutual intent and that such
terms and conditions are not to be construed more liberally in favor, or more
strictly against, either Party.

 

(c)                                  Partial Invalidity.  If any term or
provision of this Agreement, or the application thereof to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement or the application of such term or provision to persons or
circumstances other than those to which it is held invalid or unenforceable,
shall not be affected thereby, and each remaining term and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

 

(d)                                 Headings. The section headings contained in
this Agreement are for purposes of references and convenience only and shall not
limit or otherwise effect in any way the meaning of this Agreement.

 

Section 7.4                                    Attorneys’ Fees.  If any Party
brings any action or proceeding for the enforcement, protection, or
establishment of any right or remedy under this Agreement or for the
interpretation of this Agreement, the prevailing Party shall be entitled to
recover its reasonable attorneys’ fees and costs in connection with such action
or proceeding.

 

Section 7.5                                    Counterparts.  This Agreement may
be executed and recorded in counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same.

 

Section 7.6                                    Entire Agreement.  The exhibits
to this Agreement are hereby incorporated in their entirety into this
Agreement.  This Agreement, together with its attached exhibits, contains the
entire agreement between the parties hereto with respect to the subject matter
hereof and any prior agreements, discussions or understandings, written or oral,
are superseded by this Agreement and shall be of no force or effect.  No
addition or modification of any term or provision of this Agreement shall be
effective unless set forth in writing and signed by the authorized
representatives of the parties.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Effective Date.

 

 

PROVIDER:

 

 

 

ALTA ENVIRONMENTAL SERVICES, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

CLIENT:

 

 

 

ALTA WIND X, LLC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MONITORED SPECIES

 

California Condor (Gymnogyps californianus)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROJECT AND PROJECT SITE

 

A.            The Project:

 

An approximately 138 MW wind energy generation project located on the Project
Site.

 

B.            The Project Site:

 

Portions of Sections 27, 28, 32, 33, 34, and 35 of Township 32 South, Range 35
East, Mount Diablo Meridian, and Sections 31 and 34 of Township 12 North, Range
13 West, in Kern County, California, as approximately depicted on the following
page.

 

The Project Site and the license to use same also include the exclusive use and
possession of an approximately 10’ x 14’ elevated building with a 8.5’ x 8’
restroom located below (the “Permanent Avian Monitoring Building”).  The
Permanent Avian Monitoring Building includes power and fiber connections, a 2000
gal water storage tank, a septic system to supply water to the restroom, HVAC,
backup generator, propane tank and ATS.  The Permanent Avian Monitoring Building
and its restroom are ADA compliant and includes a handicapped parking space and
a wheelchair lift to provide access to the elevated building.

 

--------------------------------------------------------------------------------


 

Exhibit B continued:  Approximate Project Site Depiction

 

[g149761km41i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DATA

 

1.              Observations and communication to SCADA operators and management
on a real time basis from the field observers to include California condor
detection/observation, golden eagle detection/observations, carcass management
observations and livestock activities in the area (example spreadsheet
attached).  Observations will include recommendations for turbine curtailment,
either partial or project wide, if and when observations require.

 

2.              Daily reports of observations including California condor/golden
eagle detections/observations and other areas of concern such as carcass
management and livestock activities.  The daily report also includes the Condor
Frequency Detection Record if any recorded during the day (example attached).

 

3.              Monthly reporting to the USFWS of the summary of observations
(example monthly report attached).

 

4.              Annual reporting to the USFWS of the summary of observations and
system performance.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

MONITORING FACILITIES

 

The following Monitoring Facilities will be or have been installed on the
Project Site at the locations indicated:

 

1)                                     One Merlin Radar unit (mobile)

 

2)                                     Temporary Avian Building — An 8’ x 20’
temporary trailer provided by Modspace.  Includes temporary internet, power,
HVAC, restroom facilities (portable toilet).

 

3)                                     Appurtenant facilities and equipment to
operate and maintain the Monitoring Facilities.

 

--------------------------------------------------------------------------------


 

Exhibit D continued: Approximate locations of certain Monitoring Facilities and
the Permanent Avian Monitoring Building (described below as the Avian
Observation Structure).

 

[g149761km45i001.jpg]

 

--------------------------------------------------------------------------------